


Exhibit 10.83

 

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

 

 

STRICTLY CONFIDENTIAL

 

 

 

 

 

 

 

 

 

BROADBAND ACCESS NETWORK GENERAL TERMS AND CONDITIONS

 

 

between

 

 

RELIANCE INFOCOMM LIMITED,

“Reliance”

 

 

and

 

 

UTSTARCOM INC.,

“Vendor”

 

 

 

 

 

 

 

Dated as of October 1, 2002

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

BACKGROUND

1.1

The Reliance Vision

1.2

General Terms

1.3

Contracts

1.4

Purchase Orders

1.5

Procedures Manual

1.6

Priority

 

 

Section 2.

DEFINITIONS AND INTERPRETATION

2.1

Definitions

2.2

Interpretation

 

 

Section 3.

SCOPE OF WORK AND RESPONSIBILITIES

3.1

Overview

3.2

Work Not Described Elsewhere

3.3

Task Orders for Services

3.4

Continuous Improvement

3.5

Termination Assistance Services

3.6

Exclusivity

3.7

Use of Third Parties

3.8

Vendor Developments

3.9

Right of Inspection

3.10

References to Certain Sources

3.11

Review of Documents

3.12

Eligibility under Applicable Laws and Applicable Permits

3.13

Liens and Other Encumbrances

3.14

Vendor To Inform Itself Fully; Waiver of Defense

3.15

Reliance's Right to Suspend Work

3.16

Forward Price Assurance

3.17

Third Party Contracts

3.18

Network Integration

3.19

Not used

3.20

Sales to Competitors

3.21

Insurance

 

 

Section 4.

SITES, SOFTWARE AND EQUIPMENT

4.1

Sites

4.2

Software and Equipment

4.3

Updates and Upgrades

 

 

Section 5.

PERFORMANCE WARRANTY AND LIQUIDATED DAMAGES

5.1

Special Provisions for Substantial Completion:

5.2

Performance Certification

5.3

Problem Analysis

5.4

Continuous Improvement Reviews

5.5

Satisfaction Surveys

 

 

i

--------------------------------------------------------------------------------


 

 

5.6

Performance Failure

5.7

Liquidated Damages

 

 

Section 6.

PROJECT PERSONNEL

6.1

Key Personnel

6.2

Approval of Key Personnel

6.3

Continuity of Key Personnel

6.4

Vendor Program Manager

6.5

Vendor Personnel Are Not Reliance, Reliance Affiliate or User Employees

6.6

Replacement, Qualifications, and Retention of Vendor Personnel

6.7

Reliance Approval of Vendor Personnel

6.8

Union Contracts and Applicable Laws

 

 

Section 7.

VENDOR'S RESPONSIBILITIES

7.1

Committees and Meetings

7.2

Documentation and Records

7.3

Reports

7.4

Meetings

7.5

Quality Assurance

7.6

Architecture, Standards and Information Technology and Telecommunications
Planning

7.7

Time, Date and Location Processing Compliance

7.8

Access to Specialized Vendor Skills and Resources

7.9

Standby Letter of Credit

7.10

Planning

7.11

Disaster Recovery

 

 

Section 8.

RELIANCE RESPONSIBILITIES

8.1

Responsibilities

 

 

Section 9.

AFFILIATES

9.1

Affiliates

9.2

Affiliate Rights and Obligations

 

 

Section 10.

SUBCONTRACTORS

10.1

Subcontractors

10.2

Vendor's Liability

10.3

Assignability of Subcontracts to Reliance

10.4

Subcontractor Insurance

10.5

Vendor Warranties

10.6

Payment of Subcontractors

 

 

Section 11.

TERM

 

 

Section 12.

CHARGES

12.1

General

12.2

Volume/Trade Discount

12.3

Third Party Fees

12.4

Expenses

12.5

Proration

12.6

Reliance Benchmarking Reviews

12.7

Annual Price Improvement

 

 

ii

--------------------------------------------------------------------------------


 

 

12.8

Rate Review

12.9

Anti-Backsliding

12.10

Extraordinary Events

12.11

Audit Rights

12.12

Asset Register

12.13

Price Reduction

12.14

Reliance Policies and Procedures

 

 

Section 13.

INVOICING AND PAYMENT

13.1

General

13.2

Invoicing

13.3

Credits

13.4

Payment Due

13.5

Disputed Charges

13.6

Stale Invoices

 

 

Section 14.

ORDERING AND DELIVERY

14.1

Forecasts of Products and Services

14.2

Ordering

14.3

Change Orders

14.4

Delivery

14.5

Cancellation

14.6

No Payment in Event of Material Breach

 

 

Section 15.

INTELLECTUAL PROPERTY

15.1

License Grants

15.2

Ownership Rights

15.3

Vendor Disclosure and Cooperation

15.4

Marks

15.5

Required Consents

15.6

Intellectual Property Warranties

15.7

Infringement

15.8

Survival

 

 

Section 16.

TITLE AND RISK OF LOSS

16.1

Title

16.2

Risk of Loss

 

 

Section 17.

FORCE MAJEURE

 

 

Section 18.

TAXES, DUTIES, OTHER LEVIES OR INCIDENTAL CHARGES

 

 

Section 19.

DISCONTINUATION AND TECHNOLOGY FORECAST

19.1

Discontinuation

19.2

Technology Forecast

 

 

Section 20.

INDEMNIFICATION AND LIABILITY LIMITATION

20.1

Vendor Indemnity

20.2

Reliance Indemnity

20.3

Liability

20.4

Limitation on Liability

 

 

iii

--------------------------------------------------------------------------------


 

 

20.5

Damages for Fraud, Gross Negligence or Willful Misconduct

20.6

Claims Procedure

 

 

Section 21.

REPRESENTATIONS AND WARRANTIES

21.1

Representations and Warranties of the Vendor

21.2

Bring Down

21.3

Representations and Warranties of Reliance

21.4

Bring Down

 

 

Section 22.

DISPUTE RESOLUTION

22.1

Interpretation

22.2

Negotiation

22.3

Arbitration

 

 

Section 23.

TERMINATION AND EVENTS OF DEFAULT

23.1

Reliance's Right of Termination

23.2

Vendor's Right of Termination

23.3

Continuing Obligations; Survival

 

 

Section 24.

MISCELLANEOUS

24.1

Amendments

24.2

Offset

24.3

Assignment

24.4

Notices

24.5

Independent Contractor

24.6

Inducements

24.7

Headings

24.8

Severability

24.9

Waiver

24.10

Public Statements

24.11

Records and Communications

24.12

Specifications

24.13

Financing Parties Requirements

24.14

Confidentiality

24.15

Entirety of Contract; No Oral Change

24.16

Publicity

24.17

Change of Control of the Vendor

24.18

Non-Recourse

24.19

Further Assurances

24.20

Counterparts

24.21

Time is of the Essence

24.22

Construction

24.23

Improvements, Inventions and Innovations

 

 

iv

--------------------------------------------------------------------------------


 

 

EXHIBIT

 

Exhibit A

 

Specifications (Including Annexures)

 

 

 

 

SCHEDULES

 

Schedule 1

-

Not Used

Schedule 2

-

Insurance

Schedule 3

-

Reliance Policies

Schedule 4

-

Pro-Forma Purchase Order

Schedule 5

-

Form of Performance Security

Schedule 6

-

Feature and Function Availability

 

 

 

v

--------------------------------------------------------------------------------


 

BROADBAND ACCESS NETWORK GENERAL TERMS AND CONDITIONS

 

These Broadband Access Network General Terms and Conditions (the “General
Terms”) are effective as of October 1, 2002 (the “Effective Date”), by and
between Reliance Infocomm Limited, a company incorporated and registered under
the Companies Act, 1956 and having its Registered Office at Avdesh House, Pritam
Nagar, 1st Slope, Ellis Bridge, Ahmedabad 380006, Republic of India (hereinafter
referred to as “Reliance” which expression, unless repugnant to the context or
meaning thereof, shall mean and include its successors and permitted assigns),
and UTStarcom Inc., a company incorporated under the laws of Delaware and having
its principal offices at 1275 Harbor Bay Parkway, Alameda, California 94502,
U.S.A (hereinafter referred to as the “Vendor”, which expressions, unless
repugnant to the context or meaning thereof, shall mean and include its
permitted successors and assigns and, together with Reliance, the “Parties” and
each, a “Party”).

RECITALS:

 

(a)                                  Reliance has obtained the following
licenses from the Department of Telecommunications, Ministry of Communications,
Government of India:

(i)                                     national long distance operation;

(ii)                                  basic telephone services in seventeen (17)
telecom circles in India; and

(iii)                               International long distance operations

that can be used for transporting voice, video and data telecommunications in
India.

 

(b)                                 Vendor has represented that it has the
requisite knowledge, expertise, technical know-how, experience, resources,
infrastructure and intellectual property for the design, manufacture,
development, procurement, installation, configuration, integration, operations,
management, maintenance and administration of all Products and Services
contemplated by the Documents.

 

(c)                                  The Parties desire to establish a master
set of general terms and conditions that shall govern all hardware, software and
services provided by or for Vendor to Reliance and the Users as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


SECTION 1.                 BACKGROUND


1.1  THE RELIANCE VISION.


1.1.1           RELIANCE DESIRES TO CONSTRUCT A TELECOMMUNICATIONS NETWORK IN
THE REPUBLIC OF INDIA AND TO PROVIDE ADVANCED OPTICAL, WIRELESS AND WIRELINE
VOICE, VIDEO AND DATA SERVICES ACROSS THE REPUBLIC OF INDIA AND THROUGHOUT OTHER
AREAS OF THE WORLD, EITHER DIRECTLY TO ITS END CUSTOMERS OR THROUGH SERVICES
RESOLD BY

 

--------------------------------------------------------------------------------


 



OTHER TELECOMMUNICATIONS CARRIERS. RELIANCE AND ITS AFFILIATES HAVE BEEN
PROVIDING GSM MOBILE WIRELESS SERVICES IN SEVEN (7) TELECOMMUNICATIONS CIRCLES
AND BASIC TELECOMMUNICATIONS SERVICES IN ONE (1) TELECOMMUNICATIONS CIRCLE. 
RELIANCE AND ITS AFFILIATES HAVE PLACED FIBER-OPTIC CABLE ALONG RIGHTS OF WAY
AND DESIRE TO SELL CERTAIN STRANDS OF “DARK” FIBER CAPACITY AND TO “LIGHT” THE
REMAINING FIBER-OPTIC CABLE BY ATTACHING OPTICAL-ELECTRONIC EQUIPMENT IN ORDER
TO CREATE A TELECOMMUNICATIONS TRAFFIC TRANSPORT NETWORK THROUGHOUT INDIA.  THIS
FIBER-OPTIC NETWORK WILL SERVE AS A “BACKBONE” TO WHICH RELIANCE WILL
INTERCONNECT VARIOUS WIRELESS AND WIRELINE NETWORKS, SWITCHING EQUIPMENT AND
MONITORING, MANAGEMENT AND ADMINISTRATIVE SYSTEMS TO CREATE AN INTEGRATED
TELECOMMUNICATIONS NETWORK.


1.1.2                                  RELIANCE HAS RECEIVED AUTHORITY TO
PROVIDE BASIC LOCAL AND LONG DISTANCE SERVICES IN INDIA. USING APPROPRIATE
WIRELESS AND WIRELINE TECHNOLOGIES RELIANCE SEEKS TO PROVIDE BASIC LOCAL
TELECOMMUNICATIONS SERVICES.  RELIANCE SEEKS TO DEVELOP A BACKBONE NETWORK THAT
WILL PROVIDE NATIONAL LONG DISTANCE SERVICES, HIGH CAPACITY ACCESS FOR BUSINESS
CUSTOMERS AND POINTS OF INTERCONNECTION TO LOCAL LOOPS. FINALLY, RELIANCE SEEKS
TO INTERCONNECT ITS INTEGRATED NETWORK WITH THOSE OF OTHER TELECOMMUNICATIONS
PROVIDERS.


1.1.3                                  RELIANCE’S OBJECTIVE IS TO IMPLEMENT THIS
INTEGRATED NETWORK SUCH THAT IT CAN PROVISION, TRANSPORT, MONITOR, MANAGE,
MAINTAIN AND ADMINISTER ALL TYPES OF TELECOMMUNICATIONS TRAFFIC.  AS A RESULT,
THE NETWORK ENVISIONED BY RELIANCE ALSO INCLUDES NETWORK OPERATIONS CENTERS
(“NOCS”) TO CONSTANTLY MONITOR THE STATUS OF THE NETWORK, AND A FULL SUITE OF
SOFTWARE SUPPORT SYSTEMS (E.G., ENTERPRISE, OPERATIONS AND BILLING) TO PERMIT
RELIANCE TO PROVIDE ALL ITS ANTICIPATED VOICE, DATA AND ENHANCED SERVICES
EFFICIENTLY, TO MONITOR THE SERVICES BEING PROVIDED AND TO INVOICE ITS CUSTOMERS
ON AN ACCURATE AND TIMELY BASIS FOR SUCH SERVICES.  RELIANCE WILL ALSO REQUIRE
OPTIMIZATION AND MAINTENANCE SERVICES TO ENSURE THE NETWORK PROVIDES THE LEVELS
OF SERVICE DEMANDED BY RELIANCE’S POTENTIAL CUSTOMERS.


1.1.4                                  IN SUMMARY, RELIANCE DESIRES TO RETAIN
THE SERVICES OF APPROPRIATE CONTRACTORS TO PROVISION, BUILD, OPERATE, MANAGE,
MAINTAIN AND ADMINISTER THE BROADBAND ACCESS RELIANCE NETWORK AND ASSOCIATED
OPERATIONS, BILLING AND ENTERPRISE SUPPORT SYSTEMS.  SUCH SERVICES MAY INCLUDE
THE FOLLOWING:

(A)                                  DESIGN OF SOME SECTIONS OF THE BROADBAND
ACCESS RELIANCE NETWORK AND CONFIRMATION OF THE DESIGNS ALREADY DEVELOPED BY
RELIANCE;

(B)                                 ENGINEERING OF THE VARIOUS SECTIONS OF THE
BROADBAND ACCESS RELIANCE NETWORK;

(C)                                  SUPPLY OF EQUIPMENT FOR THE BROADBAND
ACCESS RELIANCE NETWORK;

(D)                                 SUPPLY OF SOFTWARE FOR THE BROADBAND ACCESS
RELIANCE NETWORK;

(E)                                  INSTALLATION OF EQUIPMENT;

 

2

--------------------------------------------------------------------------------


 

(F)                                    INSTALLATION OF SOFTWARE;

(G)                                 COMMISSIONING OF THE SECTIONS OF THE
BROADBAND ACCESS RELIANCE NETWORK FOR SERVICE;

(H)                                 OPTIMIZATION OF THE SECTIONS OF THE
BROADBAND ACCESS RELIANCE NETWORK;

(I)                                     CONSTRUCTION, PROVISIONING,
CONFIGURATION, OPERATION, MANAGEMENT AND MAINTENANCE OF NOCS, INCLUDING THE
WIRELESS NOC AND THE BACKBONE NOC AND THE LINKS TO THE NOCS AND THE INTEGRATION
OF ALL RELIANCE AND OTHER CUSTOMER AND SERVICES PROVIDER PRODUCTS, NETWORKS AND
NOCS WHERE REQUESTED BY RELIANCE TO ASSURE INTEROPERABILITY;

(J)                                     MANAGEMENT OF INTEGRATION OF ALL
PRODUCTS SUPPLIED BY VENDOR WITH ALL PRODUCTS COMPRISING THE BROADBAND ACCESS
RELIANCE NETWORK;

(K)                                  INTERCONNECTION OF THE BROADBAND ACCESS
RELIANCE NETWORK WITH OTHER NETWORKS;

(L)                                     MAINTENANCE OF THE BROADBAND ACCESS
RELIANCE NETWORK;

(M)                               MONITORING OF THE BROADBAND ACCESS RELIANCE
NETWORK;

(N)                                 IMPLEMENTATION OF, AND INTEGRATION OF
VENDOR’S PRODUCTS WITH, OPERATIONAL SUPPORT SYSTEMS (“OSS”), OPERATIONAL
MANAGEMENT SYSTEMS (“OMS”), BILLING SUPPORT SYSTEMS (“BSS”) AND ENTERPRISE
SUPPORT SYSTEMS (“ESS”) FOR THE BROADBAND ACCESS RELIANCE NETWORK; AND

(O)                                 PROJECT AND PROGRAM MANAGEMENT FOR THE
ENTIRE PROCESS.


1.1.5                                  RELIANCE HAS DISCLOSED THE IMPLEMENTATION
PLANS OF THE PROGRAM TO VENDOR AND VENDOR ACKNOWLEDGES THAT IT IS FULLY AWARE OF
THE TECHNICAL DETAILS AND TIMETABLES OF THE PROGRAM AND THE REQUIREMENTS OF AND
SPECIFICATIONS FOR THE EQUIPMENT, SOFTWARE AND SERVICES REQUIRED TO ACHIEVE THE
GOALS, OBJECTIVES AND PURPOSES SET FORTH IN THE DOCUMENTS.  AS A RESULT,
RELIANCE AND VENDOR HAVE NEGOTIATED THE DOCUMENTS TO DESCRIBE THE CONTRACTUAL
RIGHTS AND RESPONSIBILITIES BETWEEN RELIANCE AND VENDOR WITH RESPECT TO THE
IMPLEMENTATION OF THE BROADBAND ACCESS RELIANCE NETWORK, AS IT EVOLVES AND
CONTINUOUSLY IMPROVES DURING THE TERM.  VENDOR IS SKILLED AND EXPERIENCED IN,
AND DESIRES TO PROVIDE, THESE SERVICES TO RELIANCE IN ACCORDANCE WITH THE
PROVISIONS AND THE OBJECTIVES SET FORTH HEREIN.


1.2  GENERAL TERMS.

During the Term, Vendor shall offer to Reliance and Reliance may obtain from
Vendor, certain Equipment, Software and Services in accordance with the terms
and conditions set forth in the Documents.  The Parties desire to enter into
these General Terms to define the

 

3

--------------------------------------------------------------------------------


 

terms and conditions that shall govern their relationship, allocate certain
responsibilities and provide certain price preferences and other incentives that
shall apply to all Equipment, Software and Services purchased by or for Reliance
from the Vendor.  The General Terms do not obligate Reliance to purchase any
specific equipment, software or services except as otherwise set forth in the
Documents.  The Vendor shall not and these General Terms do not impose any
condition on Reliance to purchase any equipment, software or services as a
precondition to sale, purchase or supply of any other equipment, software or
services required by the Documents. The Vendor shall provide all Products and
Services to Reliance pursuant to and in accordance with the Specifications,
these General Terms and other applicable Documents.  Except to the extent a
contrary intent is set forth herein, all Products and Services shall be subject
to Acceptance Testing in accordance with the applicable Acceptance Tests as set
forth in the Specifications.


1.3  CONTRACTS.

Vendor shall provide Equipment to Reliance pursuant to a Broadband Access
Equipment Contract (the “Broadband Access Equipment Contract”). Vendor shall
provide Software to Reliance pursuant to a Broadband Access Software Contract
(the “Broadband Access Software Contract”). Vendor shall provide Services to
Reliance pursuant to a Broadband Access Services Contract (the “Broadband Access
Services Contract”). Each of the Broadband Access Equipment Contract, the
Broadband Access Software Contract and the Broadband Access Services Contract is
a “Contract” and collectively are the “Contracts.”


1.4  PURCHASE ORDERS

Reliance shall only be obligated to pay for Equipment, Software and Services
provided by or for the Vendor pursuant to, and in accordance with, each Purchase
Order.  Reliance shall be permitted to modify the form of Purchase Order and
Task Order in its discretion if it is necessary to do so.


1.5  PROCEDURES MANUAL


1.5.1                                  AS PART OF THE WORK, AND AT NO ADDITIONAL
COST TO RELIANCE, VENDOR SHALL DELIVER TO RELIANCE FOR ITS REVIEW, COMMENT AND
APPROVAL (A) AN OUTLINE OF A PROCEDURES MANUAL WITHIN [***] FOLLOWING THE
EFFECTIVE DATE OF EACH CONTRACT, AND (B) A FINAL DRAFT OF SUCH PROCEDURES MANUAL
AT LEAST [***] PRIOR TO THE COMMENCEMENT DATE OF EACH CONTRACT; PROVIDED, THAT
VENDOR SHALL IN ALL EVENTS HAVE A MINIMUM OF [***] IN WHICH TO DELIVER SUCH
FINAL DRAFT TO RELIANCE.  AT A MINIMUM, THE PROCEDURES MANUAL SHALL INCLUDE ALL
INFORMATION TYPICALLY ADDRESSED BY VENDOR IN ITS PROCEDURES MANUALS AND THE
FOLLOWING:

[***]


1.5.2                                  VENDOR SHALL PERFORM THE WORK IN
ACCORDANCE WITH THE DOCUMENTS.  THE PROCEDURES MANUAL SHALL BE DELIVERED AND
MAINTAINED BY VENDOR IN BOTH MICROSOFT WORD AND WEB-BASED HTML/XML FORMAT. 
PAPER COPIES OF THE PROCEDURES MANUAL SHALL BE DELIVERED, AND ELECTRONIC COPIES
OF THE PROCEDURES MANUAL SHALL BE EMAILED, TO RELIANCE DESIGNATED PERSONNEL UPON


 

4

--------------------------------------------------------------------------------


 



THE COMPLETION OF EACH DRAFT, WHEN FINALIZED BY THE PARTIES AND WHENEVER THE
PROCEDURES MANUAL IS SUBSEQUENTLY UPDATED OR OTHERWISE MODIFIED.  VENDOR SHALL
PROMPTLY MODIFY AND UPDATE THE PROCEDURES MANUAL TO REFLECT CHANGES IN THE
OPERATIONS OR PROCEDURES DESCRIBED THEREIN, AND SHALL PROVIDE THE PROPOSED
CHANGES IN THE MANUAL TO RELIANCE FOR REVIEW, COMMENT AND WRITTEN APPROVAL.


1.6  PRIORITY.

In the event of a conflict between these General Terms and any other document,
the following order of priority shall be applied:

1.                                       General Terms, supersede;

2.                                       Contracts, which supersede;

3.                                       Specifications, which supersede;

4.                                       Purchase Orders, which supersede;

5.                                       the Procedures Manual.

provided, (a) that in the event of a conflict or inconsistency between any
schedule or exhibit or an attachment to the General Terms or any Contract, the
General Terms or the concerned Contract, as applicable, shall prevail; (b) that
in the event identical defined terms are provided for in two or more Documents,
the term as defined in any such Document shall control as to such Document
(e.g., the “Effective Date” as defined in any Contract shall be the effective
date applicable to such Contract) and (c) that in the event the Net Price for
any Product or Service, when calculated under the terms of the General Terms or
terms of any agreement results in different Net Prices, Reliance shall in all
events be charged the lowest Net Price so determined.


SECTION 2.         DEFINITIONS AND INTERPRETATION


2.1  DEFINITIONS.

As used in the Documents, capitalized terms shall have the meaning set forth
herein, or if there is no express definition set forth herein, the meaning set
forth in an applicable Document.

“Acceptance” or “Accepted”

the successful completion of all of the Acceptance Tests and requirements as set
forth in the Documents in respect of the Broadband Access Reliance Network or
any relevant portion thereof. In the event that the Acceptance Tests as set
forth in the Documents in respect of any Products have not been completed within
[***] after the delivery of such Products due to reasons attributable to
Reliance under the responsibility matrix set forth in the Specifications then
such Products shall be deemed to have achieved Acceptance on the expiry of such
[***] period.

 

5

--------------------------------------------------------------------------------


 

“Acceptance Certificates”

those written certificates provided by Reliance to the Vendor evidencing
Reliance’s Acceptance of the Products, Services and the Initial Broadband Access
Reliance Network or the Broadband Access Reliance Network or any relevant
portion thereof pursuant to and in accordance with the Specifications and the
Performance Criteria. With respect to Expansions, Reliance shall provide Vendor
with Acceptance Certificates once every calendar month setting forth the
Products that have achieved Acceptance during the preceding calendar month.

“Acceptance Tests” and “Acceptance Testing”

the collective reference to the performance and reliability demonstrations and
tests relating to acceptance set forth in the Specifications.

“Ad Hoc Reporting Baseline”

has the meaning ascribed thereto in Section 7.3.

“Ad Hoc Reports”

has the meaning ascribed thereto in Section 7.3.

“Additional Reports”

has the meaning ascribed thereto in Section 7.3.

“Affiliate”

means, with respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under direct, indirect or common Control with,
such Person. For the purposes of this definition of “Affiliate,” “Control,”
“Controlled” or “Controlling” shall mean, with respect to any Person, any
circumstance in which such Person is controlled by any other Person by virtue of
the latter Person controlling the composition of the board of directors or
managers or owning the largest or controlling percentage of the voting
securities or interests of such Person or otherwise.  For the avoidance of doubt
it is clarified that a mere holding by a Person of the largest percentage of the
voting securities or interest of another Person shall not make the latter an
Affiliate of the former under this definition unless it also controls the latter
Person.

“Annual Price Improvement”

a discount calculated on the lowest Net Price paid or payable for any given
Product in the previous [***] period in which Reliance has purchased such
Product, to determine the Net Price applicable to purchases of such Product by
Reliance in succeeding [***] periods as set forth in the table below.  Such
discounts shall be applied on a compounding basis.

 

6

--------------------------------------------------------------------------------


 

[***]

“Applicable Laws”

as to any Person, the certificate of incorporation and by-laws or other
organizational or governing documents of such Person, all domestic and foreign
laws (including, but not limited to, any Environmental Laws), treaties,
ordinances, judgments, decrees, injunctions, writs, orders and stipulations of
any court, arbitrator or governmental agency or authority and statutes, rules,
regulations, orders and interpretations thereof of any federal, state,
provincial, county, municipal, regional, environmental or other Governmental
Entity, instrumentality, agency, authority, court or other body (i) applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or (ii) having jurisdiction over all or any part
of the Broadband Access Reliance Network or the Work to be performed pursuant to
the terms of the Documents.

“Applicable Permits” or “Permits”

any waiver, exemption, building, variance, franchise, permit, authorization,
approval, license or similar order of or from any domestic or foreign, federal,
state, provincial, county, municipal, regional, environmental or other
Governmental Entity, instrumentality, agency, authority, court or other body
having jurisdiction over all or any part of the Broadband Access Reliance
Network or the Work to be performed pursuant to the terms of the Documents.

“Backwards Compatibility” or “Backwards Compatible”

means (i) with respect to all Updates, Upgrades and Combined Releases relating
to Software, the ability of the greater of (A) each of the prior [***] Major
Releases, or (B) the number of Major Releases issued by Vendor within a period
of [***] prior to the integration into the Broadband Access Reliance Network of
such Update, Upgrade and/or Combined Release relating to Software, to remain
fully functional in accordance with and up to the performance levels to which
each was performing immediately prior to the integration with such Update,
Upgrade and/or Combined Release relating to Software, and the ability of such
Update, Upgrade and/or Combined Release to Interoperate and be compatible with
all such functionality of such prior Software versions and with all existing
in-service Vendor provided Products already installed in the Broadband Access
Reliance Network; (ii) with respect to all Updates, Upgrades and Combined
Releases (to the extent of that portion of the Combined Release that is the
Update or the use of which by Reliance is not optional without losing the
benefit of the Update (for these purposes a “New Equipment Release” means
collectively such Update and such non-optional portion of such Combined Release)
relating to Equipment, the ability of the existing Broadband Access Reliance
Network infrastructure to remain fully functional in accordance with and up to
the performance levels to which it was performing immediately prior to the
integration with the New Equipment Release, and the ability of the New Equipment
Release to Interoperate and be fully compatible with all such functionality of
such existing infrastructure and (iii) with respect to each of (A) Updates,
Upgrades and Combined Releases relating to Software, and (B) New Equipment
Releases, the ability of each of the Products set forth in (A) and (B) to comply
with the existing

 

7

--------------------------------------------------------------------------------


 

interfaces to other third party equipment and software already deployed in the
Broadband Access Reliance Network and with respect to which Vendor is already in
compliance prior to the introduction of the Products set forth in (A) and (B).

“BAN”

means the physical location where the Broadband Access traffic from various BNs
is aggregated, processed and interconnected to the other components of the
Broadband Access Reliance Network.

“BAN Terminal”

means the Network Element forming part of the Broadband Access Reliance Network
that is located at the BAN location of the Broadband Access Reliance Network

“BA Ring”

means a discrete portion of the Broadband Access Reliance Network, comprising of
one or more BN Terminals and the associated BAN Terminal, connected in a ring
and satisfying the specifications for the SDH Equipment or any other protection
mechanism as set forth in the Specifications.

“BN”

means the physical location where the Broadband Access traffic from various CPEs
is aggregated, processed and interconnected to the other components of the
Broadband Access Reliance Network.

“BN Terminal”

means the Network Element forming part of the Broadband Access Reliance Network
described in the Specifications that is located at the BN location of the
Broadband Access Reliance Network, including without limitation any CPE’s that
may be located at such BN location.

“Benchmarker”

has the meaning ascribed thereto in Section 12.6.

“Benchmarking”

has the meaning ascribed thereto in Section 12.6.

“Best-in-Class Performance”

for the applicable measurement period for any Deliverable, the average of the
[***] highest performance standards identified by the Benchmarker as comparable.

“Best Practices”

with respect to any item of Work, those customs, practices, processes and
methods used by the leading contractors providing deliverables similar to such
item to design,

 

8

--------------------------------------------------------------------------------


 

manufacture, develop, install, commission, optimize, maintain and monitor such
item, including the process and quality recommendations of any industry- or
sector-wide standard setting organizations.

“Bill of Quantities” or “BOQ”

the final as-built bill of quantities of Products in the Initial Broadband
Access Reliance Network, at the time of Acceptance of the Initial Broadband
Access Reliance Network.  Vendor’s initial estimate of the BOQ is set forth in
the Specifications and will change from time to time based on network and
Broadband Access link engineering as agreed by the Parties.  The basis for
determination of the BOQ for the Initial Broadband Access Reliance Network is
set forth in the Specifications.

“Broadband Access Reliance Network” or “Network”

all Products and Services and other items of Work furnished by Vendor and all
Subcontractors under the Documents, together with all equipment, hardware,
software, services and other items furnished by Third Party Providers, including
the Initial Broadband Access Reliance Network.

“Broadband Access Equipment”

means access network equipment’s such as Digital Loop Carrier, transport
equipment, DSL equipment, metro Ethernet equipment, the Customer Premises
Equipment, their components, parts and accessories as required at BAN and BN.

 “Broadband Access Equipment Contract”

has the meaning ascribed thereto in Section 1.3.

“Broadband Access Reliance Network Plan”

has the meaning ascribed thereto in Section 7.10.

 “Broadband Access Services Contract”

has the meaning ascribed thereto in Section 1.3.

“Broadband Access Software Contract”

has the meaning ascribed thereto in Section 1.3.

“Business Day”

any day of the year other than a Sunday or Indian national holiday.

“Change”

has the meaning ascribed thereto in Section 14.3.

 

 

9

--------------------------------------------------------------------------------


 

 

“Change Orders”

has the meaning ascribed thereto in Section 14.3.

“Charges”

for any period, the total amount of charges by Vendor for the Deliverables
invoiced in accordance with the Documents during such period.

“Civil Work”

with respect to any Network Facility, the labor and materials necessary in the
performance of demolition, construction and renovation work, and any structural
improvements (including, but not limited to, any buildings and towers) in order
to construct a Network Facility.

“Combined Release”

an Update that is combined with any Upgrade.

“Commencement Date”

the date upon which Work shall commence pursuant to any Contract or other
Document.

“Commercial Service”

means revenue generating stable commercial operation of the Broadband Access
Reliance Network, or any relevant portion thereof, exclusive of operation for
purposes of Acceptance Testing in accordance with the Specifications.

“Contracts”

has the meaning ascribed thereto in Section 1.3.

 “COT”

means (Central Office Terminal) which is also known as LET ( Local Exchange
Terminal)

“Critical Performance Failure”

has the meaning ascribed thereto in the relevant Documents.

“Custom Work Software”

all Software made, conceived or developed by Vendor or any Vendor Affiliate
expressly on behalf of Reliance pursuant to the Documents, and any Inventions or
Derivative Works therefrom.  Except as otherwise provided herein, Custom Work
Software does not include any pre-existing software owned or licensed by Vendor
or any Vendor Affiliate.

 

10

--------------------------------------------------------------------------------


 

“Customer Premises Equipment” or “CPE”

means the end-user/customer equipment, including telephones and other equipment
for broadband access, located at the customer’s premises and connected to the BN
Terminals.

“Date Processing Compliance”

has the meaning ascribed thereto in Section 7.7.

“Defects and Deficiencies”, “Defects or Deficiencies”, or “Defective” or
“Deficiencies”

any one or a combination of the following, or items of a similar nature:

(A)           WHEN USED WITH RESPECT TO THE PERFORMANCE OF LABOR OR SERVICE
(INCLUDING ANY WORK BY ANY SUBCONTRACTOR), SUCH ITEMS THAT ARE NOT PROVIDED IN A
WORKMANLIKE MANNER, CONSISTENT WITH THE STANDARDS OF QUALITY AND PERFORMANCE SET
FORTH IN THE DOCUMENTS AND IN ACCORDANCE WITH THE SPECIFICATIONS AND TIMETABLES
SET FORTH HEREIN;

(B)           WHEN USED WITH RESPECT TO STRUCTURES, MATERIALS, EQUIPMENT AND
SOFTWARE (INCLUDING ANY WORK BY ANY SUBCONTRACTOR), SUCH ITEMS THAT ARE NOT (I)
OF GOOD QUALITY AND FREE FROM IMPROPER WORKMANSHIP AND DEFECTS IN ACCORDANCE
WITH THE STANDARDS SET FORTH HEREIN AND THE HIGHEST STANDARDS OF PROCUREMENT AND
MANUFACTURING, OR (II) FREE FROM ERRORS AND OMISSIONS IN DESIGN, DEVELOPMENT OR
ENGINEERING SERVICES IN LIGHT OF SUCH STANDARDS; OR (III) IN COMPLIANCE WITH THE
SPECIFICATIONS; AND

(C)           IN GENERAL, (I) WORK (INCLUDING ANY WORK BY ANY SUBCONTRACTOR)
THAT DOES NOT CONFORM TO THE SPECIFICATIONS AND/OR REQUIREMENTS OF THE
DOCUMENTS, (II) WORK (INCLUDING ANY WORK BY ANY SUBCONTRACTOR) THAT IS NOT FREE
FROM EXCESSIVE CORROSION OR EROSION OR (III) ANY DESIGN, ENGINEERING, START-UP
ACTIVITIES, MATERIALS, EQUIPMENT, SOFTWARE, TOOLS, SUPPLIES, COMMISSIONING,
OPTIMIZATION OR TRAINING THAT (A) DOES NOT CONFORM TO THE STANDARDS AND/OR
SPECIFICATIONS SET FORTH HEREIN, (B) HAS IMPROPER OR INFERIOR WORKMANSHIP OR (C)
WOULD ADVERSELY AFFECT THE ABILITY OF THE PRODUCTS TO MEET THE PERFORMANCE
CRITERIA ON A CONSISTENT AND RELIABLE BASIS.

“Deliverable”

any item identified in any Purchase Order accepted by Vendor pursuant to Section
14.2 below, including, without limitation, any Product or Services.

“Derivative Work”

a work that is based upon one or more preexisting works, such as a revision,
modification, translation, abridgment, condensation, expansion, or any other
form in which such preexisting works may be recast, transformed, or adapted, and
that, if prepared without authorization of the owner of the copyright in such
preexisting

 

11

--------------------------------------------------------------------------------


 

work, would constitute a copyright infringement.  For purposes hereof, a
Derivative Work shall also include any compilation that incorporates such a
preexisting work.

“Development Committee”

the Development Committee established pursuant to Section 3.8.2.

“Disabling Code”

any code, program or sub-program the knowing or intended purpose of which is to
disable or otherwise shutdown all or any portion of the Work or that prevent
access or the operation of any program, sub-program, feature or functionality
that is necessary for the proper functioning of the Products within the
Broadband Access Reliance Network in accordance with the Specifications.  This
definition shall not include key codes or similar items whose purpose is to
enable the functioning of further features, functions or capacity in respect of
Equipment or Software.

“DLC”

means Digital Loop Carrier system, providing broadband data and voice services.

“Documentation”

all materials, instructions, specifications related to the design, manufacture,
development, installation, configuration, optimization, operation, maintenance,
management, administration or Interoperability of the Products, Services for the
Broadband Access Reliance Network, training and operating manuals, including
Vendor’s standard Product and Software documentation as provided by Vendor and
expressly accepted by Reliance.

“Documents”

the collective reference to these General Terms and all Contracts, the
Specifications and the schedules and exhibits hereto and thereto, and all
Purchase Orders and the Procedures Manual, all as amended from time to time in
accordance with the procedures set forth hereunder (and the term “Documents”
shall include all such amendments) and all other present or future agreements
and instruments between Reliance, on the one hand, and Vendor and/or any
Affiliate of Vendor, on the other hand, in connection with the performance of
the General Terms, the Contracts, the Specifications, Purchase Orders and/or the
Procedures Manual or any of the obligations hereunder or thereunder.  The term
“Documents,” when used in the context of any applicable Contract, shall be
deemed to include such Contract.

“Effective Date”

has the meaning ascribed thereto in the prefatory paragraph to these General
Terms.

“Environmental Laws”

any and all domestic and foreign, federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental

 

12

--------------------------------------------------------------------------------


 

Entity, or requirements of law (including, without limitation, common law)
relating in any manner to contamination, pollution, or protection of human
health or the environment, as now or may at any time hereafter be in effect, as
applicable.

“Equipment”

(a) all equipment, components, hardware, spare and replacement parts,
accessories, test bed and other items of tangible personal property furnished to
Reliance by the Vendor or any Subcontractor pursuant to the Documents; (b) all
Upgrades, Updates and Combined Releases relating to the equipment, hardware,
spare and replacement parts and other items of tangible personal property
described in (a) above; and (c) all Documentation relating to (a) and (b) of
this definition.

“Expansions”

all Products and Services ordered by Reliance that are not a part of the Initial
Broadband Access Reliance Network.

“Expense”

any cost or expense incurred by a Party.  The term “Expenses” includes
Pass-Through Expenses, Reliance Internal Expenses and Retained Expenses.

“Extraordinary Event”

a circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of Reliance that results or will result in
a change in the scope, nature or volume of the Products and/or Services that
Reliance will require from Vendor, and which is expected to cause the estimated
chargeable resource usage in any category used to provide the Work to increase
or decrease by twenty percent (20%) or more.  Examples of the kinds of events
that might cause such substantial increases or decreases include:

(A)           CHANGES TO LOCATIONS WHERE RELIANCE OPERATES;

(B)           CHANGES IN PRODUCTS OF, OR IN MARKETS SERVED BY, RELIANCE;

(C)           MERGERS, ACQUISITIONS OR DIVESTITURES OF RELIANCE;

(D)           CHANGES IN THE METHOD OF SERVICE DELIVERY; OR

(E)           CHANGES IN MARKET PRIORITIES.

“Features”

means Product features and performance or with respect to other items, the
features and performance of such items.

“Financial Audit”

means the procedure set forth in Section 12.11

 

13

--------------------------------------------------------------------------------


 

“Fit”

means physical size or mounting arrangement.  For the purposes of illustration
it would be mechanical, electrical or thermal requirements.

“Forward Price Assurance”

means the procedure set forth in Section 3.16.

“Force Majeure”

means any or all of the following events or occurrences:

(A)           ACTS OF GOD, EPIDEMIC, EARTHQUAKE, FIRE, EXPLOSION, OR
EXTRAORDINARY WEATHER CONDITIONS MORE SEVERE THAN THOSE NORMALLY AND TYPICALLY
EXPERIENCED IN THE AFFECTED GEOGRAPHIC AREA;

(B)           ACTS OF A PUBLIC ENEMY, WAR (DECLARED OR UNDECLARED, TERRORISM),
BLOCKADE, INSURRECTION, RIOT OR CIVIL DISTURBANCE, OR ANY EXERCISE OF POLICE
POWER BY OR ON BEHALF OF ANY PUBLIC ENTITY;

(C)           (I) WITH RESPECT TO RELIANCE, THE SUSPENSION, TERMINATION,
INTERRUPTION, DENIAL OR FAILURE OF OR DELAY IN RENEWAL OR ISSUANCE OF ANY
APPLICABLE PERMIT REQUIRED BY THE DOCUMENTS; OR (II) A CHANGE IN APPLICABLE LAW
THAT MATERIALLY PREVENTS A PARTY’S PERFORMANCE OF ITS RESPONSIBILITIES UNDER THE
DOCUMENTS; PROVIDED, THAT NO SUCH ORDER, JUDGMENT, ACT, EVENT OR CHANGE IS THE
RESULT OF THE ACTION OR INACTION OF, OR BREACH OF THE DOCUMENTS BY, THE PARTY
RELYING THEREON; OR

(D)           STRIKES, BOYCOTTS OR LOCKOUTS BY A WHOLE NATIONAL CATEGORY OF
WORKERS EXCEPT FOR ANY SUCH STRIKE, BOYCOTT OR LOCKOUT LIMITED TO THE EMPLOYEES
OF THE VENDOR OR THE EMPLOYEES OF A SUBCONTRACTOR;

PROVIDED, THAT ANY SUCH EVENT (I) HAS A MATERIAL ADVERSE IMPACT ON A PARTY’S
ABILITY TO PERFORM ITS RESPONSIBILITIES UNDER THE DOCUMENTS, AND (II) IS BEYOND
THE REASONABLE CONTROL OF THE AFFECTED PARTY.

Events of Force Majeure include the failure of a Subcontractor to furnish labor,
services, materials, or equipment in accordance with its contractual
obligations, only to the extent such failure is itself due to an event of Force
Majeure to the extent the Subcontractor or Vendor could not avoid or mitigate
such failure.  Delays in performance by the Vendor to the extent due to the
failure of the Vendor or any Subcontractor to provide an adequate number of
engineers or other workmen or to manufacture or procure an adequate amount of
Equipment, Software and/or Services shall not be considered events of Force
Majeure.

“Forecast”

has the meaning ascribed thereto in Section 14.1.

 

14

--------------------------------------------------------------------------------


 

“Forecast Period”

the [***] following the date of delivery of any Forecast.

“Form”

means physical shape.

“Function”

means that the Product, Licensed Material or Features perform in the manner
described in the Specifications or if not so described, as described in the
Vendor’s or Vendor’s Affiliate’s specifications relating thereto that were
furnished to Reliance.

“General Terms”

this statement of Broadband Access Network General Terms and Conditions,
including all exhibits and schedules attached hereto, as amended from time to
time.

“Governmental Entity”

any nation or government, any state, province or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

“Indemnitees”

has the meaning ascribed thereto in Sections 20.1 and 20.2.

“Initial Broadband Access Reliance Network”

 a fiber-optic cable / copper cable network covering [***] node (BN) locations,
associated Building Aggregation Node (BAN) locations, associated Media
Convergence Node (MCN) locations and associated network elements, the technical
and other specifications of which are set forth in the Specifications.

“Inspector”

a qualified Person designated as an authorized representative of Reliance
assigned to make all necessary inspections of the Work, or of the labor,
materials and equipment furnished or being furnished by the Vendor or any of its
Subcontractors in the course thereof at the Network Locations and the other
sites where the Vendor or any Subcontractor is prosecuting the Work, subject to
appropriate notice, safety, security and confidentiality requirements.

“Interoperability”

means the ability through the use of open interfaces and published standards for
(i) the Broadband Access Reliance Network or any material part thereof to
interconnect and successfully operate with another portion of the Broadband
Access Reliance Network or any material part thereof provided by or for the
Vendor, Third Party Providers

 

15

--------------------------------------------------------------------------------


 

and/or the Other Contractors and/or other suppliers or service providers whose
equipment and software also meet relevant standards in accordance with the
Specifications, (ii) Products to operate with one another and to operate with
and within the Broadband Access Reliance Network in accordance with the
Specifications, and (iii) Products and the Broadband Access Reliance Network to
operate and interoperate with the networks of other domestic and national
telecommunications services providers in the Republic of India, and interwork
with international service providers throughout the world in accordance with the
Specifications.

“Intellectual Property Rights”

all patent, trademark, copyright, design right, trade secret, service mark or
other intellectual property rights in and to the Work licensed, granted or
assigned by Vendor or any Vendor Affiliate to, or otherwise vested in, Reliance
pursuant to the Documents.

“Invention”

any idea, design, concept, technique, invention, discovery, or improvement,
regardless of patentability, made solely or jointly by Vendor, any Vendor
Affiliate and/or their respective employees, or jointly by Vendor, any Vendor
Affiliate and/or their respective employees, agents or Subcontractors with one
or more employee of Reliance during the Term under the Documents.

“Invoice”

shall mean invoices or claim bills, in writing, delivered to Reliance by Vendor
for amounts which have become due and payable pursuant to the terms of the
Documents.

“Joint Operating Committee”

that committee described in Section 7.1.1.

“LET”

means Local Exchange Terminal, which is also known as COT (Central Office
Terminal)

“Key Personnel”

those expatriate and Indian Vendor Personnel as reasonably identified by
Reliance as key personnel.

“Liabilities”

has the meaning ascribed thereto in Section 20.1.

 

16

--------------------------------------------------------------------------------


 

“Licensed Material”

means Equipment or Software that is licensed to Reliance by the Vendor or any
Vendor Affiliate or that Reliance has the right to use in connection with the
operation of the Products and Services furnished by Vendor, any Vendor Affiliate
or any Third Party Provider.

“Link”

a discrete segment of the Broadband Access Reliance Network comprising of (i) a
BAN Terminal and all Products required for such BAN Terminal to be ready for its
intended use, ii) BN terminal/s and all products required for such BN terminal
to be ready for its intended use (iii) without limitation Products comprising
the associated BA Ring to which such BAN and BN Terminals are connected and
(iv)  corresponding equipment, both hardware/software at the MCN/NoC for the
link to be ready for its intended use as set forth in the Specifications.

“Liquidated Damages”

has the meaning ascribed thereto in Section 5.7.

“Major Release”

a hardware or software package which provides substantial operational and
performance improvement over the previous version as well as adds additional
revenue generating features and services.

“Malicious Code”

any code, program or sub-program the knowing or intended purpose of which is to
damage or interfere with the operation of the computer system that contains the
code, program or sub-program, or to halt, disable or interfere with the
operation of the Software, code, program or sub-program, itself, or any code,
program or sub-program that permits any person to circumvent the normal security
of the Software or the system containing the code.

“Market”

a geographic area subject to consistent regulation by a Governmental Entity
(e.g., wireless services within a basic telecommunications circle or backbone
services in a long distance charging area) or all Products and Services and any
Reliance property located within the geographic boundaries of such area, as the
context requires.

“Marks”

has the meaning ascribed thereto in Section 15.4.

“MCN”

 

17

--------------------------------------------------------------------------------


 

means Media Convergence Node, where intra and inter city network equipments are
located. These equipment’s consist of transport, transmission, switching, data,
IP etc. ,without limitation.

“NMS/EMS”

the NMS/EMS for Narrowband and Broadband Access application platform and all of
the associated products, terminals, services, applications and modules required
to manage the Broadband Access Reliance Network all by itself, as set forth in
the Specifications.

“Net Price”

the final transaction price paid or payable after all applicable price
preferences, reductions, rebates, volume/trade discounts or adjustments of any
kind are applied, whether under the original contract of purchase, as it may be
amended, supplemented or otherwise modified from time to time, or any
supplemental, separate, or complementary transaction.  Solely for purposes of
the application of Annual Price Improvement or any other credit, discount or
price adjustment available to Reliance under the Documents (other than Forward
Price Assurance), the “Net Price” paid or payable by Reliance for such purposes
shall be deemed to be the lowest price available to Reliance under the Documents
prior to the application of Forward Price Assurance. For the further avoidance
of doubt, any adjustment of prices payable by Reliance under the Forward Price
Assurance provisions shall not effect the Net Price for purposes of the
application of the Annual Price Improvement or any other credit, discount or
price adjustment available to Reliance under the Documents, such that Annual
Price Improvement, or other credit, discount or price adjustment as aforesaid
will be applied against the Net Price in place immediately prior to the Forward
Price Assurance Evaluation.

“Network Element”

Equipment, Software or Services or any combination thereof required to be
provided by or for the Vendor to Reliance, any Reliance Affiliate or the Users
as set forth in the Documents.

“Network Facility”

the structures, improvements, foundations, towers, and other facilities utilized
to house or hold any Network Element and any related Equipment to be located at
a particular Network Location.

“Network Location” or “Site”

the physical location for a Network Element.

“New Services”

services provided by Vendor that are materially different in character from, and
in addition to, the Work.

 

18

--------------------------------------------------------------------------------


 

“Other Contractors”

contractors, other than the Vendor, with whom Reliance has entered, either
directly or indirectly, or may enter in the future, into a contract for the
provision of products and services for the engineering and construction of any
portion of the Broadband Access Reliance Network.  The term “Other Contractors”
does not include any Subcontractors in connection with the Work to be performed
under the Documents in their capacity as Subcontractors.

“Other Customer”

excluding Reliance, any customer of the Vendor or any customer of any of the
Vendor’s Affiliates or subsidiaries.

“Out-of-Pocket Basis”

actual and documented cost of an expense, reduced by all rebates, incentives and
price preferences, but without any overhead, profit, administrative or other
markup.

“Overcharge”

with respect to any amount invoiced by the Vendor, the positive difference (if
any) between such amount invoiced to Reliance and the actual amount of such
Charge as calculated in accordance with the terms and conditions of the
Documents (including Rebates and Annual Price Improvement adjustments).

“Parties”

has the meaning ascribed thereto in the prefatory paragraph to these General
Terms.

“Pass-Through Expenses”

expenses managed and paid by or for the Vendor and reimbursed by Reliance on an
Out-of-Pocket Basis, to the extent expressly set forth herein.

“Performance Criteria”

the levels of service and performance and other standards set forth in the
Documents that the Work is required to comply with.

“Performance Failure”

failure of a Network Element or other portion of the Work to perform in
accordance with the Specifications or the applicable provisions of the
Documents.

“Performance Security”

has the meaning ascribed thereto in Section 7.9.1.

“Performance Warranty”

has the meaning ascribed thereto in Section 5.2.

 

19

--------------------------------------------------------------------------------


 

“Person”

an individual, partnership, limited partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Entity or other entity of whatever nature.

“Point Release”

a hardware or software release that provides solutions or fixes to mistakes or
“bugs” introduced in previous versions or releases.

“Procedures Manual”

that procedures manual described in Section 1.5.

“Products”

the collective reference to the Equipment and the Software provided by the
Vendor or any Subcontractor pursuant to and in accordance with the terms of the
Documents.

“Product Warranty Period”

with respect to all Products included in the same Purchase Order, a period of
[***] following Acceptance of all such Products and as such period may be
extended.  With respect to Expansions, including without limitation Products
furnished in connection with an Update or Upgrade, the Product Warranty Period
shall be a period of [***] following the date of Acceptance of such Expansion.
With respect to Equipment furnished as spare or replacement parts, the Product
Warranty period shall be a period of [***] following Acceptance of such spare or
replacement parts. With respect to repaired, replaced or corrected Products, the
Product Warranty Period shall be the longer of (i) [***] from the date of
delivery of such repaired replaced or corrected Products, or (ii) the unexpired
term of the  original Product Warranty Period of the Product.

“Proprietary Information”

has the meaning ascribed thereto in Section 24.14.1.

“Punch List”

the list prepared in conjunction with and as a result of Acceptance Testing and
included in any Substantial Completion Certificate, which only contains one or
more non-service-affecting and non performance affecting item/s, not meeting the
performance norms and tests deferred upon mutual agreement of the Parties
determined in accordance with the Specifications that have not been fully
completed by the Vendor as of the date of the related Substantial Completion
Certificate; provided, that such incomplete portion of the Work shall not,
during its completion, in any way impair the normal daily operation of the
Broadband Access Reliance Network or relevant portion thereof in accordance with
the Specifications, except for maintenance periods mutually agreed by the
Parties to complete such items.

 

20

--------------------------------------------------------------------------------


 

“Purchase Order”

those written orders delivered by Reliance to the Vendor pursuant to Section 14
specifying the Products, Services or other Work that the Vendor is authorised to
supply or commence in compliance with the Documents.  A “Purchase Order” also
includes a task order issued by Reliance for the provision of Services or other
Work under the Documents (“Task Order”).

“Quantities Purchased”

cumulative amounts of BN Terminals purchased by  Reliance from Vendor.

“Rate Review”

has the meaning ascribed thereto in Section 12.8.1.

“Rebates”

is defined in Section 3.16.7

“Reliance”

has the meaning ascribed thereto in the prefatory paragraph to these General
Terms.

“Reliance Internal Expenses”

fully-loaded cost of any personnel, supplies, equipment, materials or services
to be provided by Reliance (other than such amounts the cost of which is
categorized as a Retained Expense) in connection with the provision of any
Deliverable.  The applicable schedule to each Contract shall contain the
fully-loaded unit cost for all such personnel, supplies, equipment, materials
and services, which may be amended from time to time by Reliance to reflect any
changes in the cost of making available such personnel, supplies, equipment,
materials and services to Vendor to provide the Deliverables.

“Reliance Program Manager”

has the meaning ascribed thereto in Section 8.1.1.

“Reliance Software”

any software, graphic user interface, text, images, designs, products, computer
programs, drawings, documentation, notes, development aids, technical
documentation, information and other intellectual property materials owned,
licensed or controlled by Reliance relating to the Broadband Access Reliance
Network that is provided or used by or for Reliance in its discretion related to
the provision or performance of the Work, excluding Software subject to the
Intellectual Property Rights.

 

21

--------------------------------------------------------------------------------


 

“Required Consents”

consents, authorizations, licenses, permissions or approvals (other than
Applicable Permits) required to be obtained by or on behalf of Vendor to provide
Products and Services under the Documents and to grant applicable rights of
access to Reliance, Reliance Affiliates, Users, Vendor and/or the Vendor
Personnel to certain third party software and third party hardware, networks,
systems or other materials of any kind or nature during the Term, to the extent
required by Vendor or the Vendor Personnel to fulfill their responsibilities
under the Documents, or necessary or desirable for Reliance, the Reliance
Affiliates and the Users to fully use, enjoy and operate the Products, the
Broadband Access Reliance Network and other Work.  Required Consents shall
include the consents (if any) required to be obtained: (i) to grant Vendor the
right to use or access the third party software in connection with providing the
Work; (ii) to assign to Reliance any required licenses to third party software
to the extent provided in the Documents; and (iii) all other consents required
from third parties in connection with Vendor’s provision of the Work.

“Retained Expenses”

expenses retained by Reliance to the extent expressly set forth herein.

“Reviewers”

has the meaning ascribed thereto in Section 3.9.

“Revision Level”

each version of Equipment or Software that reflects any modification or change
from the immediately preceding version of such items of Equipment or Software.

“Root Cause Analysis”

analysis, verification and correct identification of any applicable issue
concerning the Broadband Access Reliance Network.

“RT”

means Remote Terminal equipment of DLC, including all its accessories, located
at the BN.

“SDH Equipment”

means Synchronous Digital Hierarchy Equipment including the software such as
[***], their components, parts and accessories.

“Services”

the collective reference to all of the services to be conducted by the Vendor as
part of the Work performed in accordance with the terms of the Documents.

 

22

--------------------------------------------------------------------------------


 

“Site Availability”

the activities of Reliance and/or its subcontractors with respect to (a)
identifying and acquiring sufficient rights to the Network Locations (including
all requisite approvals required by any Governmental Entity) and (b) the labor
and materials necessary in the performance of Civil Work in order to construct a
Network Facility at such Network Location.

“Site Availability Delay”

a delay in Reliance’s Site Availability activity that was not anticipated by
Reliance at the commencement of its Site Availability.

“Software”

(a) all software, including without limitation, graphic user interface, text,
images, designs, products, computer programs, drawings, documentation, notes,
development aids, technical documentation and information furnished by the
Vendor or any Subcontractor pursuant to the Documents; (b) all Updates, Upgrades
and Combined Releases relating to the software described in (a) above; and (c)
all Documentation relating thereto.

“Software License(s)”

has the meaning ascribed thereto in Section 15.1.3.

“Specialized Services”

has the meaning ascribed thereto in Section 7.8.

“Specifications”

the statement of work attached as Exhibit A to these General Terms, provided
that (i) the statement of work shall be deemed to require that all of the
Products and Services shall comply with applicable industry standards except
where otherwise explicitly stated, and (ii) with respect to Products and
Services for which specifications and performance standards are not provided in
the statement of work, the term “Specifications” shall include Vendor’s or
Vendor’s Affiliates published specifications in respect thereof.

“Specified Reports”

has the meaning ascribed thereto in Section 7.3.

“Standards”

a published requirements and/or specifications document developed by a Standards
Organisation.

 

23

--------------------------------------------------------------------------------


 

“Standards Organisations”

national and international organisations, which include but are not limited to
the IEEE, ITU, ANSI, TIA, ARIB, TEC or the ETSI, whose responsibilities are the
development of industry accepted requirements, specifications and procedures for
the design, integration, installation and testing of telecommunications
equipment and signaling protocols.

“Subcontractor”

a contractor, vendor, supplier, licensor or other Person, having a contract with
the Vendor or with any other Subcontractor of the Vendor who has been hired to
assist the Vendor in certain specified areas of its performance of its
obligations under the Documents including, without limitation, performance of
any part of the Work.

“Substantial Completion”

(A) with respect to the Initial Broadband Access Reliance Network, the time at
which Reliance signs the Substantial Completion Certificate; and (B) with
respect to Expansions, the time at which Reliance provides the Substantial
Completion Certificate to Vendor.

“Substantial Completion Certificate”

(A) with respect to the Initial Broadband Access Reliance Network, a document
submitted by the Vendor to Reliance and signed by an authorized representative
of Reliance and an authorized officer of the Vendor stating that (i) the Vendor
has successfully completed the Acceptance Tests applicable to the Work covered
by such certificate with the exception of items covered under the related Punch
List; (ii) the Vendor has submitted to Reliance the documentation, completed
checklists and signed certificates set forth in Chapter ___ of the
Specifications; and (iii) the Work is ready for Commercial Service; and (B) with
respect to Expansions, a document provided by Reliance to the Vendor on a
monthly basis certifying that all the Products set forth in such document have
(i) successfully passed the Acceptance Tests applicable to such Products with
the exception of items covered under the related Punch List; and (ii) the
Products are ready for Commercial Service.

“Technical Support Services” or “TSS”

means the support services that the Vendor shall provide to Reliance as further
described in the Broadband Access Services Contract and Annexure 1A to the
Specifications.

“Term”

has the meaning ascribed thereto in Section 11.

“Termination Assistance Period”

the period of time specified by Reliance, and the activities to be performed by
or for Vendor in accordance with the Documents, during which Vendor shall
transition

 

24

--------------------------------------------------------------------------------


 

responsibility for, and control of, the Work to the persons or entity designated
by Reliance.

“Termination Assistance Plan”

the plan reasonably established by Reliance for Termination Assistance Services
pursuant to Section 3.5.

“Termination Assistance Services”

the collective reference to those Services described in Section 3.5.

“Territory”

[***] and such other countries or geographic areas mutually agreed in writing by
Reliance and the Vendor.

“Test Bed Laboratory”

means a laboratory that includes the Products and Services necessary to support
the Broadband Access Reliance Network and other products and services designated
by Reliance, as set forth in the Documents.

“Testing Exhibits”

the collective reference to the applicable acceptance and other testing
procedures and criteria in the Specifications.

“Third Party Intellectual Property Rights”

has the meaning ascribed thereto in Section 15.7.1.

“Third Party Provider”

any person or entity that provides any hardware, software, services, networks,
systems or other work to Reliance, excluding Products and Services provided by
or for Vendor or any Subcontractor hereunder, but including the hardware,
software, services and other services that is provided internally by Reliance
and the Users.

“Timetables”

schedules mutually agreed by Reliance and the Vendor which are set forth in the
Documents.

“Update”

a change or modification in any Equipment or Software that fixes or otherwise
corrects faults, design defects or other shortcomings in meeting the
Specifications, or failure rates, or in any such case, that is necessary to
attain and maintain compliance with the provisions set forth herein and also
enables satisfactory performance in conjunction with the most current version of
the Equipment or Software. An Update includes a Point Release.

 

25

--------------------------------------------------------------------------------


 

“Upgrade”

modifications or improvements made to the Equipment or Software that improve the
performance, functionality or capacity of the Equipment or Software.  An Upgrade
includes a Major Release.

“User”

all persons or entities designated by Reliance to receive or use the Products or
Services provided by Vendor or to otherwise use the Broadband Access Reliance
Network.

“Vendor”

has the meaning ascribed thereto in the prefatory paragraph to these General
Terms.

“Vendor-Controlled Locations”

Sites at which Work is being or will be performed and for which access and
security are controlled by Vendor.

“Vendor Developments”

product developments, innovations and/or technological advances that are
relevant to any Products or Services conceived, made or developed by Vendor or
any Vendor Affiliates.

“Vendor Event of Default”

has the meaning ascribed thereto in Section 23.1.

“Vendor Internal Use Tools”

all software, hardware, testing tools, instruments and other materials used by
or for the Vendor related to the Work to perform or provide functions that are
purely internal to the Vendor.

“Vendor Personnel”

personnel employed by or for Vendor or its Subcontractors whose functions or job
assignments relate in whole or in part to the provision of Services or
performance of any other Work.

“Vendor Program Manager”

has the meaning ascribed thereto in Section 6.4.

“Vendor’s Succeeding Entity”

has the meaning ascribed thereto in Section 24.17.

 

26

--------------------------------------------------------------------------------


 

“Work”

all Equipment, Software and Services to be provided by or for the Vendor and all
equipment, software and services to be provided by or for any Subcontractor to
Reliance, the Reliance Affiliates or the Users in accordance with the Documents.


2.2  INTERPRETATION.

The terms defined in these General Terms or any other Document, include the
plural as well as the singular.  Unless otherwise expressly stated, the words
“herein”, “hereof”, and “hereunder” and other words of similar import refer to
the Documents as a whole and not to any particular Section or other
subdivision.  Section references in a Document refer to sections of such
Documents.  The words “include” and “including” shall not be construed to be
terms of limitation.  The words “day”, “month”, and “year” shall mean,
respectively, calendar day, calendar month and calendar year, and the words
“writing” or “written” mean preserved or presented in retrievable or
reproducible written form. Other terms used in these General Terms and other
Documents are defined in the context in which they are used and have the
meanings there indicated.


SECTION 3.         SCOPE OF WORK AND RESPONSIBILITIES


3.1  OVERVIEW.


3.1.1           VENDOR DESIRES TO PROVIDE HARDWARE, SOFTWARE, EQUIPMENT,
COMMUNICATIONS CIRCUITS, NETWORKS, SERVICES, MAINTENANCE, MANAGEMENT AND OTHER
WORK TO RELIANCE, THE RELIANCE AFFILIATES AND THE USERS, AND RELIANCE DESIRES
THIS WORK BE PERFORMED.  RELIANCE IS ENTITLED TO ACQUIRE PRODUCTS AND SERVICES
THAT VENDOR OR ANY VENDOR AFFILIATE GENERALLY MAKES AVAILABLE TO OTHER CUSTOMERS
OR THAT ARE SET FORTH IN A DOCUMENT OR AS MUTUALLY AGREED UPON IN WRITING BY THE
PARTIES, PURSUANT TO TERMS AND CONDITIONS NO LESS FAVORABLE TO RELIANCE THAN THE
PRICES, SERVICE LEVELS, TERMS AND CONDITIONS SET FORTH IN ANY THEN-CURRENT
DOCUMENT.  COMMENCING ON THE APPLICABLE COMMENCEMENT DATE, VENDOR SHALL PERFORM
THE WORK DESCRIBED IN THE DOCUMENTS.  ALL WORK PROVIDED BY OR FOR THE VENDOR
SHALL BE APPROPRIATELY INTERFACED AND INTEROPERABLE AND SHALL COMPLY WITH ALL
RELEVANT APPLICABLE LAWS, APPLICABLE PERMITS, SPECIFICATIONS, STANDARDS AND BEST
PRACTICES. VENDOR SHALL ALSO ENSURE THAT ALL PRODUCTS AND SERVICES WILL, AS A
MINIMUM, MEET THE PERFORMANCE AND DESIGN REQUIREMENTS, FUNCTIONALITY AND
CAPABILITY DEFINED IN THE APPROPRIATE STANDARD.


3.1.2           THE SCOPE OF SERVICES PROVIDED BY THE VENDOR TO RELIANCE, THE
RELIANCE AFFILIATES AND THE USERS, SHALL, AT RELIANCE’S REQUEST BY WAY OF ONE OR
MORE PURCHASE ORDERS, INCLUDE THE FOLLOWING:

MANAGEMENT SERVICES, INCLUDING OVERALL MANAGEMENT OF A SEAMLESS END-TO-END
NETWORK SOLUTION, INCLUDING APPROPRIATE MANAGEMENT OF:

(I)            PROJECTS AND PROGRAMS

 

 

27

--------------------------------------------------------------------------------


 

(II)           COSTS AND EXPENSES

(III)          CHANGES

(IV)          QUALITY

(V)           SCHEDULES AND TIMETABLES

(VI)          TECHNICAL EQUIPMENT AND SOFTWARE REQUIREMENTS TO PROVIDE
SUFFICIENT CAPACITY AND SUPPORT RELIANCE ESTIMATES OF ANTICIPATED DEMAND

(VII)         ADMINISTRATION

(VIII)        EXECUTION INCLUDING INSTALLATION, COMMISSIONING, AND ACCEPTANCE
TESTING

(IX)           LOGICAL SECURITY

(X)            INTEGRATION, OPTIMIZATION, BACKWARDS COMPATIBILITY AND
INTEROPERABILITY

(XI)           PERSONNEL, SUBCONTRACTOR AND ACCOUNT

(XII)          TRAINING

(XIII)         ENHANCEMENTS, CONTINUOUS IMPROVEMENT AND TECHNOLOGY REFRESH

(XIV)        DISPUTE RESOLUTION

(xvii)       Product technical requirements

(xviii)      Network performance requirements

(xix)       Standards compliance matrix for all Products and Services

(XV)         LOGISTICS


3.1.3           THE SCOPE OF SERVICES PROVIDED BY THE VENDOR TO RELIANCE AND
RELIANCE AFFILIATES, SHALL, IF SPECIFICALLY AGREED BY THE PARTIES IN THE
RELEVANT DOCUMENTS, INCLUDE THE FOLLOWING:

(A)           ARCHITECTURE, DESIGN AND PLANNING SERVICES

(B)           SERVICES TO REVIEW THIRD PARTY PROVIDER SPECIFICATIONS AND/OR
DEVELOP SPECIFICATIONS

(C)           ORDER/PROCUREMENT SERVICES

(D)           INSTALLATION AND COMMISSIONING SERVICES

(E)           INTEGRATION SERVICES

(F)            INTERCONNECTION AND INTEROPERABILITY SERVICES

(G)           CONFIGURATION AND CUSTOMIZATION SERVICES

(H)           OPERATIONS SUPPORT SERVICES FOR [***] FOLLOWING THE COMPLETION OF
THE BROADBAND ACCESS RELIANCE NETWORK BUILD OUT

(I)            OVERALL NETWORK ACCEPTANCE TESTING SERVICES

(J)            NOC SERVICES AND INTEGRATION WITH NOC SERVICES

(K)           SERVICES TO IMPLEMENT AND/OR  INTEGRATE WITH OPERATION SUPPORT
SYSTEMS (“OSS”), OPERATIONS MANAGEMENT SYSTEMS (“OMS”), GIS SYSTEM AND
ENTERPRISE MANAGEMENT SYSTEMS (“EMS”) FOR FAULT MANAGEMENT, TROUBLE RESOLUTION,
ALARM ESCALATION, DIAGNOSTICS, REPAIR/UPGRADE, SPARE/INVENTORY MANAGEMENT,
CHANGE CONFIGURATION, PROVISIONING OF SUBSCRIBER SERVICES, CAPACITY PLANNING,
NOC INTEGRATION ETC.

(L)            IMPLEMENTATION/INTEGRATION OF VOICE/DATA USAGE INFORMATION
COLLECTION, BILLING SYSTEMS, BILLING SUPPORT SYSTEMS (“BSS”) AND OTHER
APPLICATION SUPPORT SERVICES

 

 

28

--------------------------------------------------------------------------------


 

(M)          PROBLEM MANAGEMENT, REPAIR, SPARING AND MAINTENANCE SERVICES TILL
THE EXPIRY OF THE PENULTIMATE WARRANTY PERIOD

(N)           TSS SERVICES, INCLUDING WITHOUT LIMITATION HELP DESK SERVICES,

(O)           CALL CENTER AND OTHER SUPPORT SERVICES AND SERVICES FOR
INTEGRATION WITH CALL CENTER

(P)           SPECIALTY SERVICES INCLUDING AS THE IMPLEMENTATION OF FRAUD
DETECTION SYSTEMS, TRAFFIC PATTERN ANALYSIS AND CAPACITY ESTIMATION.


3.2  WORK NOT DESCRIBED ELSEWHERE.

If any services, functions or responsibilities not specifically described herein
or in the Documents are an inherent, necessary or customary part of the Work in
accordance with the Documents they shall be deemed to be included within the
scope of the Work to be delivered for the base charges (as set forth in each of
the pricing schedules and associated Purchase Orders), as if such services,
functions or responsibilities were specifically described in the Documents
unless, such services, functions or responsibilities were agreed to be
specifically excluded by the Parties in writing prior to Reliance issuing the
relevant Purchase Order(s).  Except as otherwise expressly provided in the
Documents, Vendor shall be responsible for providing the facilities, personnel,
equipment, software and other items and resources necessary to complete the
Work.


3.3  TASK ORDERS FOR SERVICES.

From time to time, Reliance may desire to issue Task Orders for specific
Services pursuant to an Contract.  Reliance shall have no responsibility or
liability for any Services or other Work except to the extent expressly set
forth in a Task Order issued in accordance with the Documents.  Reliance may
request information about Services or other Work to prepare Task Orders and
Vendor shall promptly provide to Reliance, [***] sufficiently detailed
information that is responsive to Reliance’s request.  The general requirements
and procedures for all Task Orders are set forth below in Section 14.


3.4  CONTINUOUS IMPROVEMENT.

The Parties anticipate that the Products and Services will evolve and be
supplemented, modified, enhanced or replaced over time to keep pace with
technological advancements and improvements in the methods of delivering
services.  The Parties acknowledge that these changes will improve the Products
and Services and shall not be deemed to result in new Charges or New Services,
unless the changed products or services are materially different in character
from those then being provided by Vendor and impose materially different
obligations on Vendor.  If Reliance authorizes Vendor to proceed with the
provision of Products or Services but the Parties disagree as to whether the
authorized work should be subject to a new Charge, or should constitute New
Services, Vendor shall proceed with such work and the disagreement shall be
submitted to negotiation between the Parties for a period of [***]. If any
disagreement remains unresolved after such negotiation, the same shall be
submitted to dispute resolution, as described in Section 22.

 

29

--------------------------------------------------------------------------------


 


3.5  TERMINATION ASSISTANCE SERVICES.


3.5.1           OVERVIEW.

As part of the Services and for the Charges set forth in the applicable
Contract, Vendor shall provide to Reliance or its designees Termination
Assistance Services for up to [***] following the termination of all or any
portion of any Contract (such period, the “Termination Assistance Period”). 
Reliance shall pay Vendor fees for Termination Assistance Services in accordance
with Section 3.5.5 hereinbelow only in the event Termination Assistance Services
are rendered pursuant to termination by convenience of all or any portion of any
Contract. Vendor shall provide Termination Assistance Services regardless of the
reason for the expiration or termination of the Term.  Termination Assistance
Services shall be provided subject to, and in accordance with, the terms and
conditions of the Documents.


3.5.2           PREPARATION OF TERMINATION ASSISTANCE PLAN.

During each Termination Assistance Period, Vendor shall perform the Termination
Assistance Services and provide the deliverables specified in the applicable
Termination Assistance Plan in accordance with the Documents.  During the
Termination Assistance Period, Reliance shall perform those tasks that are
designated to be a Reliance responsibility in the Termination Assistance Plan. 
Reliance shall not be responsible for the performance of any tasks during the
Termination Assistance Period that are not expressly designated as being a
Reliance responsibility in the Termination Assistance Plan.  At least [***]
prior to the beginning of the Termination Assistance Period under any Contract,
Vendor shall present to Reliance for review, comment and approval a detailed
work plan based on and consistent with the Termination Assistance Plan, which
shall identify the specific transition activities to be performed by individual
Vendor Personnel on a daily basis during the Termination Assistance Period. 
Such detailed work plan shall become a part of the Termination Assistance Plan
and be incorporated therein.  The Termination Assistance Period may be extended
by mutual written agreement of the Parties.


3.5.3           IMPLEMENTATION OF TERMINATION ASSISTANCE PLAN.

Vendor shall perform the tasks described in the Termination Assistance Plan in
accordance with the applicable Timetable and the Termination Assistance
Milestones set forth in the Termination Assistance Plan.  Vendor shall provide
all cooperation and assistance required or requested by Reliance in connection
with Reliance’s evaluation or testing of the Deliverables set forth in the
Termination Assistance Plan.  Vendor shall perform the tasks described in the
Termination Assistance Plan in a manner that shall not disrupt, or have an
adverse effect on, Reliance’s business, except as may be otherwise provided in
the Termination Assistance Plan.  Vendor shall identify and resolve, with
Reliance’s reasonable assistance, any problems that may impede or delay the
timely completion of each task in the Termination Assistance Plan that is
Vendor’s responsibility and shall use reasonable efforts to assist Reliance’s
resolution of any problems that may impede or delay the timely completion of
each task in the Termination Assistance Plan that is Reliance’s responsibility.

 

30

--------------------------------------------------------------------------------


 


3.5.4           REPORTS.

Vendor shall report to Reliance not less frequently than [***] on its progress
in performing its responsibilities and meeting the timetable set forth in the
Termination Assistance Plan.  Promptly upon receiving any information indicating
that Vendor may not perform its responsibilities or meet the Timetable set forth
in the Termination Assistance Plan, Vendor shall disclose such information to
Reliance.


3.5.5           TERMINATION ASSISTANCE FEES

Subject to Section 3.5.1, Reliance shall pay to Vendor charges at rates
stipulated for program management Services in the relevant Documents
(“Termination Assistance Fees”); provided that, Services performed by the Vendor
under a Task Order shall not be considered as Termination Assistance Services
and notwithstanding any termination, the Vendor shall, unless Reliance in its
sole discretion determines otherwise by written notice to Vendor, continue to
perform the Work (and Reliance shall continue to perform its related
responsibilities) as set out in the Purchase Orders issued prior to the
termination of the Documents or any part thereof.


3.6  EXCLUSIVITY

Vendor shall not have any exclusivity rights except as otherwise set forth in
the Documents.


3.7  USE OF THIRD PARTIES.

Notwithstanding any provision to the contrary, Reliance reserves the right to
use Third Party Providers to provide or perform any portion of the work.
Reliance shall discuss the use of and contract terms relating to Third Party
Providers with Vendor and, if necessary in Reliance’s opinion, involve Vendor in
the contract negotiations with one or more Third Party Providers.  Reliance
shall incorporate Vendor’s recommendations into Reliance’s contracts with Third
Party Providers if, in Reliance’s opinion, such recommendations are necessary. 
Subject to Reliance’s compliance with the foregoing procedure, Vendor shall
fully cooperate with and work in good faith with any Third Party Providers as
reasonably directed by Reliance and at no additional charge except to the extent
a specific charge is otherwise provided in an Contract. Such cooperation shall
include, without limitation, (i) the provision of written requirements,
standards, policies or other documentation to verify Interoperability with the
Work procured, operated, supported or used by Vendor in connection therewith;
all under reasonable conditions of confidentiality and, if appropriate or
necessary, interface licenses and (ii) highest priority access to Vendor test
location(s) and assistance to Third Party Providers for interoperability
testing, interfacing and inter-working purposes, to enable such Third Party
Providers to successfully test their products and services. Vendor shall
promptly notify Reliance if an act or omission of a Third Party Provider shall
cause, or has caused, a problem or delay in performing the Work, and shall work
with Reliance to prevent or circumvent, and in all cases mitigate the extent of,
such problem or delay. Vendor shall coordinate with Reliance and the Third Party
Providers to resolve differences and conflicts arising between the Work and
other activities undertaken by Reliance or any of the Third Party Providers.

 

31

--------------------------------------------------------------------------------


 


3.8  VENDOR DEVELOPMENTS.


3.8.1           NEW TECHNOLOGIES.

Vendor and Vendor’s Affiliates acknowledge Reliance’s substantial interest in
state-of-the-art technologies that offer improved performance and more efficient
and cost-effective ways to meet Reliance’s communications and related
requirements. As the Vendor or any Vendor Affiliate develops and acquires new
capabilities, such as improvements to existing technologies, the Vendor shall,
no less frequently than [***], keep Reliance fully apprised of such new
capabilities and of the expected and actual availability, use, and
implementation of such new technologies developed or acquired by Vendor or any
Vendor Affiliate; provided, that if requested by Reliance, such reports shall
include business case analyses of the tangible and service benefits that
Reliance may realize from each such technology.  Vendor shall consult with
Reliance about opportunities to participate in Beta test programs for new
technologies and services and shall cooperate in the testing and deployment of
new features, functions, technologies, or applications conceived or developed by
Reliance. Vendor and Vendor’s Affiliates shall design and manufacture their
existing Products and Features to comply with the Specifications. In designing
and developing future products and Features, Vendor and Vendor’s Affiliates
shall be competitive with other manufacturers and suppliers with respect to
Features, products and services relevant to the Broadband Access Reliance
Network.  Vendor and Vendor’s Affiliates acknowledge Reliance’s primary
objective is to be the leading national and international Broadband Access
operator and to offer, at all times, high revenue, cost effective and
competitive communications services via the Broadband Access Reliance Network. 
To this end, Vendor and Vendor’s Affiliates shall take into account, in its and
their development of future products and Features, inter alia, of all new
standards and specifications being developed by Standards Organizations that are
relevant to any Features, Products and Services furnished by Vendor and/or
Vendor’s Affiliates to Reliance.  Vendor and Vendor’s Affiliates shall discuss
and monitor such developments with Reliance through the Development Committee
and will use all commercially reasonable endeavours to keep Reliance competitive
with leading-edge technology and the timely development of innovative and
cost-effective new products and Features.


3.8.2           DEVELOPMENT COMMITTEE.

(A)           IN ORDER TO ACCOMMODATE RELIANCE’S PARTICIPATION PURSUANT TO THE
DOCUMENTS, RELIANCE AND THE VENDOR SHALL ESTABLISH A DEVELOPMENT COMMITTEE
WITHIN [***] OF THE EFFECTIVE DATE.  THE PURPOSE OF THE DEVELOPMENT COMMITTEE
SHALL BE TO REVIEW THE DEVELOPMENT REQUIREMENTS AND HIGH LEVEL DEVELOPMENT
MILESTONES, TO ENSURE THAT THE VENDOR UNDERSTANDS RELIANCE’S REQUIREMENTS FOR
THE PRODUCTS INCLUDING, WITHOUT LIMITATION, ANY SUBSEQUENT PRODUCTS AND/OR
ENHANCEMENTS.  THE DEVELOPMENT COMMITTEE SHALL PROVIDE AN EXECUTIVE FORUM TO
DISCUSS PRODUCT IDEAS, RELIANCE REQUIREMENTS AND RECOMMENDED DEVELOPMENT
PRIORITIZATION FOR IMPROVED INFRASTRUCTURE-BASED SUBSCRIBER FEATURES AND SYSTEM
FEATURES, FUNCTIONS AND CAPABILITIES.  THE FOCUS OF THE DEVELOPMENT COMMITTEE
SHALL BE ON

 

32

--------------------------------------------------------------------------------


 


PRODUCT FEATURES AND SERVICES, NEW PRODUCTS, PRODUCT ENHANCEMENTS, CRITICAL
OPERATION ISSUES, FUTURE DEVELOPMENTS AND ON SUCH OTHER MATTERS AS THE PARTIES
MUTUALLY AGREE UPON FROM TIME TO TIME.  NOTHING CONTAINED IN THIS SECTION 3.8.2
SHALL IN ANY WAY LIMIT AND/OR MODIFY RELIANCE’S ABILITY TO ENFORCE ITS RIGHTS
UNDER THE DOCUMENTS OR TO OTHERWISE MAINTAIN CONTACTS WITH THE VENDOR IN ANY
OTHER WAY IT SEES FIT.

(B)           THE VENDOR SHALL PROVIDE A MARKET DEVELOPMENT MANAGER TO
COORDINATE THE EFFORTS OF THE VENDOR IN MEETING ITS OBLIGATIONS RELATING TO THE
DEVELOPMENT COMMITTEE WHO SHALL SPECIFICALLY FOCUS ON NEW PRODUCTS, SERVICES AND
FEATURES.  SUCH MARKET DEVELOPMENT MANAGER SHALL BE KNOWLEDGEABLE IN
TELECOMMUNICATIONS TECHNOLOGY AND THE BROADBAND ACCESS RELIANCE NETWORK AND
SHALL WORK CLOSELY, AND ON A REGULARLY SCHEDULED BASIS, WITH RELIANCE’S SENIOR
ENGINEERING AND MARKETING PERSONNEL ON FEATURE DEVELOPMENT, FEATURE ROLL-OUT,
FUTURE ROAD MAPS FOR PRODUCTS, AND ANY OTHER MARKETING ASPECT OF PROVIDING
TELECOMMUNICATIONS SERVICES THAT RELIANCE BELIEVES IS BENEFICIAL TO THE
BROADBAND ACCESS RELIANCE NETWORK AND/OR ANY MARKET AT SUCH TIME.  THE VENDOR’S
MARKET DEVELOPMENT MANAGER AND THE MANAGER’S STAFF SHALL SERVE AS THE VENDOR’S
DIRECT LIAISON WITH RELIANCE TO ENSURE THAT THE VENDOR’S AND VENDOR’S
AFFILIATES’ PRODUCT DEVELOPMENT TEAMS ARE FOCUSING ON RELIANCE’S PRIORITIES AS
DESCRIBED TO THE VENDOR BY RELIANCE FROM TIME TO TIME EITHER THROUGH THE
DEVELOPMENT COMMITTEE OR BY ANY OTHER MEANS ACCEPTABLE TO THE PARTIES.

(C)           IN THE EVENT OF ANY VENDOR DEVELOPMENT BEING FUNDED IN WHOLE OR IN
PART BY ANY OTHER CUSTOMER, VENDOR SHALL EXERT BEST EFFORTS TO PROCURE THE
CONSENT OF SUCH OTHER CUSTOMER FOR PROVIDING REASONABLE INFORMATION OF SUCH
CUSTOMER DEVELOPMENT TO RELIANCE AND FURTHER, FOR INVITING RELIANCE TO
PARTICIPATE IN SUCH VENDOR DEVELOPMENT. UPON RECEIPT OF SUCH CONSENT FROM THE
OTHER CUSTOMER, THE VENDOR SHALL PROVIDE REASONABLE INFORMATION AND SUFFICIENT
NOTICE OF ANY VENDOR DEVELOPMENT FUNDED IN WHOLE OR IN PART BY ANY OTHER
CUSTOMER PRIOR TO INITIATING SUCH VENDOR DEVELOPMENT. RELIANCE SHALL THEREAFTER
AND, AT ITS OWN DISCRETION, HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO
PARTICIPATE IN SUCH VENDOR DEVELOPMENT ON SUCH TERMS AS MAY MUTUALLY BE AGREED
BY AND BETWEEN RELIANCE, VENDOR AND SUCH OTHER CUSTOMERS.

(D)           THE VENDOR SHALL PROVIDE RELIANCE, THROUGH THE DEVELOPMENT
COMMITTEE OR RELIANCE’S DESIGNATED REPRESENTATIVE, WITH REASONABLE PRIOR NOTICE
OF ANY VENDOR DEVELOPMENTS RELEVANT TO ANY PRODUCTS,  [***]; PROVIDED, THAT (I)
ANY SUCH NOTICE PURSUANT TO THIS SECTION 3.8.2 NEED NOT INCLUDE ANY INFORMATION
ORIGINATED BY ANY OTHER CUSTOMER THAT IS PROPRIETARY TO SUCH OTHER CUSTOMER; AND
(II) VENDOR SHALL NOT BE OBLIGATED TO ISSUE ANY SUCH NOTICE WITH REGARD TO ANY
VENDOR DEVELOPMENT IN WHICH RELIANCE DECIDES NOT TO PARTICIPATE. FOR THE

 

33

--------------------------------------------------------------------------------


 


PURPOSES OF THIS SECTION 3.8.2, THE TERM “VENDOR” INCLUDES THE VENDOR AND
VENDOR’S AFFILIATES AND SUBSIDIARIES.  [***].

(E)           RELIANCE HAS THE RIGHT, BUT NOT THE OBLIGATION, TO WITNESS AND/OR
PARTICIPATE IN VENDOR’S DEMONSTRATION LABORATORY AND ANY DEMONSTRATION TESTING
AND/OR APPLICATION OF ANY VENDOR DEVELOPMENT OTHER THAN DEVELOPMENTS THAT ARE
[***]  THE VENDOR SHALL PROVIDE RELIANCE AT LEAST [***] PRIOR NOTICE OF THE
AVAILABILITY OF SUCH DEMONSTRATION FACILITIES OR TESTING, AND UPON RELIANCE’S
REASONABLE WRITTEN REQUEST, THE VENDOR SHALL ALLOW RELIANCE TO PARTICIPATE IN
SUCH DEMONSTRATION TESTING AT VENDOR’S RELEVANT FACILITIES UPON TERMS REASONABLY
ACCEPTABLE TO THE PARTIES AT SUCH TIME.

(F)            RELIANCE SHALL BE ENTITLED TO OBSERVE THE VENDOR’S OR VENDOR’S
AFFILIATES’ PRODUCT DEVELOPMENT AND TESTING ACTIVITIES PURSUANT TO AND RELATABLE
TO THE DOCUMENTS.


3.8.3           SAFETY.

(A)           THE VENDOR SHALL IMMEDIATELY NOTIFY RELIANCE BY TELEPHONE
(FOLLOWED BY WRITTEN CONFIRMATION WITHIN NO MORE THAN [***] OF SUCH TELEPHONE
CALL) IF ANY GOODS PURCHASED OR MATERIALS USED FAIL TO COMPLY WITH APPLICABLE
SAFETY RULES OR STANDARDS OR CONTAIN A DEFECT THAT PRESENTS A SUBSTANTIAL RISK
TO THE PUBLIC HEALTH OR INJURY TO THE PUBLIC OR THE ENVIRONMENT, WHETHER BY
ITSELF OR WHEN USED BY RELIANCE OR ANY OF ITS AFFILIATES FOR ITS INTENDED
PURPOSE.

(B)           TO THE EXTENT THE VENDOR IS IN CONTROL OF ANY NETWORK LOCATION OR
VENDOR-CONTROLLED LOCATION, THE VENDOR SHALL BE SOLELY RESPONSIBLE FOR
INITIATING, MAINTAINING, AND SUPERVISING ALL SAFETY PRECAUTIONS AND PROGRAMS IN
CONNECTION WITH ALL SUCH VENDOR-CONTROLLED LOCATIONS.  IN ALL EVENTS, THE VENDOR
SHALL COMPLY WITH APPLICABLE LAWS, STANDARDS AND THE SPECIFICATIONS BEARING ON
SAFETY OF PERSONS OR PROPERTY OR PROTECTION AGAINST INJURY, DAMAGES OR LOSS. 
THE VENDOR SHALL PROVIDE A WRITTEN REPORT TO RELIANCE DESCRIBING FULLY ALL
INCIDENTS AFFECTING SAFETY ON ANY VENDOR-CONTROLLED LOCATION AND SHALL ALSO
FURNISH TO RELIANCE COPIES OF ALL REPORTS THAT ARE PROVIDED TO ANY GOVERNMENTAL
ENTITY.

(C)           IF ANY WORK UNDER THE DOCUMENTS INVOLVES PRODUCTS OR SERVICES ON
RELIANCE’S, ITS CUSTOMERS’ OR THE RELIANCE AFFILIATES’ PREMISES, THE VENDOR
SHALL TAKE NECESSARY PRECAUTIONS TO PREVENT INJURY TO PERSONS OR PROPERTY DURING
THE WORK AND ADHERE TO SECURITY POLICIES AND PROCEDURES OF RELIANCE, ITS
CUSTOMERS OR ITS AFFILIATES, AS THE CASE MAY BE.

(D)           IN THE EVENT OF ANY EMERGENCY ENDANGERING LIFE OR PROPERTY, THE
VENDOR SHALL TAKE SUCH ACTION AS MAY BE REASONABLE AND NECESSARY TO PREVENT,
AVOID OR MITIGATE INJURY, DAMAGE OR LOSS AND SHALL, AS SOON AS POSSIBLE, REPORT
ANY SUCH INCIDENTS, INCLUDING THE VENDOR’S RESPONSE

 

34

--------------------------------------------------------------------------------


 


THERETO, TO RELIANCE.  WHENEVER, IN THE REASONABLE OPINION OF RELIANCE, THE
VENDOR HAS FAILED TO TAKE SUFFICIENT PRECAUTIONS FOR THE SAFETY OF THE PUBLIC OR
THE PROTECTION OF THE WORK OR OF STRUCTURES OR PROPERTY ON OR ADJACENT TO ANY
VENDOR-CONTROLLED LOCATION, CREATING, IN THE REASONABLE OPINION OF RELIANCE, AN
EMERGENCY REQUIRING IMMEDIATE ACTION, THEN RELIANCE, AFTER HAVING GIVEN
REASONABLE PRIOR NOTICE TO THE VENDOR, MAY (BUT SHALL NOT BE OBLIGATED TO) CAUSE
SUCH SUFFICIENT PRECAUTIONS TO BE TAKEN OR ITSELF PROVIDE SUCH PROTECTION. 
WHERE THE CAUSE OF THE EMERGENCY WAS ATTRIBUTABLE TO THE FAULT OR NEGLIGENCE OF
THE VENDOR OR ANY SUBCONTRACTOR, THE TAKING OR PROVISION OF ANY SUCH PRECAUTIONS
OR PROTECTION BY RELIANCE OR ITS AGENTS OR REPRESENTATIVES SHALL BE FOR THE
ACCOUNT OF THE VENDOR AND THE VENDOR SHALL REIMBURSE RELIANCE FOR THE COST
THEREOF.


3.9  RIGHT OF INSPECTION.

Any Person designated by Reliance including Inspectors (collectively,
“Reviewers”), shall at all reasonable times have access to the various sites
where the Vendor or any Vendor Affiliate or any Subcontractors are performing
any and all Work; provided, that this Section 3.9 shall not be presumed to give
such access to direct competitors of the Vendor unless such sites are otherwise
Reliance sites.  For these purposes, reasonable access shall be given during
normal business hours to the Vendor’s and its Subcontractors’ plants, premises,
storage and deposit areas, facilities and offices, sources of materials,
Equipment being assembled, already assembled or in operation, Equipment being
performance tested or tested to the Vendor’s specifications and to any other
places or areas occupied by the Vendor or its Subcontractors in connection with
the Work.  The Vendor shall provide reasonable temporary office space and
services for the Reviewers to the extent necessary. The number of Reviewers
shall be commensurate with the particular circumstances.


3.10        REFERENCES TO CERTAIN SOURCES.

Reference to standards, specifications, manuals or codes of any technical
society, organization or association or to the laws or regulations of any
Governmental Entity by the Documents, means (unless specifically stated
otherwise) the latest standard, specification, manual, code, laws or regulations
in effect at the time of issuance of the applicable Purchase Order of the
portion of Work to which they relate.


3.11        REVIEW OF DOCUMENTS.

The Vendor has examined in detail and carefully studied and compared the
Documents with all other information furnished by Reliance as of the Effective
Date and has promptly reported to Reliance any material errors, inconsistencies
or omissions so discovered or discovered by any of the Subcontractors.  The
Vendor shall not perform or provide any portion of the Work knowing that it
involves a material error, inconsistency or omission in the Documents without
prior written notice to and approval by Reliance.  If for any reason the Vendor
violates this Section 3.11, then the Vendor shall, in addition to being subject
to any other remedies of Reliance, be deemed to have waived any claims for an
adjustment in any of the Specifications and/or Standards that result directly
from any such error,

 

35

--------------------------------------------------------------------------------


 

inconsistency or omission.  This Section 3.11 does not, nor shall it be deemed
to, in any manner limit the terms of Section 3.14.


3.12        ELIGIBILITY UNDER APPLICABLE LAWS AND APPLICABLE PERMITS.


3.12.1         THE VENDOR SHALL BE RESPONSIBLE FOR ENSURING THAT THE VENDOR AND
ITS SUBCONTRACTORS ARE AND REMAIN ELIGIBLE UNDER ALL APPLICABLE LAWS AND ACQUIRE
ALL APPLICABLE PERMITS TO PERFORM THE WORK UNDER THE DOCUMENTS IN THE VARIOUS
JURISDICTIONS INVOLVED.


3.12.2         OBTAINING ANY APPLICABLE PERMITS REQUIRED BY ANY GOVERNMENT
ENTITY RELATING TO THE MANUFACTURE, EXPORT, IMPORTATION, RE-EXPORTATION, SAFETY,
INSTALLATION (OTHER THAN THOSE NECESSARY FOR SITE ACQUISITION AND PREPARATION)
OR USE OF THE PRODUCTS (OBTAINING OF TYPE APPROVALS AND PERMITS OF A SIMILAR
NATURE) THROUGHOUT THE REPUBLIC OF INDIA, IN ANY STATE, PROVINCE OR ANY
POLITICAL SUB-DIVISION THEREOF, OR ELSEWHERE IN THE TERRITORY SHALL BE THE SOLE
RESPONSIBILITY OF THE VENDOR PROVIDED THAT RELIANCE SHALL BE SOLELY RESPONSIBLE
FOR OBTAINING ALL THE APPLICABLE PERMITS NECESSARY FOR THE INITIAL IMPORTATION
OF THE PRODUCTS INTO THE REPUBLIC OF INDIA. VENDOR SHALL PROVIDE ALL NECESSARY
ASSISTANCE REQUIRED BY RELIANCE FOR OBTAINING THE APPLICABLE PERMITS FOR SUCH
INITIAL IMPORTATION OF THE PRODUCTS INTO THE REPUBLIC OF INDIA.  FOR THE
AVOIDANCE OF DOUBT, VENDOR SHALL BE SOLELY RESPONSIBLE FOR:

(A)           OBTAINING ALL APPLICABLE PERMITS NECESSARY FOR THE EXPORT OF THE
PRODUCTS TO THE REPUBLIC OF INDIA AND SHALL BEAR AND PAY ALL TAXES DUTIES AND
LEVIES AS APPLICABLE; AND

(B)           OBTAINING AND COMPLYING WITH THE TERMS AND CONDITIONS OF ALL
APPLICABLE PERMITS NECESSARY FOR THE IMPORT INTO THE REPUBLIC OF INDIA AND
RE-EXPORT OF ALL TOOLS AND EQUIPMENT UTILISED BY VENDOR FOR FULFILLING ITS
OBLIGATIONS UNDER THE DOCUMENTS.

PRIOR TO THE COMMENCEMENT OF ANY WORK AND/OR OTHER ACTIVITIES BY THE VENDOR OR
ANY OF ITS SUBCONTRACTORS IN CONNECTION WITH OR PURSUANT TO THE DOCUMENTS, THE
VENDOR SHALL FURNISH RELIANCE WITH EVIDENCE THAT SUCH APPLICABLE PERMITS HAVE
BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT TO THE EXTENT THAT APPLICABLE
PERMITS ARE NECESSARY FOR THE COMMENCEMENT OR UNDERTAKING OF SUCH ACTIVITIES,
AND FROM TIME TO TIME THEREAFTER THE VENDOR, UPON THE REASONABLE REQUEST OF
RELIANCE, SHALL PROVIDE SUCH FURTHER EVIDENCE AS RELIANCE DEEMS REASONABLY
NECESSARY.


3.12.3         RELIANCE AGREES TO REASONABLY ASSIST, SO LONG AS SUCH ASSISTANCE
DOES NOT INVOLVE  INCURRING OF ANY COSTS OR EXPENSES BY RELIANCE, THE VENDOR IN
OBTAINING AND MAINTAINING (A) APPLICABLE PERMITS FOR IMPORTATION OR
RE-EXPORTATION OF THE PRODUCTS AND (B) ENTRY OR WORK PERMITS, VISAS OR
AUTHORIZATIONS REQUIRED FOR PERSONNEL ENGAGED BY THE VENDOR TO PERFORM WORK
UNDER THE DOCUMENTS.

 

36

--------------------------------------------------------------------------------


 


3.13        LIENS AND OTHER ENCUMBRANCES.


3.13.1         THE VENDOR COVENANTS AND AGREES TO:

(A)           PROTECT AND KEEP FREE ANY PRODUCTS AND ALL SITES OR FACILITIES ON
OR IN WHICH THE VENDOR IS PROSECUTING ANY PORTION OF THE WORK AND ANY AND ALL
INTERESTS AND ESTATES THEREIN, AND ALL IMPROVEMENTS AND MATERIALS NOW OR
HEREAFTER PLACED THEREON UNDER THE TERMS OF THE DOCUMENTS, FROM ANY AND ALL
CLAIMS, LIENS, CHARGES, SECURITY INTERESTS, LEVIES, RIGHTS OF THIRD PARTIES OR
ENCUMBRANCES (“LIENS”) ARISING FROM OR RELATED TO PROVISION OF THE PRODUCTS OR
THE PERFORMANCE OF THE WORK BY OR FOR THE VENDOR OR ANY SUBCONTRACTOR;

(B)           GIVE NOTICE OF THIS SECTION 3.13 TO EACH SUBCONTRACTOR BEFORE SUCH
SUBCONTRACTOR FURNISHES ANY LABOR OR MATERIALS FOR ANY MARKET; AND

(C)           MAKE ANY AND ALL FILINGS REQUESTED BY RELIANCE (AND AT RELIANCE’S
EXPENSE) AND RELATED TO THE PRODUCTS OR THE WORK IN ORDER THAT RELIANCE MAY TAKE
ADVANTAGE OF THE RELEVANT LOCAL LIEN WAIVER PROCEDURES WITH RESPECT TO LIENS OF
ANY SUBCONTRACTOR.


3.13.2         IF ANY LIEN IS FILED BY ANY SUBCONTRACTOR, THEN THE VENDOR SHALL
CAUSE SUCH LIEN TO BE SATISFIED OR OTHERWISE DISCHARGED WITHIN [***].  IF ANY
SUCH LIEN IS FILED OR OTHERWISE IMPOSED, AND THE VENDOR DOES NOT CAUSE SUCH LIEN
TO BE RELEASED AND DISCHARGED FORTHWITH, RELIANCE HAS THE RIGHT, BUT NOT THE
OBLIGATION, TO PAY ALL SUMS NECESSARY TO OBTAIN SUCH RELEASE AND DISCHARGE OR
OTHERWISE CAUSE THE LIEN TO BE REMOVED TO RELIANCE’S SATISFACTION FROM FUNDS
RETAINED FROM ANY PAYMENT THEN DUE OR THEREAFTER TO BECOME DUE TO THE VENDOR.
RELIANCE SHALL NOTIFY THE VENDOR PRIOR TO MAKING SUCH PAYMENT.


3.13.3         RELIANCE RESERVES THE RIGHT TO POST, OR PLACE WITHIN ANY MARKET,
NOTICES OF NON-RESPONSIBILITY OR TO DO ANY OTHER ACT REQUIRED BY APPLICABLE LAW
IN ORDER TO EXEMPT RELIANCE AND THE BROADBAND ACCESS RELIANCE NETWORK FROM ANY
LIABILITY TO THIRD PARTIES BY REASON OF ANY WORK OR IMPROVEMENTS TO BE PERFORMED
OR FURNISHED HEREUNDER; PROVIDED, THAT FAILURE BY RELIANCE TO DO SO WILL NOT
RELEASE OR DISCHARGE THE VENDOR FROM ANY OF ITS OBLIGATIONS HEREUNDER.

Nothing in the above provision shall be construed as a waiver of Vendor’s
statutory rights relating to Liens.

 


3.14        VENDOR TO INFORM ITSELF FULLY; WAIVER OF DEFENSE.


3.14.1         THE VENDOR SHALL BE DEEMED TO HAVE NOTICE OF AND TO HAVE FULLY
EXAMINED AND APPROVED THE DOCUMENTS, AND ALL REGULATIONS AND OTHER INFORMATION
IN RELATION TO THE DOCUMENTS AND/OR ANY AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS
THERETO AT ANY TIME ON OR AFTER THE EFFECTIVE DATE AND TO HAVE FULLY EXAMINED,
UNDERSTOOD AND SATISFIED ITSELF AS TO ALL RELEVANT INFORMATION

 

37

--------------------------------------------------------------------------------


 



OF WHICH THE VENDOR IS AWARE OR SHOULD HAVE BEEN AWARE AND THAT IS RELEVANT AS
TO THE RISKS, CONTINGENCIES AND OTHER CIRCUMSTANCES THAT COULD AFFECT THE
DOCUMENTS AND IN PARTICULAR THE DELIVERY, COMMISSIONING AND/OR OPTIMIZATION OF
ANY PRODUCT.  [***]


3.14.2         [***]


PROVIDED ALWAYS THAT, IN RESPECT OF THE FOREGOING PROVISIONS OF THIS SECTION
3.14.2, VENDOR SHALL BE ENTITLED TO RELY ON, AND RELIANCE SHALL TAKE
RESPONSIBILITY FOR, ANY TRAFFIC FORECASTS, SUBSCRIBER UPTAKE AND DATA OF A
SIMILAR NATURE.


3.15        RELIANCE’S RIGHT TO SUSPEND WORK.


3.15.1         RELIANCE MAY (I) AT ANY TIME AND UPON [***] PRIOR WRITTEN NOTICE
TO THE VENDOR, ORDER THE VENDOR, IN WRITING, TO SUSPEND ANY PART OF THE WORK
(INCLUDING ANY PURCHASE ORDERS) FOR SUCH REASONABLE PERIOD OF TIME AS RELIANCE
MAY REASONABLY DETERMINE TO BE APPROPRIATE FOR ITS CONVENIENCE, AND/OR (II)
DELAY SHIPMENT OF PRODUCTS WITH AT LEAST [***] WRITTEN NOTICE PRIOR TO THE
SHIPMENT OF THE PRODUCTS.  IF ANY SUSPENSION OR DELAY OF WORK UNDER (I) OR (II)
ABOVE CONTINUES FOR A PERIOD EXCEEDING (A) [***] THEN RELIANCE SHALL BE LIABLE
TO PAY VENDOR REASONABLE ACTUAL COSTS DIRECTLY ATTRIBUTABLE TO THE EXPATRIATE
PERSONNEL DEPLOYED FOR ANY SUCH SUSPENDED SERVICES PORTION OF THE WORK; OR (B)
[***] THEN RELIANCE SHALL BE LIABLE TO PAY VENDOR REASONABLE ACTUAL COSTS
DIRECTLY ATTRIBUTABLE TO THE INDIAN PERSONNEL DEPLOYED FOR ANY SUCH SUSPENDED
SERVICES PORTION OF THE WORK, PROVIDED THAT, THE VENDOR DEMONSTRATES TO THE
REASONABLE SATISFACTION OF RELIANCE THAT IT WAS UNABLE TO RE-DEPLOY ITS
PERSONNEL DESPITE BEST EFFORTS AND SUCH COSTS ARE NOT OTHERWISE PAID OR PAYABLE
TO VENDOR UNDER THE DOCUMENTS. IF ANY SUSPENSION OF THE WORK CONTINUES FOR A
PERIOD OF MORE THAN [***] RELIANCE SHALL PAY VENDOR ACTUAL OUT OF POCKET CASH
STORAGE COSTS FOR EQUIPMENT DIRECTLY AFFECTED BY SUCH SUSPENSION FROM THE
SCHEDULED SHIPMENT DATE. RELIANCE SHALL HAVE THE RIGHT TO AUDIT THE ACCURACY OF
SUCH COSTS IN ACCORDANCE WITH THE PROCEDURE SET OUT IN SECTION 12.11. FURTHER,
IN THE EVENT SUCH SUSPENSION OF THE WORK EXTENDS BEYOND A PERIOD OF [***]
PARTIES SHALL DISCUSS A MUTUALLY ACCEPTABLE MANNER FOR MITIGATING SUCH
SUSPENSION OF THE WORK AND VENDOR SHALL BE ENTITLED TO INVOICE RELIANCE AND BE
PAID FOR THE VALUE OF THE WORK SO SUSPENDED.  ANY REQUEST BY THE VENDOR FOR A
CHANGE IN THE SPECIFICATIONS CAUSED BY RELIANCE’S SUSPENSION OF THE WORK
PURSUANT TO THIS SECTION 3.15 SHALL BE SUBJECT TO THE REVIEW AND REASONABLE
ACCEPTANCE OF RELIANCE.  NO MODIFICATION TO THE SPECIFICATIONS SHALL BE MADE TO
THE EXTENT THAT PERFORMANCE IS, WAS OR WOULD HAVE BEEN SUSPENDED, DELAYED OR
INTERRUPTED FOR ANY OTHER CAUSE DUE TO THE VENDOR’S FAULT OR IF THE SUSPENSION
HAD NO EFFECT ON AGREED UPON PERFORMANCE DEADLINES SET FORTH IN THE DOCUMENTS.

The above provision shall not affect Vendor’s right to invoice Equipment
delivered under Section 5.3 and Section 5.4 of the Broadband Access Equipment
Contract and invoice Software delivered under Section 7.3 and Section 7.4 of the
Broadband Access Software Contract.

 

 

38

--------------------------------------------------------------------------------


 

 


3.15.2         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE
DOCUMENTS, RELIANCE SHALL BE ENTITLED TO SUSPEND THE OPERATIONS OR PERFORMANCE
OF ANY PURCHASE ORDER (INCLUDING DELIVERY) AFTER [***] NOTICE IN WRITING TO
VENDOR IF IN THE REASONABLE OPINION OF RELIANCE, THE VENDOR MATERIALLY FAILS TO
PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE DOCUMENTS.  UPON RECEIPT OF SUCH
NOTICE AND WITHIN [***] OF SUCH RECEIPT, AT THE REQUEST OF VENDOR THE MATTERS
DESCRIBED IN THE NOTICE SHALL BE REFERRED TO THE HIGHER MANAGEMENT OF THE VENDOR
AND RELIANCE FOR RESOLUTION AND THE VENDOR SHALL FORTHWITH REMEDY THE
NON-PERFORMANCE IN ACCORDANCE WITH THE DECISION OF THE HIGHER MANAGEMENT OF THE
PARTIES, ALL IN FURTHER PERIOD OF [***] FROM THE DATE OF SUCH REFERENCE.  IF IN
RELIANCE’S REASONABLE DISCRETION, THE VENDOR HAS FAILED TO REMEDY SUCH
NON-PERFORMANCE, RELIANCE SHALL BE ENTITLED TO PLACE PURCHASE ORDERS FOR SIMILAR
ITEMS FROM ANY OTHER VENDORS [***].  RIGHTS UNDER THIS SECTION 3.15.2 SHALL BE
IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO RELIANCE UNDER THE
DOCUMENTS.


3.16        FORWARD PRICE ASSURANCE.

[***]

 


3.17        THIRD PARTY CONTRACTS.


3.17.1         VENDOR SHALL BE RESPONSIBLE FOR MANAGING ALL RELIANCE DESIGNATED
“THIRD PARTY CONTRACTS” AS IDENTIFIED TO VENDOR FROM TIME TO TIME AND ENTERED
INTO FOR THE BENEFIT OF RELIANCE, THE RELIANCE AFFILIATES AND CERTAIN USERS TO
THE EXTENT DESCRIBED IN A CONTRACT.  VENDOR SHALL BE RESPONSIBLE WITH RESPECT TO
PRODUCTS AND SERVICE PROVIDED UNDER THE THIRD PARTY CONTRACTS, FOR: (I) OVERALL
PROGRAM MANAGEMENT INCLUDING, WITHOUT LIMITATION, THE ADMINISTRATION AND
MAINTENANCE OF SUCH THIRD PARTY CONTRACTS (INCLUDING VERIFYING, ADVISING,
REPORTING AND CONFORMING TO COMPATIBILITY REQUIREMENTS OF THE PRODUCTS AND
SERVICES); AND (II) MANAGING THE SUCCESSFUL INTEGRATION OF ALL PRODUCTS SUPPLIED
BY THE VENDOR WITH ALL OTHER PRODUCTS FORMING A PART OF THE BROADBAND ACCESS
RELIANCE NETWORK AND OTHER OBLIGATIONS AS SET FORTH IN THE SPECIFICATIONS AND
(III) MANAGING THE COMPLIANCE WITH AND PERFORMANCE OF ALL OPERATIONAL,
ADMINISTRATIVE AND CONTRACTUAL OBLIGATIONS SPECIFIED IN SUCH THIRD PARTY
CONTRACTS, INCLUDING NONDISCLOSURE OBLIGATIONS BUT EXCLUDING THE PAYMENT
OBLIGATIONS OF THE PARTIES TO SUCH THIRD PARTY CONTRACTS.


PROVIDED THAT VENDOR HAS FULLY COMPLIED WITH AND SATISFIED ITS OBLIGATIONS AS
SET FORTH IN SECTION 3.17.1 ABOVE, VENDOR SHALL NOT BE RESPONSIBLE FOR DELAY OR
NON-PERFORMANCE OF PRODUCTS AND/OR SERVICES FURNISHED PURSUANT TO THIRD PARTY
CONTRACTS, HOWEVER THE PARTIES SHALL WORK TOGETHER TO MAXIMIZE THE BENEFITS
OBTAINABLE WITH RESPECT TO PERFORMANCE AND TIMELINESS UNDER THE RELEVANT THIRD
PARTY CONTRACTS.

 

39

--------------------------------------------------------------------------------


 


VENDOR SHALL BE RESPONSIBLE FOR ALL INTERFACE AND INTEROPERABILITY OF PRODUCTS
AND SOFTWARE FURNISHED UNDER THIRD PARTY CONTRACTS TO THE EXTENT SET FORTH IN
THE SPECIFICATIONS. WITH RESPECT TO EXPANSIONS, THE VENDOR’S ONLY OBLIGATIONS
SHALL BE TO ENSURE BACKWARDS COMPATIBILITY AND PROVIDE SUCH OTHER WORK AS
RELIANCE AND THE VENDOR MAY AGREE. WITH RESPECT TO ALL THIRD PARTY SERVICES
PURCHASED BY VENDOR FOR RELIANCE OR ANY USER ON A COST-REIMBURSEMENT OR
PASS-THROUGH EXPENSE BASIS, VENDOR SHALL PASS THROUGH TO RELIANCE ALL PRICE
PREFERENCES, REBATES, EXTRAS AND OTHER BENEFITS OFFERED BY THE VENDORS OF SUCH
PRODUCTS AND SERVICES.


3.17.2         AS REQUESTED BY RELIANCE, VENDOR AND VENDOR AFFILIATES, SHALL
CERTIFY (BY THEIR AUDITORS) THAT THEY HAVE NOT RECEIVED ANY COMMISSION OR
DISCOUNT OR ANY OTHER CONSIDERATION OR INCENTIVE BY WHATEVER NAME CALLED,
DIRECTLY OR INDIRECTLY, IN ANY MANNER WHATSOEVER FROM ANY THIRD PARTY PROVIDER
IN RELATION TO THE PROGRAM, EXCEPT THOSE WHICH HAVE BEEN PASSED ON TO RELIANCE
BY VENDOR AND NO SUCH COMMISSIONS, DISCOUNTS, CONSIDERATIONS, COMPENSATION OR
INCENTIVES BY WHATEVER NAME CALLED ARE DUE FROM ANY SUCH PERSON TO THE VENDOR.


3.18        NETWORK INTEGRATION

Vendor shall assume complete responsibility for the successful integration of
all Products supplied by the Vendor with all other products forming part of the
Initial Broadband Access Reliance Network as set forth in the Documents, within
the Timetables and time schedules set forth in the Specifications.

 


3.19        NOT USED


3.20        SALES TO COMPETITORS

[***]


3.21        INSURANCE.

The Vendor shall maintain insurance in accordance with the provisions set forth
in Schedule 2 for Products and Services forming part of the Initial Broadband
Access Reliance Network, together with any additional insurances required by
Applicable Laws or as agreed by the Parties. Unless otherwise expressly
stipulated in the Documents, all such insurance shall be arranged and maintained
by the Vendor and the cost and terms of insurance to be approved by Reliance in
advance. Reliance shall reimburse Vendor the cost of the marine cum erection
insurance, including domestic storage and transportation.

 

40

--------------------------------------------------------------------------------


 


SECTION 4.         SITES, SOFTWARE AND EQUIPMENT


4.1  SITES.

Reliance shall provide Vendor with the use of and access to certain Sites (or
equivalent space) as specified in Documents.  Vendor shall be responsible for
providing information to Reliance with respect to each Site regarding weight,
dimensioning, and space, utility and environmental requirements relating to the
Products to be located at such Site.  Reliance shall review the Sites and
respond to Vendor regarding the readiness of the Sites with respect to the
foregoing information provided by the Vendor. Vendor shall be responsible for
inspecting and evaluating the foregoing responses from Reliance or the Sites to
determine the suitability of the Sites for the performance of the Work for the
Initial Broadband Access Reliance Network.  Vendor shall respond to Reliance
regarding Vendor’s recommendations as a result of Vendor’s foregoing inspection
and evaluation.  Reliance shall make such corrections to the Sites as are
reasonably recommended by the Vendor for suitability of the Work up to the
agreed relevant Specifications. [***]  Vendor shall not make any changes,
modifications or alterations to any Site without the prior written consent of
Reliance.


4.2  SOFTWARE AND EQUIPMENT.


4.2.1           VENDOR SHALL BE RESPONSIBLE FOR: (A) THE EVALUATION,
PROCUREMENT, TESTING, INSTALLATION, ROLLOUT, SUPPORT AND MAINTENANCE OF SOFTWARE
ASSOCIATED WITH THE PROVISION OF THE PRODUCTS AND SERVICES (INCLUDING UPDATES,
UPGRADES, NEW VERSIONS OR NEW RELEASES OF SUCH SOFTWARE AS DESCRIBED IN
SECTION 0, BELOW); AND (B) THE COMPLIANCE WITH AND PERFORMANCE OF ALL
OPERATIONAL, ADMINISTRATIVE AND CONTRACTUAL OBLIGATIONS SPECIFIED IN SUCH
APPLICABLE LICENSES AND CONTRACTS, INCLUDING NONDISCLOSURE OBLIGATIONS.  VENDOR
SHALL BE RESPONSIBLE FOR THE EVALUATION, PROCUREMENT, TESTING, INSTALLATION,
ROLLOUT, USE, SUPPORT, MANAGEMENT, ADMINISTRATION, OPERATION AND MAINTENANCE OF
ALL EQUIPMENT REQUIRED FOR THE PERFORMANCE OF THE WORK IN ACCORDANCE WITH THE
DOCUMENTS (INCLUDING ALL UPDATES, UPGRADES OR MODIFICATIONS).  EXCEPT TO THE
EXTENT EXPRESSLY SET FORTH IN THE DOCUMENTS, VENDOR SHALL BE RESPONSIBLE FOR
PROVIDING ALL FURNITURE, FIXTURES, EQUIPMENT, SPACE AND OTHER FACILITIES
REQUIRED TO PERFORM THE WORK AND ALL UPGRADES, IMPROVEMENTS, REPLACEMENTS AND
ADDITIONS TO SUCH FURNITURE, FIXTURES, EQUIPMENT, SPACE AND FACILITIES WITHOUT
ADDITIONAL CHARGE TO RELIANCE.


4.2.2           VENDOR REPRESENTS AND WARRANTS THAT (I) EACH REVISION LEVEL
SHALL BE BACKWARDS COMPATIBLE, AND (II) ALL POINT RELEASES AND OTHER BUG-FIXES
SHALL BE BACKWARDS COMPATIBLE WITH ALL OF THE LAST [***] CONSECUTIVE REVISION
LEVELS PRIOR TO THE CURRENT REVISION LEVEL.  IN THE EVENT THAT ANY PRODUCT
SUPPLIED BY THE VENDOR AT ANY TIME DOES NOT PROVIDE BACKWARDS COMPATIBILITY AS
REQUIRED BY THIS SECTION 4.2.2, THEN THE VENDOR SHALL PROVIDE, WITHOUT CHARGE TO
RELIANCE, ANY AND ALL NECESSARY UPDATES AND UPGRADES (AND OTHERWISE TAKE SUCH
STEPS AS MAY BE NECESSARY) TO ACHIEVE BACKWARDS COMPATIBILITY. [***].

 

41

--------------------------------------------------------------------------------


 


4.3  UPDATES AND UPGRADES.


4.3.1           SUBJECT TO SECTION 4.3.2 BELOW, THE VENDOR WILL MAKE AVAILABLE
TO RELIANCE, AT SUCH TIMES AS THEY BECOME GENERALLY AVAILABLE TO OTHER
CUSTOMERS, ALL UPDATES AND UPGRADES FOR ANY PRODUCTS THAT RELIANCE HAS PURCHASED
PURSUANT TO THE TERMS OF THE DOCUMENTS.  THE VENDOR SHALL GIVE RELIANCE NO LESS
THAN [***] PRIOR WRITTEN NOTICE OF THE INTRODUCTION OF ANY UPGRADE.  [***] THE
VENDOR SHALL PROVIDE RELIANCE WITH A FORECAST OF FUTURE UPDATES AND UPGRADES
THEN CURRENTLY BEING DEVELOPED BY VENDOR OR ANY VENDOR AFFILIATE.  THE VENDOR
SHALL AT ALL TIMES TAKE ALL REASONABLE MEASURES TO ENSURE THAT UPDATES AND
UPGRADES WILL NOT INTRODUCE OR RELEASE ANY MALICIOUS CODE OR DISABLING CODE INTO
ANY PART OF THE BROADBAND ACCESS RELIANCE NETWORK.


4.3.2           SOFTWARE AND FIRMWARE (SOFTWARE EMBEDDED IN EQUIPMENT) UPDATES
AND SOFTWARE AND FIRMWARE UPGRADES SHALL BE PROVIDED AND APPROPRIATELY INSTALLED
BY VENDOR AS SPECIFIED IN ANNEXURE1A TO THE SPECIFICATIONS (TECHNICAL SUPPORT
SERVICES) AND THE DOCUMENTS FOR A PERIOD OF [***] FROM THE DATE OF ACCEPTANCE OF
THE SOFTWARE OR FIRMWARE TO WHICH SUCH UPDATE OR UPGRADE RELATES. WITH RESPECT
TO ANY SOFTWARE OR FIRMWARE UPDATE OR UPDATE FORMING PART OF A COMBINED RELEASE,
RELIANCE [***] OF ANY ADDITIONAL HARDWARE THAT MAY BE REQUIRED TO SUPPORT SUCH
UPDATE. ADDITIONALLY, RELIANCE SHALL [***] WITHOUT LOSING THE BENEFIT OF THE
UPDATE.


4.3.3           IN THE EVENT THAT ANY UPDATE OR UPGRADE SUPPLIED BY THE VENDOR
HAS THE EFFECT OF PREVENTING THE BROADBAND ACCESS RELIANCE NETWORK OR ANY PART
THEREOF FROM SATISFYING, OR PERFORMING IN ACCORDANCE WITH THE SPECIFICATIONS OR
OTHERWISE ADVERSELY AFFECTS THE FUNCTIONALITY OR FEATURES OF THE BROADBAND
ACCESS RELIANCE NETWORK OR ANY PART THEREOF, THEN THE VENDOR SHALL PROMPTLY
RETROFIT OR TAKE SUCH OTHER CORRECTIVE ACTION (INCLUDING THE INSTALLATION OF ANY
ADDITIONAL PRODUCTS, AT THE VENDOR’S [***]) AS MAY BE NECESSARY TO ASSURE THAT
THE BROADBAND ACCESS RELIANCE NETWORK OR ANY SUCH AFFECTED PART THEREOF, AS
MODIFIED TO INCLUDE EACH SUCH UPDATE OR UPGRADE, SHALL SATISFY AND PERFORM IN
ACCORDANCE WITH THE SPECIFICATIONS, AND RESTORE ALL PRE-EXISTING FUNCTIONALITY
AND FEATURES, IN EACH CASE [***] TO RELIANCE. FAILING THIS, THE VENDOR SHALL
PROMPTLY AND [***] TO RELIANCE, REMOVE SUCH UPDATE AND/OR UPGRADE FROM THE
BROADBAND ACCESS RELIANCE NETWORK, RESTORING THE NETWORK TO ITS PRE-EXISTING
STATE, AND REFUND TO RELIANCE ALL CHARGES PAID FOR THE SAME. FOLLOWING SUCH
REMOVAL, VENDOR SHALL PERFORM ALL NECESSARY CORRECTIVE ACTIONS IN AND UPON SUCH
UPDATES AND/OR UPGRADES AND SHALL RE-TEST AND RE-DEPLOY THE SAME NO LATER THAN
[***] FROM THE DATE OF INITIAL INTRODUCTION INTO THE BROADBAND ACCESS RELIANCE
NETWORK.

 

42

--------------------------------------------------------------------------------


 

SECTION 5.         PERFORMANCE WARRANTY AND LIQUIDATED DAMAGES

 

5.1          Special Provisions for Substantial Completion:

The Parties agree that, notwithstanding the commencement of any services, in
addition to all other requirements with respect to Substantial Completion set
forth in the Documents, the following services and Features shall pass all
Acceptance Tests related to such services and Features for the Initial Broadband
Access Reliance Network and the Broadband Access Reliance Network, or relevant
portion thereof, to be eligible for Substantial Completion, as specified in
Acceptance Tests:

All of the above services and Features shall comply in all respect with the
Specifications.

5.2          Performance Certification.

Provided always that the Broadband Access Reliance Network is operated and
maintained (including all necessary repairs, replacements and other services as
paid for by Reliance pursuant to the Broadband Access Services Contract and
Technical Support Services) to the standard required under the relevant
Documents, Vendor warrants that the Work shall, at all times during the Product
Warranty Period and during the first [***] that the Technical Support Services
is in effect (provided, however, that if Reliance terminates the Technical
Support Services for cause prior to the expiration of such [***] period, then
the Vendor’s obligations under this Section shall nevertheless continue for the
remaining balance of such [***] period ), comply and perform in accordance with
the Specifications (the “Performance Warranty”).  In the event of any breach of
the Performance Warranty attributable to the Work not being performed in
accordance with the Documents during the Product Warranty Period, or because of
Vendor’s failure to comply with its obligations under the Broadband Access
Services Contract and Technical Support Services(an “Attributable Breach”),
Vendor shall provide, at no cost to Reliance, all Products, Features, Services
and other items of Work necessary such that the Broadband Access Reliance
Network complies and performs in accordance with the Specifications.

5.3          Problem Analysis.

If Vendor fails to perform the Work in accordance with the Documents, including
the Specifications set forth herein, Vendor shall: (i) promptly investigate and
report on the causes of the problem; (ii) provide an appropriate Root Cause
Analysis of such failure as soon as practicable after such failure; (iii)
promptly initiate remedial action reasonably acceptable to Reliance to correct
the problem and to begin meeting the Specifications as soon as practicable; (iv)
advise Reliance, as and to the extent requested by Reliance, of the status of
remedial efforts being undertaken with respect to problems that may have a
material impact upon Reliance or the User; (v) advise Reliance, on a weekly
basis until correction, of the status of remedial efforts being undertaken with
respect to problems that would not have a material impact upon Reliance or any
User; and (vi) provide Reliance reasonable evidence that the causes of such
problem have been or will be corrected on a permanent basis.  Vendor shall use
reasonable efforts and diligence to complete the Root Cause Analysis within the
time periods set forth in the Specifications.  Provided however that in the
event that the warranty services with respect to Products and Technical Support
Services provided by the

 

43

--------------------------------------------------------------------------------


 

Vendor pursuant to the Documents stipulate better service levels than what is
set forth in this Section 5.3, Vendor shall provide such better levels of
services.

5.4          Continuous Improvement Reviews.

Vendor acknowledges that the quality of the Work provided in certain Service
areas may be improved during the Term.  Vendor shall use reasonable efforts to
improve the quality of the Work provided in such areas to meet or exceed the
Specifications and shall do so [***] to Reliance.

5.5          Satisfaction Surveys.

During the first [***] following the Commencement Date and at [***] intervals
thereafter, at Reliance’s sole option, Reliance, its designee and/or independent
third parties shall conduct the satisfaction surveys in accordance with the
survey protocols and procedures specified in the Procedures Manual.  If the
results of any satisfaction survey indicate that the level of satisfaction with
Vendor’s performance is less than the target level specified in the Documents,
Vendor shall promptly during the period of support and maintenance provided by
the Vendor: (a) perform a Root Cause Analysis of the management or user
dissatisfaction and report to Reliance the results of such Root Cause Analysis;
(b) develop an action plan to address and improve the level of satisfaction; (c)
present such plan to Reliance for its review, comment and approval; and (d) take
action in accordance with the approved plan and as necessary to improve the
level of satisfaction.  Reliance and Vendor shall establish a schedule for
completion of the Root Cause Analysis and the preparation and approval of the
action plan that shall be reasonable and commensurate with the severity and
materiality of the problem; provided, that the time for completion of such tasks
shall not exceed [***] from the date such user survey results are finalized and
reported.  Following implementation of such action plan, if and to the extent
deemed appropriate by Reliance, its designee and/or independent third parties
will conduct follow-up surveys with the affected Users and management to confirm
that the cause of any dissatisfaction has been addressed and that the level of
satisfaction has improved.

5.6          Performance Failure.

If Vendor fails to remedy an Attributable Breach, Reliance may, in addition to
its other remedies at law and in equity, including those provided in the
Documents, terminate all or any portion of the Contract in accordance with the
provisions of Section 23.

5.7          Liquidated Damages.

5.7.1           The Parties agree that damages for delay are difficult to
calculate accurately and not reasonably determinable at the time of execution of
the Documents and therefore agree that liquidated damages (“Liquidated Damages”)
shall be paid as set forth in this Section.  The Parties agree that Liquidated
Damages are intended to compensate Reliance for the delayed or late performance
by the Vendor and are not a penalty.

(a)           In the event that delivery of Products or separately identified
parts thereof are delayed past the date for delivery thereof set forth in the

 

44

--------------------------------------------------------------------------------


 


respective Purchase Orders covering such Products or parts thereof, which delay
shall not include delays caused by (i) an event of Force Majeure with respect to
delivery affecting the Vendor, (ii) Reliance’s failure to satisfy its
obligations relating to delivery as set forth in the Documents or to provide the
Vendor access to the Network to allow the Vendor to complete Acceptance Testing
(including appropriate Network downtime to accommodate Acceptance Testing),
(iii) delays solely attributable to air carriers that have been appointed by
Reliance, or (iv) failure by a Third Party Provider (other than a Subcontractor)
to perform its obligations with respect to delivery (provided that Vendor has
not contributed to such failure by such Third Party Provider or failed to comply
with Vendor’s program management responsibilities which contributed to such
failure), then Liquidated Damages shall accrue at the rate of [***]  The value
of the Products or parts thereof so delayed shall be equal to the Net Prices of
such Products or parts thereof so delayed multiplied by the respective
quantities of such Products or parts thereof so delayed.  [***]  The foregoing
notwithstanding, in the event that such delivery delay of Products or separately
identified parts thereof results in a delay in the commissioning or Acceptance
of the Broadband Access Reliance Network or any part thereof, then the
Liquidated Damages determined under this paragraph (a) shall be the greater of
(i) the Liquidated Damages determined as described above, or (ii) Liquidated
Damages accrued as described above but [***]

(b)           In the event that Substantial Completion of any portion of the
Initial Broadband Access Reliance Network is delayed beyond the date set for
Substantial Completion of such portion of the Initial Broadband Access Reliance
Network specified in the Documents, which delay shall not include delays caused
by (i) an event of Force Majeure with respect to such portion of the Initial
Broadband Access Reliance Network affecting Vendor, (ii) Reliance’s failure to
satisfy its obligations relating to Substantial Completion of such portion of
the Initial Broadband Access Reliance Network set forth in the Documents, (iii)
delays solely attributable to air carriers that have been appointed by Reliance
or (iv) failure by a Third Party Provider (other than a Subcontractor) to
perform its obligations with respect to such portion of the Initial Broadband
Access Reliance Network (provided that Vendor has not contributed to such
failure by such Third Party Provider or failed to comply with Vendor’s program
management responsibilities which contributed to such failure), then Liquidated
Damages shall accrue at the rate of [***].  The value of all Purchase Orders
relating to such portion of the Initial Broadband Access Reliance Network shall
be equal to the Net Prices of all Products and Services covered by all Purchase
Orders that relate to such portion of the Initial Broadband Access Reliance
Network, multiplied by the respective quantities of such Products and Services
relating to such portion of the Initial Broadband Access Reliance Network. 
[***]

 

45

--------------------------------------------------------------------------------


 

(c)           In the event that Substantial Completion of Products forming part
of Expansions is delayed beyond the date set for such Substantial Completion due
to Defects and Deficiencies attributable to the Vendor (other than delay in
delivery) and Vendor fails to rectify such Defects or Deficiencies in accordance
with the time periods set forth in Annexure 1A to the Specifications (Technical
Support Services), then Liquidated Damages shall accrue at the rate of [***].
The Liquidated Damages shall be calculated for the period commencing on the date
on which such Products failed to achieve Substantial Completion and ending on
the date on which the Products achieve Substantial Completion. [***]

(d)           Liquidated Damages payable to Reliance hereunder shall, at
Reliance’s option, be payable by way of offset against outstanding payment
obligations of Reliance to Vendor or any assignee or Affiliate of Vendor or by
credits against future purchases of Products and Services by Reliance from
Vendor or any assignee or Affiliate of Vendor.

(e)           The Parties may agree that Liquidated Damages may be waived in the
event that Reliance requests Vendor to deliver Products or achieve Acceptance of
the Broadband Access Reliance Network or any part thereof on an expedited
basis.  Any such agreement to waive Liquidated Damages must be in writing signed
by both Parties at the time the Purchase Order relating to such Products or Link
is given to Vendor.

5.7.2           In the event Vendor fails to make available for the Broadband
Access Reliance Network each service, Feature and Function set forth on Schedule
6 to these General Terms on or before the respective date set forth on Schedule
6 for such availability, then the Vendor shall pay Liquidated Damages to
Reliance in the respective amount set forth on Schedule 6 relating to such
service, Feature or Function.  Liquidated Damages payable to Reliance hereunder
shall, at Reliance’s option, be payable by way of offset against outstanding
payment obligations of Reliance to Vendor or any assignee or Affiliate of Vendor
or credits against future purchases of Products and Services from Vendor or any
assignee or Affiliate of Vendor.

SECTION 6.         PROJECT PERSONNEL

6.1          Key Personnel.

Certain Key Personnel critical to the success of the Work are designated in a
schedule to these General Terms provided that for Expansions Key Personnel shall
be identified only in the event that Reliance issued a Task Order for Services
to Vendor. Vendor will implement and maintain a program designed to retain Key
Personnel on the Reliance account for the prescribed period.

 

46

--------------------------------------------------------------------------------


 

6.2          Approval of Key Personnel.

Before assigning an individual to act as one of the Key Personnel, Vendor shall
notify Reliance of the proposed assignment and provide a reasonable opportunity
for Reliance or its designee representatives to interview the individual,
including a resume and such other information about the individual as may be
reasonably requested by Reliance.  If Reliance in good faith objects to the
proposed assignment, the Parties shall attempt to resolve Reliance’s concerns on
a mutually agreeable basis.  If the Parties have not been able to resolve
Reliance’s concerns within [***] Vendor shall not assign the individual to that
position and shall propose to Reliance the assignment of another individual of
suitable ability and qualifications.  Reliance may from time to time change the
positions designated as Key Personnel under these General Terms with Vendor’s
approval, which shall not be unreasonably withheld.

6.3          Continuity of Key Personnel.

Vendor shall cause each of the Key Personnel to devote full time and effort, for
the period specified in the applicable Documents, to the performance of the Work
under the applicable Documents.  Vendor shall not transfer, reassign or remove
any of the Key Personnel (except as a result of voluntary resignation,
involuntary termination for cause, illness, disability, or death) during the
specified period without Reliance’s prior approval.  In addition, even after the
period specified (except as a result of voluntary resignation, involuntary
termination, illness, disability, or death), Vendor shall transfer, reassign or
remove one of its Key Personnel only after: (i) giving Reliance at least [***]
prior written notice; (ii) obtaining Reliance’s written approval of a suitable
replacement or position elimination; and (iii) assuring Reliance that such
action will not have an adverse impact on Vendor’s performance of its
obligations under the Documents.

6.4          Vendor Program Manager.

At Reliance’s request, Vendor shall designate a “Vendor Program Manager” for
Reliance with respect to the Work performed pursuant to each Contract.  The
Vendor Program Manager shall: (i) be one of the Key Personnel; (ii) be a full
time at-will employee of Vendor; (iii) devote his or her full time and effort to
managing the Work for a minimum period of [***] after the date of Acceptance of
the Initial Broadband Access Reliance Network (except as a result of voluntary
resignation, involuntary termination, illness, disability, or death); (iv) serve
as the single point of accountability for the Work; and (v) have day-to-day
authority for ensuring customer satisfaction and attainment of all
Specifications.

6.5          Vendor Personnel Are Not Reliance, Reliance Affiliate or User
Employees.

Vendor, not Reliance nor any Reliance Affiliate or User, has the right, power,
authority and duty to supervise and direct the activities of the Vendor
Personnel and to compensate such Vendor Personnel for any work performed by them
on Reliance’s behalf pursuant to the Documents.

 

47

--------------------------------------------------------------------------------


 

6.6          Replacement, Qualifications, and Retention of Vendor Personnel.

6.6.1           Vendor shall assign sufficient Vendor Personnel to perform the
Work in accordance with the Documents and such Vendor Personnel shall possess
suitable competence, ability and qualifications and shall be properly skilled
for the Work they are to perform.

6.6.2           In the event that Reliance determines that the continued
assignment of any Vendor Personnel in accordance with the Documents (including
Key Personnel) is not in the best interests of Reliance or User, Reliance shall
give Vendor prior written notice to that effect requesting that such Vendor
Personnel be replaced; provided, that Vendor shall not effect any such
replacement in violation of Applicable Laws.  Vendor shall promptly replace such
Vendor Personnel with an individual of suitable skills.  Nothing in this
provision shall operate to limit Vendor’s responsibility for the acts or
omissions of the Vendor Personnel.

6.6.3           In addition to, and not in limitation of any rights Reliance
possesses under Section 6, if Reliance determines that a Vendor-provided
employee, agent or Subcontractor is not providing satisfactory service, Reliance
shall advise the Vendor and may require the Vendor to remove that employee/agent
or Subcontractor.  Reliance shall only pay for work actually satisfactorily
performed by the removed employee/agent or Subcontractor prior to Reliance’s
notice for removal and not for transportation or per diem costs associated with
replacing the employee/agent or Subcontractor.

6.6.4           The Vendor shall require its employees, agents and
Subcontractors (to the extent applicable) to comply with the terms and
conditions of the Documents.

6.7          Reliance Approval of Vendor Personnel

If Charges for any Services are payable on a per diem or a time and materials
basis, Reliance shall have a reasonable opportunity to review and approve all
Vendor Personnel involved in the applicable Purchase Order.

6.8          Union Contracts and Applicable Laws.

Vendor shall provide Reliance not less than [***] notice of the expiration of
any collective bargaining agreement with unionized Vendor Personnel if the
expiration of such agreement or any resulting labor dispute could potentially
interfere with or disrupt the business or operations of Reliance or a User, or
impact Reliance’s ability to timely perform its duties and obligations under the
Documents.

 

48

--------------------------------------------------------------------------------


 

SECTION 7.         VENDOR’S RESPONSIBILITIES

7.1          Committees and Meetings.

7.1.1           Joint Operating Committee.

Reliance and Vendor shall establish a Joint Operating Committee, consisting of
three appropriate representatives of each Party with authority to make
commitments and take appropriate actions.  The purpose of the Joint Operating
Committee is to discuss Reliance’s business requirements, the Work and ways to
better align the Work to serve these business requirements and to discuss
payments due and outstanding to the Vendor.  Additionally, the Joint Operating
Committee will review the status of the Documents, the performance of the
Parties thereunder and the status and resolution of disputes between the
Parties.  The Joint Operating Committee will also provide a forum for
discussions regarding Reliance’s current and anticipated needs, the direction of
technology changes and Vendor’s performance and anticipated requirements.

7.1.2           Meetings.

During the Term, representatives of the Parties shall meet periodically to
discuss matters arising under the Documents.  Such meetings shall include the
following:

(a)           a periodic meeting at least monthly of the Joint Operating
Committee to review performance and monthly reports, planned or anticipated
activities and changes that might adversely affect performance, outstanding
invoices and such other matters as appropriate;

(b)           a quarterly management meeting to review the monthly reports for
the quarter, review Vendor’s overall performance under the Contract, review
progress on the resolution of issues, provide a strategic outlook for Reliance’s
information systems requirements, and discuss such other matters as appropriate;

(c)           an annual meeting of senior management of both Parties to review
relevant contract and performance issues; and

(d)           such other meetings of Reliance and Vendor Personnel, including
senior management of Vendor, as Reliance or Vendor may reasonably request.

7.1.3           Preparation for Meetings.

For each such meeting, upon Reliance’s request, Vendor shall prepare and
distribute an agenda, which will incorporate the topics suggested by Reliance. 
Vendor shall distribute such agenda in advance of each meeting so that the
meeting participants may prepare for the meeting.  In addition, upon Reliance’s
request, Vendor shall record and promptly distribute to applicable Reliance
personnel and Vendor Personnel minutes for every meeting.

 

49

--------------------------------------------------------------------------------


 

7.1.4           Notice of Meetings.

Vendor shall notify the Reliance Program Manager in advance of scheduled
meetings with Users (other than meetings pertaining to the provision of specific
Services on a day-to-day basis) and shall invite the Reliance Program Manager to
attend such meetings or to designate a representative to do so.

7.2          Documentation and Records.

The Vendor shall furnish all drawings, specifications, specific design data,
preliminary arrangements and drawings arising from or related to the Work or as
otherwise required for the Vendor to perform its responsibilities under the
Documents. Such materials shall be in sufficient detail to indicate that the
Work to be supplied and performed under the Documents complies with the
Specifications and the other requirements set forth herein. Vendor will maintain
and provide all of the documentation and records produced in connection with the
implementation of the Work and the Documents and any other documents that may be
required by Reliance to (a) meet and comply with any Applicable Laws, (b)
minimize the cost of the program, and (c) arrange financing, insurance or
improved operational flexibility for Reliance.  The Vendor shall be responsible
for any loss arising out of or relating to the negligent act or omission of the
Vendor, its employees, agents or Subcontractors in failing to maintain proper
records and documentation for Reliance’s property.  The Vendor shall reimburse
Reliance for any such loss of Reliance’s property at the replacement cost
applicable thereto.

7.3          Reports.

Vendor shall provide to Reliance the reports required in the applicable Contract
in the format and at the frequencies provided therein (the “Specified
Reports”).  From time to time, Reliance may request and Vendor shall prepare and
deliver any additional reports that Reliance may identify to be generated by
Vendor on an ad hoc basis (the “Ad Hoc Reports”).  The Specified Reports and the
Ad Hoc Reports shall be collectively referred to as the “Reports”.  All
Specified Reports shall be provided to Reliance as part of the Work [***]. The
Procedures Manual shall indicate the number and nature of the Ad Hoc Reports
that shall be provided to Reliance as part of the Work at no additional charge
(the “Ad Hoc Reporting Baseline”). If Reliance requests a number or nature of Ad
Hoc Reports that exceeds the Ad Hoc Reporting Baseline (“Additional Reports”),
Vendor shall prepare and deliver such Additional Reports promptly, but shall be
permitted to charge Reliance [***].  If no Ad Hoc Reporting Baseline is
specified in a Contract, the Parties shall assume that the Ad Hoc Reporting
Baseline is equal to the number and nature of reporting that one reasonably
trained and experienced person could produce using reasonable efforts and
diligence.  As part of the Work, Vendor shall provide Reliance with such
information available to Vendor as may be reasonably requested by Reliance in
order to verify the accuracy of the Reports provided by Vendor.  Vendor shall
promptly correct any errors or inaccuracies in or with respect to the Reports or
other deliverables caused by Vendor or Vendor Personnel.

7.4          Meetings.

During the term of each Contract, representatives of the Parties shall meet
periodically or as reasonably requested by either Party to discuss matters
arising under such Contract.  Such

 

50

--------------------------------------------------------------------------------


 

meetings may include a periodic meeting to review performance and any reports,
planned or anticipated activities and changes that might adversely affect or
improve performance, and such other matters as appropriate, review progress on
the resolution of issues, provide a strategic outlook for User’s information
systems requirements, and discuss such other matters as appropriate.

7.5          Quality Assurance.

Vendor shall develop and implement quality assurance processes and procedures to
ensure that the Work is performed in an accurate and timely manner, in
accordance with the Documents and best practices of the information technology
and telecommunications industry and in compliance with the laws applicable to
Reliance and Users.  Such procedures shall include verification, checkpoint
reviews, testing, acceptance, and other procedures for Reliance to assure the
quality and timeliness of Vendor’s performance.  Vendor shall submit such
processes and procedures to Reliance for its review and comment within [***]
following the Effective Date of each Contract, and a final draft at least [***]
prior to the Commencement Date of each Contract.  If the Parties do not agree
upon a specific quality assurance modification requested by Reliance, the
Parties shall promptly meet and work diligently to resolve the disagreement. 
Such processes and procedures shall be included in the Procedures Manual. 
Nothing herein shall require Vendor to disclose confidential Proprietary
Information regarding its processes and procedures that do not directly affect
Reliance or any User.  No failure or inability of the quality assurance
procedures to disclose any errors or problems with the Work, however, shall
excuse Vendor’s failure to comply with the Specifications and other terms of the
Documents.

7.6          Architecture, Standards and Information Technology and
Telecommunications Planning.

As requested by Reliance, Vendor shall provide Reliance with reasonable
assistance in defining information technology and telecommunication
architectures and standards relating to the Work on an ongoing basis and in
preparing long-term strategic information technology and telecommunication plans
and short-term implementation plans on an annual basis.

7.7          Time, Date and Location Processing Compliance.

7.7.1           Vendor covenants, and shall take all steps necessary to ensure,
that the advent of any time, time zone, multiple locations, date or year shall
not adversely affect Vendor’s performance of the Work.  Vendor further
covenants, and shall take all steps necessary to ensure, that the Broadband
Access Reliance Network and the Work shall: (a) have the ability to process
time, time zone, multiple locations and date information before, during and
after any time, time zone, multiple locations, date or year change, including
accepting time and date input, providing time and date output and performing
calculations on times and dates or portions of times and dates; (b) respond to
two (2) digit year date input in a way that resolves the ambiguity as to date or
year in a disclosed, defined and predetermined manner; (c) store and provide
output of time, time zone, multiple locations and date information in ways that
are unambiguous as to times, time zones, dates or

 

51

--------------------------------------------------------------------------------


 


years; and (d) properly exchange date and time data with software, equipment and
systems with which it shall interact and Interoperate (collectively, “Date
Processing Compliance”).

7.7.2           Vendor shall obtain warranties of Date Processing Compliance
from each third party vendor from whom Vendor procures new third party Equipment
or Software to be operated, maintained, supported or used by Vendor, Reliance or
User under the Documents.  Vendor shall not procure any such Equipment or
Software not having such warranties of Date Processing Compliance without
Reliance’s prior approval.

7.8          Access to Specialized Vendor Skills and Resources.

Upon Reliance’s reasonable request, Vendor shall promptly provide Reliance with
access to Vendor’s specialized technical services, personnel and resources (the
“Specialized Services”) at least equal to that provided by Vendor to any of its
other customers.  The Parties acknowledge that the provision of such Specialized
Services may, in some cases, constitute New Services for which Vendor is
entitled to additional compensation, but in no event shall Vendor be entitled to
any additional compensation for New Services under this Section 7.8 unless
agreed to in writing by Reliance.

7.9          Standby Letter of Credit.

7.9.1           Vendor shall at least [***] prior to the time that Vendor
invoices Reliance with respect to the Acceptance of the Products or Services
under a Purchase  Order, provide a  standby  letter of  credit (“Performance
Security”) for performance of the  Work and  the  warranty obligations
applicable to the Products or Services covered  under such Purchase Order.  Such
Performance Security shall be in an amount equal to [***] of the total Purchase
Order value and shall be valid for a period of [***] from and after the date of
the Acceptance of all Products or Services covered under such Purchase Order
(the “Initial Term”). Vendor shall renew such Performance Security for a further
period of [***] (the “Extension Term”) on the same terms and conditions.

7.9.2           During the Initial Term, Reliance shall be entitled to draw upon
the Performance Security, at any time after the occurrence of any one or more of
the following events:

(a)           Any Products and Services fail to materially comply and perform in
accordance with the Specifications;

(b)           Vendor fails to materially perform its obligations with respect to
Section 5.2;

(c)           Any material breach by the Vendor of any of its covenants or
obligations set forth in Section 3.16, Section 4.2.2, Section 14.2, Section 19.1
or Section 20.1;

(d)           Any breach by the Vendor of any of its covenants or obligations
set forth in Section 3.20 or Section 12.7; and/or

 

52

--------------------------------------------------------------------------------


 

(e)           Vendor fails to materially perform its obligations set forth in
the Documents with respect to the Test Bed Laboratory;

provided, that in each case Reliance shall give Vendor [***] written notice of
Reliance’s intent to draw upon the Performance Security, during which time the
Vendor shall be allowed to cure the breach, failure or default specified in such
notice and any dispute between Vendor and Reliance with respect to such
performance failure has not been resolved through the procedures set forth in
Section 22.2(ii) except that the period to resolve such dispute as set forth in
such Section 22.2(ii) was extended to thirty (30) days.

7.9.3           During the Extension Term, Reliance shall be entitled to draw
upon the Performance Security at any time after the occurrence of the following
event:

(a)           Any Products and Technical Support Services fail to materially
comply and perform in accordance with the Specifications (excluding Vendor’s
obligations in respect of providing Vendor Personnel for Program Management
under Annexure 1A of the Specifications);

provided, that Reliance shall give Vendor [***] written notice of Reliance’s
intent to draw upon the Performance Security, during which time the Vendor shall
be allowed to cure the breach, failure or default specified in such notice (but
only if such breach, failure or default is capable of being cured within such
time) and any dispute between Vendor and Reliance with respect to such
performance failure has not been resolved through the procedures set forth in
Section 22.2(ii) except that the period to resolve such dispute as set forth in
such Section 22.2(ii) was extended to [***].

7.9.4           The Performance Security shall be issued in the forms attached
as Schedule 5A and 5B hereto and by a bank acceptable to Reliance.  Vendor shall
vary the value of the Performance Security as necessary and called for by the
issuing bank to include all Purchase Order changes made pursuant to the
Documents including, but not limited to, increase or decrease in scope, value,
and schedule acceleration or deceleration.

7.9.5           Vendor shall obtain such Performance Security and shall replace,
renew or extend such Performance Security for one additional [***] period (with
effect from the expiration of the immediately prior [***] period) in order that
such Performance Security remains effective and valid at all times until the
expiration of [***] after the date of Acceptance of the Work covered under such
Performance Security. Vendor shall deliver evidence of such replacement, renewal
or extension to Reliance at least [***] prior to the expiration of the
then-current term.  In the event that Reliance does not receive such renewed or
extended Performance Security at least [***] prior to the expiration of the
then-current term, then Reliance may encash, present for collection or otherwise
realize upon the entire amount of such existing Performance Security at any time
prior to the expiration of the then-current term of such Performance Security,
and Vendor hereby consents to such encashment,

 

53

--------------------------------------------------------------------------------


 


presentation for collection or other realization. In the event that Reliance
actually receives any amounts as a result of any such encashment, presentation
for collection or other realization, Reliance shall hold such amounts as a
substitute for the Performance Security so encashed, presented for collection or
otherwise realized, and such amounts shall be subject to the same terms and
conditions regarding release of Performance Security set forth in this Section. 
In the event that the Vendor subsequently provides Reliance with additional
Performance Security of at least equal value with the Performance Security so
encashed, presented for collection or otherwise realized, then Reliance shall
pay over to the Vendor the foregoing amounts received by Reliance, less all bank
charges related to the holding or paying over of such amounts to the Vendor.

7.9.6           Upon Vendor’s performance of all obligations, the Performance
Security will be released to Vendor after it has been ascertained that Reliance
has no claims against Vendor.

7.9.7           In the event that the terms of payment under the Purchase Order
and applicable Documents allow for the payment of any amount to Reliance,
Reliance shall be permitted to draw such amount from the Performance Security if
such amount is not paid within [***] of it becoming due by the Vendor to
Reliance.

7.10        Planning.

Vendor shall assist Reliance in preparing, on an annual basis, a network design,
architecture and engineering plan to address Reliance business and technology
requirements relating to the Products and Services provided by Vendor (the
“Broadband Access Reliance Network Plan”).  The Broadband Access Reliance
Network Plan shall incorporate both a five-year plan and an annual
implementation plan, as set forth below. The Vendor shall, [***] provide the
equivalent of up to one person to support such planning.

7.10.1         Five-Year Plan.

The Broadband Access Reliance Network Plan shall include a comprehensive
assessment and strategic analysis of the Broadband Access Reliance Network,
systems, products and services for the next five years, including an assessment
of the appropriate direction for such Broadband Access Reliance Network, systems
and services in light of Reliance’s business priorities, strategies and
competitive market forces (to the extent such business information is provided
by Reliance to Vendor).  The five-year plan shall include the specific
identification of proposed software and hardware strategies and directions, cost
projections, cost/benefit analyses of proposed changes, descriptions of the
types of personnel skills and abilities needed to respond to recommended changes
or upgrades in technology, general plans and projected time schedules for
developing and achieving recommended elements, and recommendations of network
and other technology platforms supporting service level requirements, exploiting
industry trends or offering potential price/performance improvement
opportunities.

7.10.2         Annual Implementation Plan.

 

54

--------------------------------------------------------------------------------


 

As necessary to support the overall objectives and directions of the five-year
plan, the annual implementation plan shall provide specific guidance as to the
network and other technology services requirements, projects, and plans for the
upcoming year, including details on operations, maintenance backlog and
development activities.  The annual implementation plan shall include a summary
review of Vendor’s performance of the Work in the year then concluding, and
shall make updates and revisions of the long-term plan as appropriate if the
Term is extended.  An annual implementation plan shall be prepared for each year
of the Term.

7.10.3         Project Planning.

Reliance shall develop a project plan for the drafting of the Broadband Access
Reliance Network Plan that (i) identifies the key Reliance personnel whose input
is required for completion of the Broadband Access Reliance Network Plan and
(ii) sets forth a proposed interview schedule for such personnel.  Vendor shall
adhere to the project plan, and shall notify Reliance of any delay or inability
to complete any phase or portion thereof. Vendor shall recommend modifications
to the Broadband Access Reliance Network Plan as it deems appropriate.

7.10.4         Implementation.

As requested by Reliance, Vendor shall modify the Work to conform to the
Broadband Access Reliance Network Plan.

7.11        Disaster Recovery.

Vendor shall, on or before [***] propose to Reliance a disaster recovery plan
for Broadband Access Reliance Network. Reliance may, pursuant to rejection
and/or modification (in its sole discretion) of any portion of such Vendor
proposed disaster recovery plan, accept such disaster recovery plan. Vendor
shall ensure that its network management facility’s disaster recovery procedures
are compatible with such Reliance accepted disaster recovery plan.

SECTION 8.         RELIANCE RESPONSIBILITIES

8.1          Responsibilities.

In addition to Reliance’s responsibilities as expressly set forth elsewhere in
the Documents, Reliance shall be responsible for the following:

8.1.1           Reliance shall, at its sole discretion, designate, prior to
commencement of the Services by Vendor, a “Reliance Program Manager,” who shall
have the authority to act on behalf of Reliance in all day-to-day matters
pertaining to the Documents and any Contract hereunder.  Reliance may change the
designated Reliance Program Manager from time to time by providing notice to
Vendor.  Additionally, Reliance will have the option, but will not be obligated,
to designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the Reliance Program
Manager is not available.

 

55

--------------------------------------------------------------------------------


 

8.1.2           Reliance shall cooperate with Vendor by, among other things,
making management decisions and providing information, approvals and
acceptances, as reasonably requested by Vendor, so that Vendor may accomplish
its obligations and responsibilities hereunder.

SECTION 9.         AFFILIATES

9.1          Affiliates.

9.1.1           During the Term, Reliance will have the right, but not the
obligation, to require the Vendor to fulfill (and the Vendor will so fulfill)
signed Purchase Orders for Products and/or Services received from any Affiliate
designated by Reliance pursuant to and in accordance with the same prices and
the same terms and conditions as set forth in the Documents, provided that such
Products and Services shall be solely for Network deployment in the Republic of
India.

9.1.2           The Reliance Affiliate placing a Purchase Order shall be
primarily liable to Vendor for payment of all amounts due thereunder in
accordance with the Documents. Reliance shall provide reasonable financial
information relating to such Reliance Affiliate. In the event the Parties cannot
reach agreement regarding such details, Reliance shall issue a comfort letter to
the Vendor pursuant to which Reliance will agree to take all steps necessary to
ensure that such Reliance Affiliate makes all payments due to the Vendor in
accordance with the terms of the Documents.

9.2          Affiliate Rights and Obligations.

9.2.1           Notwithstanding anything contained herein to the contrary,
Reliance Affiliates will not be deemed third party beneficiaries to these
General Terms.  Only Reliance may designate a Person as a Reliance Affiliate in
accordance with the terms of this Section 9 and (except with respect to specific
Reliance Affiliate Purchase Orders made by a Reliance Affiliate pursuant to and
in accordance with the terms of this Section 9) only Reliance has the right
and/or the ability to enforce any rights hereunder against the Vendor.  Only the
Reliance Affiliate issuing a specific Purchase Order for the supply of Products
and/or Services under the Documents will incur an obligation or liability to the
Vendor for any claim that may arise from or relate to that Purchase Order. 
[***].

9.2.2           For purposes of any such Reliance Affiliate Purchase Order, the
term “Reliance” as used herein shall be deemed to mean any such Reliance
Affiliate ordering hereunder, subject solely to the terms of this Section 9.

 

56

--------------------------------------------------------------------------------


 

SECTION 10.       SUBCONTRACTORS

10.1        Subcontractors.

10.1.1         Performance of the Documents may not be delegated, subcontracted
or assigned, in whole or in part, by the Vendor without the prior written
consent of Reliance.  To attain Reliance’s consent, the Vendor shall provide
Reliance with the following a) with respect to all Subcontractors engaged
exclusively to perform Work for Reliance, Vendor shall submit to Reliance the
general terms upon which it proposes to contract with such Subcontractors,
together with their names and relevant details; Reliance will review the same
expeditiously (taking into account the alternative sources available and program
schedule) and will not unreasonably withhold, condition or delay its consent to
the same; Reliance’s approval/consent shall not however affect the Vendor’s
responsibility under the Documents.  Reliance shall be provided with unpriced
copies of such executed agreements; and/or b) with respect to the Subcontractors
who are directly working on the Broadband Access Reliance Network, the Vendor
shall submit the general terms upon which it proposes to contract with such
Subcontractors and/or c) with respect to the other Subcontractors, the Vendor
shall submit Vendor’s subcontracting plan at no extra cost (specifying the
details of major Subcontractors; the work, and the level of criticality of such
work to be performed by the Subcontractors, the alternative sources/parties
available for such providing such work) and the details of the agreement between
the Vendor and such Subcontractor (describing guarantees of continued supply,
protection against delays in project implementation and cost increases).  In the
event that Reliance is of the opinion, based on the subcontracting plan provided
and other program related information available, that any Subcontractor is
critical to the implementation of the program (for example, where there is only
one party providing such subcontracting services), the Parties shall mutually
agree on certain preventive measures to ensure that such Subcontractor does not
cause any delay in implementation of, or cost increases in, the program. 
Pursuant to the terms set forth above, the Vendor will select Subcontractors in
connection with the performance of the Work such that all Products and Services
provided by any such Subcontractors meet the Specifications and all other
requirements set forth in the Documents.

10.1.2         Regardless of whether or not the Vendor obtains approval from
Reliance of a Subcontractor or whether the Vendor uses a Subcontractor
recommended by Reliance, use by the Vendor of a Subcontractor will not, under
any circumstances: (a) give rise to any claim by the Vendor against Reliance if
such Subcontractor breaches its subcontract or contract with the Vendor; (b)
give rise to any claim by such Subcontractor against Reliance; (c) create any
contractual obligation by Reliance to the Subcontractor; (d) give rise to a
waiver by Reliance of its rights to reject any Defects or Deficiencies or
Defective Work; or (e) in any way release the Vendor from being solely
responsible to Reliance for the Work to be performed under the Documents.

 

57

--------------------------------------------------------------------------------


 

10.1.3         The Vendor agrees that Reliance may revoke consent of any
Subcontractor that violates any terms or conditions of the Documents.  Reliance
has the right at any time to require removal of a Subcontractor and/or any of a
Subcontractor’s personnel from Work upon reasonable grounds and reasonable prior
written notice to the Vendor.  The exercise of such right by Reliance will have
no effect on the provisions of Sections 10.1 and 10.2.

10.2        Vendor’s Liability.

10.2.1         The Vendor is the general contractor for the Work and remains
responsible for all of its obligations under the Documents, including the Work,
regardless of whether a subcontract or supply agreement is made or whether the
Vendor relies upon any Subcontractor to any extent.  [***].

10.2.2         The terms of the Documents shall in all events be binding upon
the Vendor regardless of and without regard to the existence of any inconsistent
terms in any agreement between the Vendor and any Subcontractor whether or not
and without regard to the fact that Reliance may have directly and/or indirectly
had notice of any such inconsistent term.

10.3        Assignability of Subcontracts to Reliance.

To the extent reasonably requested in writing by Reliance, the Vendor will
immediately assign to Reliance any subcontract between the Vendor and any
Subcontractor engaged specially to perform Work for Reliance, or who are
directly working on the Broadband Access Reliance Network.  The Vendor will
ensure that each agreement between the Vendor and a Subcontractor contains a
provision stating that such agreement permits assignment thereof without penalty
to Reliance at the option of Reliance and for the same price and under the same
terms and conditions as originally specified in such Subcontractor’s agreement
with the Vendor and such Subcontractor will continue its portion of the Work as
may be requested by Reliance.  Provided however, in the event a Subcontractor,
in spite of best efforts of the Vendor, refuses to agree to the insertion of the
said provision in the said agreement between the Vendor and the Subcontractor,
the Parties shall discuss, if necessary with the Subcontractor, the means of
resolution of such deviation. Furthermore, the Vendor shall ensure that each
material agreement between the Vendor and a Subcontractor contains a provision
stating that such agreement may be made available in whole or in part to
Reliance at its reasonable request without causing the violation and/or breach
of any such agreement.

10.4        Subcontractor Insurance.

The Vendor shall require all Subcontractors to obtain, maintain and keep in
force during the time they are engaged in providing Products and Services
hereunder adequate insurance coverage consistent with Section 3.19 and Schedule
2 (provided, that the maintenance of any such Subcontractor insurance will not
relieve the Vendor of its other obligations pursuant to Section 3.19 and
Schedule 2).  The Vendor will, upon Reliance’s request, furnish Reliance with
evidence of such insurance in form and substance reasonably satisfactory to
Reliance.  To the extent requested by Reliance all such insurance will be
subject to Reliance’s reasonable approval.  All Subcontractors shall be of
bondable financial condition.

 

58

--------------------------------------------------------------------------------


 

10.5        Vendor Warranties.

The warranties of the Vendor set forth in the Documents will be deemed to apply
to all Work performed by any Subcontractor as though the Vendor had itself
performed such Work, and the Parties agree that Subcontractor warranties will
not be enforceable merely on a “pass-through” basis.  Reliance may, but shall
not be obligated to, enforce such warranties of any Subcontractor to the extent
that Reliance determines that the Vendor is not paying and/or performing its
warranties; provided, that any such election by Reliance will not relieve the
Vendor from any obligations or liability with respect to any such warranty.

10.6        Payment of Subcontractors.

The Vendor shall make all payments to all Subcontractors, unless otherwise
specified in the Documents, (except in the case of legitimate disputes between
the Vendor and any such Subcontractor arising out of the agreement between the
Vendor and such Subcontractor) in accordance with the respective agreements
between the Vendor and its Subcontractors such that Subcontractors will not be
in a position to enforce liens and/or other rights against Reliance or any of
its Affiliates, any Market or any part thereof or Product therein. Vendor shall
provide, and shall obtain from all Subcontractors and deliver to Reliance,
waivers of all unpaid vendors, mechanics’ and materialmen’s liens under all
Applicable Laws.  Reliance reserves the right, upon written intimation to
Vendor, to make payments due hereunder directly to suppliers of Vendor whenever
Reliance has reason to believe Vendor has not paid or is likely not to pay such
suppliers amounts due them on a timely basis, provided that Reliance shall give
the Vendor notice prior to making such payments.  In the event Reliance makes
such payments to Subcontractors, Vendor shall immediately credit, secure or
repay to Reliance, the amount of such payments.

SECTION 11.       TERM

The term of these General Terms shall begin on the Effective Date and continue
either (a) for a period of [***] or (b) until final termination of any Contract
entered into in accordance with these General Terms, whichever is later (as such
term may be renewed, extended or earlier terminated pursuant to the terms
hereof, the “Term”).  The term of these General Terms and of each Contract shall
begin and expire as set forth hereunder and thereunder; provided, that upon the
mutual agreement of the Parties at least [***] prior to the expiration of the
current term, each Contract is subject to renewal for [***] periods on the same
terms and conditions contained therein.

SECTION 12.       CHARGES

12.1        General.

In full and complete consideration of Vendor’s performance of the Services and
provision of the Products, Reliance agrees to pay Vendor the Charges set forth
in the applicable Contract in accordance with the process set forth in such
Contract.  [Reliance shall only be obligated to pay for Products and Services
that comply with the Documents, including applicable Specifications and the
provisions set forth in the relevant Contract.] Vendor shall correct,

 

59

--------------------------------------------------------------------------------


 

[***] any nonconforming Products or Services and any incorrect outputs, such as
reports, that are the responsibility of Vendor hereunder, and [***].

12.2        [***]

12.3        Third Party Fees.

Beginning on the Commencement Date and to the extent expressly set forth in an
Contract, Vendor shall be responsible for: (i) all Subcontractor  fees and
expenses necessary for the performance of the Services and provision of the
Products and other Work; and (ii) the payment of any fees, penalties, charges,
interest or other expenses due and owing with respect to such Subcontractor.

12.4        Expenses.

Except to the extent identified as an Expense in an applicable Purchase Order,
and approved by Reliance in accordance with the Documents, all expenses incurred
by the Vendor to provide any Deliverable shall be deemed included in the Net
Price for such Deliverable.

12.4.1         Expense Forecasts.

(a)           Prior to the issuance of any Purchase Order, Vendor shall provide
Reliance with a good-faith estimate, as required by Reliance from time to time,
of all Expenses to be incurred in connection with the Deliverables requested in
such Purchase Order, including volume and technical specifications for Reliance
to calculate freight, handling, warehouse charges and clearing and forwarding
charges, together with a brief description of the role of such Expenses in
Vendor’s provision of such Deliverables (with respect to such Purchase Order,
the “Expense Forecast”).

(b)           To the extent (i) the actual cost of any Pass-Through Expenses or
Retained Expenses exceeds the estimate for such Expense set forth in the Expense
Forecast by greater than [***] and (ii) such increase in cost is not directly
attributable to (A) a Force Majeure event or (B) the negligent or willful acts
of Reliance, then Vendor shall be liable for all Expenses in excess of 120% (one
hundred twenty percent) of the Expense Forecast and shall credit or pay such
amount to Reliance within [***].

12.4.2         Pass-Through Expenses.

(a)           Except to the extent expressly set forth herein, Vendor shall be
obligated to obtain the prior written approval of Reliance prior to incurring
any Pass-Through Expense described in this Section 12.4.2, and Vendor shall be
responsible for any unapproved Pass-Through Expenses it incurs.

 

60

--------------------------------------------------------------------------------


 

(b)           Vendor shall pay all Pass-Through Expenses directly to the
applicable third party contractors.  Before paying an invoice for any
Pass-Through Expense, Vendor shall review the invoiced charges and shall give
Reliance a reasonable opportunity to review the invoice and any supporting
information or documentation requested by Reliance.  Vendor will provide the
original third-party invoice to Reliance, together with a statement that Vendor
has reviewed and validated the invoiced charges, at least [***] prior to the
date on which payment is due if reasonably possible.  Vendor will highlight any
charges that appear to be inappropriate and reconcile all bills with applicable
Subcontractors.  To the extent Vendor fails to comply with its obligations
hereunder, it shall be financially responsible for any late fees, interest
charges or other Losses, costs or expenses incurred by Reliance.  Reliance shall
reimburse Vendor for all Pass-Through Expenses, provided that Reliance shall
only be responsible for actual costs incurred by Vendor, with no mark-up,
profit, overhead or administrative expense.

12.4.3         Retained Expenses.

With respect to any Deliverable, all items constituting Retained Expenses are as
set forth in the relevant Documents.  With respect to any Deliverable, Reliance
shall have no responsibility for Retained Expenses arising from or related to
the provision of such Deliverable except to the extent such Retained Expenses
are expressly set forth in such Document.  Reliance shall arrange, manage and
pay all Retained Expenses directly to the applicable third party contractor. 
Notwithstanding anything to the contrary, in the event Reliance fails to arrange
for any equipment, materials, supplies, or other services constituting a
Retained Expense within the timeframe set forth in the Documents, absent the
fault or negligence of the Vendor, Vendor shall not suffer any penalty for delay
in the provision of the Deliverables to the extent such delay results solely and
directly from such failure.

12.4.4         Reliance Internal Expenses.

Notwithstanding anything herein to the contrary, in no event shall the provision
by Reliance of any personnel, supplies, equipment, materials or services
constituting Reliance Internal Expenses be considered a contractual obligation
of Reliance, unless such provision is set forth in a mutually agreed Purchase
Order. In addition, to the extent the actual usage of any personnel, supplies,
equipment, materials or services to be provided by Reliance as Reliance Internal
Expenses with respect to any Deliverable exceeds the amount set forth in the
Expense Forecast unless Reliance exceeds the amount set forth in the Expense
Forecast due to reasons exclusively attributable to Reliance, Reliance in its
sole discretion may require Vendor to arrange alternate personnel, supplies,
equipment, materials or services in lieu of such excess to be provided by
Reliance, provided, that (i) any cost for such alternate arrangements shall be
borne by Vendor and (ii) Vendor shall not be entitled to any delay in the
provision of such Deliverable. Vendor’s sole remedy with respect to the failure
of Reliance to provide any such personnel, supplies, equipment, materials or
services shall be a permitted delay in the provision of the Deliverable to which
such personnel,

 

61

--------------------------------------------------------------------------------


 

supplies, equipment, materials or services applied to permit Vendor to develop a
revised Expense Forecast reflecting such personnel, supplies, equipment,
materials or services as a Pass-Through Expense.  Vendor’s preparation of such
revised Expense Forecast and Reliance’s acceptance or rejection shall be
governed by Section 12.4.1 above, and the deadlines set forth in that Section
shall be measured from the date of such failure by Reliance.

12.4.5         Cost Management.

Vendor will continually seek to identify methods for reducing and minimizing
Expenses and will notify Reliance of such methods and the estimated potential
savings of each such method.  If Vendor proposes an innovative, value-added,
cost-saving solution related to the Deliverables that improves Reliance’s cost
savings beyond the level required by Vendor’s responsibility to manage costs,
and if Reliance, in its sole discretion, elects to implement the proposed
solution, then Reliance may elect to share with Vendor a portion of the net cost
savings realized therefrom.

12.4.6         Incidental Expenses.

Vendor acknowledges that, except as otherwise expressly provided in the
Documents, expenses that Vendor incurs in performing the Work are included in
the Charges.  Accordingly, such Vendor expenses are not separately reimbursable
by Reliance unless Reliance has agreed in advance and in writing to reimburse
Vendor for the expense.

12.4.7         Travel Expense Policy.

All travel expenses incurred by or for Vendor and payable by Reliance shall be
subject to the Business Travel Process set forth in Schedule 3.

12.4.8         Refunds and Credits.

If Vendor should receive a refund, credit, price preference or other rebate for
goods or services paid or payable by Reliance on a Pass-Through Expense,
Retained Expense, cost-plus or cost-reimbursement basis, then Vendor shall (i)
notify Reliance of such refund, credit, price preference or rebate and (ii) pay
the full amount of such refund, credit, price preference or rebate to Reliance
within [***].

12.5        Proration.

Periodic Charges under the Documents are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.  Any
day based rate shall be prorated to hours, based on a ten (10) hour per day
basis.  Notwithstanding anything to the contrary, no additional payment shall be
made on overtime or additional hours of work done, unless otherwise agreed by
the Parties.

 

62

--------------------------------------------------------------------------------


 

12.6        Reliance Benchmarking Reviews.

12.6.1         From time to time Reliance may engage the services of an
internationally recognised independent third party (a “Benchmarker”) to compare
the quality of the Deliverables against the quality of well-managed contractors
providing similar deliverables to determine whether Reliance is obtaining levels
of service that are best-in-class in terms of service levels, given the nature,
volume and type of Deliverables provided by Vendor hereunder (“Benchmarking”). 
The Benchmarker shall be selected by Reliance, and the cost of all services
provided by the Benchmarker will be borne by Reliance.

12.6.2         Any Benchmarker engaged by Reliance shall agree in writing to be
bound by the confidentiality and security provisions specified in these General
Terms.  Vendor shall cooperate fully with Reliance and the Benchmarker and shall
provide reasonable access to the Benchmarker during such effort at Vendor’s cost
and expense to permit Benchmarker to perform the Benchmarking.

12.6.3         The Benchmarking process shall consider the service levels from
comparable transactions in global markets.  To the extent that service levels
are affected by discrepancies in infrastructure, the parties will use good faith
efforts to develop a reasonable adjustment to the Benchmarking results to
accommodate such discrepancies.  If the Benchmarker determines that the
Specifications set forth in the Documents or otherwise are less favorable to
Reliance than Best-in-Class Performance standards, the Specifications under the
Documents or otherwise shall be prospectively revised to Best-in-Class
Performance standards in accordance with the Procedures Manual. In the event
that the changes required to be made in the Specifications result in the
development of a substantially improved Product either in terms of functions or
features or both, then the price for such Product shall be agreed under the
terms of the Documents.

12.7        [***]

12.8        Rate Review.

12.8.1         At Reliance’s request, the Parties will regularly review the
competitiveness of the Charges for any and all Products and Services in light of
technological and marketplace developments (in each case, a “Rate Review”). 
Reliance may initiate a Rate Review for a Contract Year any time after [***]
prior to the beginning of such Contract Year by providing Vendor with written
notice.  For the purposes of this Section, “Contract Year” shall mean  each
successive period of twelve (12) consecutive months, with the first Contract
Year commencing on the Effective Date and ending on the first anniversary of the
Effective Date. At these meetings the Parties, acting in good faith, will seek
to determine by mutual agreement whether (and, if so, what) changes to the
Charges are appropriate by virtue of such developments, in order to preserve for
each Party the expected benefit of, and the intent of the Parties

 

63

--------------------------------------------------------------------------------


 


with respect to, the Charges for such Work.  In connection with each Rate
Review, the Parties will cooperate in good faith to assess the competitiveness
of the Charges.  Such cooperation will include providing each other with pricing
and other relevant information to which they have access (subject to each
Party’s non-disclosure and other obligations to third parties), undertaking
reasonable analyses of such information and negotiating agreeable adjustments to
the Charges.

12.8.2         If the Parties agree that adjustments to the Charges are
appropriate, Vendor will take, or will cause its Affiliates or Subcontractors
providing affected Service(s) to take, all appropriate actions to implement such
adjustments to provide Reliance with the economic benefit of any reduction in
Charges effective no later than [***] following the initiation of a Rate Review.

12.9        [***]

12.10      Extraordinary Events

If an Extraordinary Event occurs, Reliance may, at its option, request a
reduction in the unit charges specified in the pricing schedule to the Documents
in accordance with the following:

(a)           Vendor and Reliance shall mutually determine on a reasonable basis
the resulting efficiencies and economies and/or the resources no longer required
by Vendor to perform the Work (the “Targeted Resource Reductions”).  Vendor
shall identify in writing to Reliance the cost reduction to Reliance in
connection with the Targeted Resource Reductions (the “Targeted Cost
Reductions”).

(b)           Immediately upon determination of the Targeted Resource
Reductions, Vendor shall proceed to eliminate the Targeted Resource Reductions
as quickly as feasible and in accordance with the agreed upon schedule.

(c)           As the Targeted Resource Reductions are eliminated, the Charges
provided on the pricing schedule to the Documents shall be reduced by the full
amount of the corresponding Targeted Cost Reductions applicable to the Targeted
Resource Reductions as such Targeted Cost Reductions are so eliminated, and any
affected resource baselines shall be equitably adjusted, as appropriate.

(d)           In no event may an Extraordinary Event result in the Charges to
Reliance being higher than such Charges would have been if the additional
resource charges and resource reduction credits specified in the pricing
schedule to the Documents (and as such terms are defined therein) had been
applied. Reliance may, at its sole option, elect at any time to forego its
rights under this Section 12.10 and instead, apply such additional resource
credits and resource reduction credits to adjust the Charges.

 

64

--------------------------------------------------------------------------------


 

12.11      Audit Rights.

12.11.1       Financial Audits.

Vendor shall provide to Vendor’s independent auditors (the “Auditors”) access at
reasonable hours to Vendor personnel and to Vendor’s records and other pertinent
information, all to the extent relevant to the performance of Vendor’s financial
obligations under the Documents.  Such access shall be provided for the purpose
of performing audits and inspections to: verify the accuracy and completeness of
calculations related Pass-Through Expenses, pecuniary claims from either Party
and other actual costs, including but not limited to, costs and expenses
reimbursable under Section 3.15 and invoiceable under the Documents.  The audit
fees incurred shall be on Reliance’s account.

12.11.2       Overcharges.

If any such audit reveals an Overcharge by the Vendor, Vendor shall promptly
refund the amount of Overcharge (together with all additional amounts paid or
incurred by Reliance for excess taxes, levies, duties and fees relating to such
Overcharge) by Product credits against future purchases of Products and Services
from the Vendor or any assignee or Affiliate of Vendor, or if Reliance does not
issue any Purchase Orders within [***] from the date of determination of such
Overcharge, then Vendor shall refund such Overcharge within [***] of the date of
determination of such Overcharge.

12.11.3       Review of Audits.

Reliance and Vendor shall meet to review each audit report promptly after the
issuance thereof.  Vendor will respond to each audit report in writing within
twenty (20) days from receipt of such report, unless a shorter time is specified
in a report by any external auditor.  Reliance and Vendor shall develop and
agree upon an action plan to promptly address and resolve any deficiencies,
concerns and/or recommendations in such audit report and Vendor, at its own
expense, shall undertake remedial action in accordance with such action plan.

12.11.4       Frequency of Audits.

Audits shall be limited to [***] per Contract Year.

12.11.5       Vendor Response to Government Audits.

If an audit by a governmental body or regulatory authority having jurisdiction
over Vendor or Reliance results in a finding that Vendor is not in compliance
with any generally accepted accounting principle or other audit requirement or
any rule, regulation or law relating to the performance of its obligations under
these General Terms, Vendor shall, at its own expense and within the time period
specified by such auditor, address and resolve any deficiency identified by such
governmental body or regulatory authority.

 

65

--------------------------------------------------------------------------------


 

12.11.6       Audit Costs.

Except as otherwise provided herein, Vendor Personnel shall provide all
supporting services to the Auditors [***] to Reliance.

12.12      Asset Register

Vendor shall, [***] maintain and provide Reliance with such sales values and
other charges invoiced to Reliance, in a form and a level of detail described in
the applicable Contracts, as will allow Reliance to allocate the cost of
Products and Services to Reliance customers and cost centers to produce an asset
register required  by Reliance.

12.13      Price Reduction.

The pricing set forth in each Contract shall be reduced by all amounts saved as
a result of engineering, technical, scope, performance and other changes
suggested by Reliance that are incorporated into the Specifications by the
Vendor; provided, that the Vendor reasonably believes that such changes shall
not make it impossible or impracticable or commercially unviable for it to
comply with any of its obligations under such Contract.  Any such reduction in
price pursuant to the preceding sentence shall be agreed upon promptly by
Reliance and the Vendor.  Failure of the Parties to mutually agree to such price
reductions within [***] from the date Reliance delivered written notice to the
Vendor of the need for such price reduction due to incorporated engineering
changes shall result in the automatic reference of such matter to dispute
resolution in accordance with Section 22.

12.14      Reliance Policies and Procedures

The operation of the Documents shall be governed by the following procedures
that are appended hereto as Schedule 3:

(a)           Business Travel Process

(b)           Time Reporting/Invoicing Process

(c)           PAF & Roster Process

SECTION 13.       INVOICING AND PAYMENT

13.1        General

13.1.1         In the event that the total value of the Products or Services
under a Purchase Order [***].

13.1.2         All payments shall be payable by local cheque in favour of the
Vendor or directly to a non-Indian Affiliate of the Vendor, [***] if applicable.

13.1.3         Vendor shall comply with all applicable import/export
requirements.  Vendor represents, warrants, and covenants that, with respect to
all Equipment and

 

66

--------------------------------------------------------------------------------


 


Software sold or offered for sale in the relevant Documents for importation into
the [***], the Net Prices for the same shall be the total cost [***].

13.1.4         The Net Prices for all Software (excluding Vendor Internal Use
Tools) shall include [***] all pre-importation activities (FCA basis). The Net
Prices [***].

13.2        Invoicing.

13.2.1         Reliance will have the right to require separate invoicing by
legal entity, by country and by contract / Purchase Order, in such form and
manner and containing such details as to comply with the legal and other
requirements in India. The Parties shall work together to optimise  the overall
commercial cost arising from or related to the Work

13.2.2         Vendor shall submit its Invoice(s) and supporting documents as
follows:

1 original and 1 copy to

[***]

All Invoices pursuant to the Documents shall be supported by :

(a)           With respect to Products, supporting documents and a certificate
in a form specified by Reliance certifying the timely achievement of the
milestones for such Products (including without limitation,  the airway bill
Reliance shall be required to pay amounts due under the invoice forty five days
from the date of delivery of the Products to Reliance’s designated  warehouse
provided that if the Products are not delivered to Reliance’s warehouse within
[***] from the date in the cargo arrival notice evidencing the arrival of the
Products in India, then Reliance shall be required to pay Vendor [***] from the
expiry of such [***] period, or Substantial Completion and Acceptance) signed by
Vendor and Reliance’s authorized representatives.

(b)           With respect to installation, testing and commissioning Services,
supporting documents and a certificate in a form specified by Reliance
certifying the timely achievement of the milestones in accordance with the
Documents, signed by Vendor and Reliance’s authorized representatives.

(c)           With respect to program management Services and other Services
that are payable on a per diem basis, original weekly time sheets, and/or other
supporting documents in a form specified by Reliance, certifying the timely
achievement of the milestones in accordance with the Documents, duly signed by
Vendor and Reliance’s authorized representatives.  Vendor shall submit the
timesheets on a [***] to Reliance for review and approval. Reliance shall either

 

67

--------------------------------------------------------------------------------


 


request additional supporting information or approve all of the correct
timesheets for a calendar month within [***] from the end of the month to which
such timesheets relate.

(d)           With respect to training Services, original daily time sheets,
and/or other supporting documents in a form specified by Reliance, giving proof
of free training days given in accordance with Documents, duly signed by Vendor
and Reliance’s authorized representatives.

(e)           With respect to expenses that are reimbursable, all original
receipts in a form acceptable to Reliance therefor shall be submitted along with
the relevant Invoices, on a monthly basis.

13.3        Credits.

To the extent a credit may be due to Reliance pursuant to the Documents, Vendor
shall provide, or at Reliance’s option cause any assignee of Vendor to provide,
an appropriate credit to Reliance against amounts then due and owing in any
manner reasonably specified by Reliance; if no further payments are due to
Vendor or any assignee of Vendor, Vendor shall pay such amounts to Reliance
within [***].

13.4        Payment Due.

Except as otherwise provided in the Documents and subject to the other
provisions in the Documents, each Invoice shall be payable no later than [***]
after receipt by Reliance of a true, accurate and complete Invoice in the form
and manner specified by the Documents, unless and to the extent the amount in
question is disputed.  If any portion of an amount due to Vendor under the
Documents is subject to a bona fide dispute between the Parties, Reliance will
pay to Vendor on the date such amount is due all amounts not disputed in good
faith by Reliance. Any undisputed amount due under the Documents for which a
time for payment is not otherwise specified shall also be payable no later than
[***] after receipt by Reliance of a true, accurate and complete Invoice in the
form and manner specified by the Documents. Undisputed amounts that are not paid
on or before [***] after the date such undisputed amounts are payable are
subject to a late payment charge at the rate of [***] per annum, or part thereof
, pro-rated on a daily basis (but not to exceed the maximum lawful rate), from
and after the day after the date such unpaid undisputed amounts were payable
until such amounts are paid.

13.5        Disputed Charges.

13.5.1         Reliance shall pay undisputed Charges when such payments are due;
however, Reliance may withhold payment of Charges that Reliance disputes in good
faith. If Reliance in good faith disputes any Charges under the Documents,
Reliance shall notify Vendor of such disputed amount and the basis for
Reliance’s dispute prior to the date when such payment is due.  Reliance will
provide Vendor with reasonably appropriate information supporting Reliance’s
position.  Vendor will respond to Reliance’s notification of disputed amounts
within [***] of receipt of Reliance’s

 

68

--------------------------------------------------------------------------------


 


notification.  If such Charges remain in dispute, within [***] of Vendor’s
response, representatives of Reliance and Vendor shall meet to discuss the
disputed Charges.

13.5.2         Neither the failure to dispute any Charges or amounts remitted
prior to payment nor the failure to withhold any amount shall constitute,
operate or be construed as a waiver of any right Reliance may otherwise have to
dispute any Charge or amount or recover any amount previously paid.

13.6        Stale Invoices.

If Vendor fails to invoice Reliance for any amount within [***] after the month
in which the applicable Work is rendered or the expense incurred, Vendor shall
waive any right it may otherwise have to invoice for and collect such amount.
Provided however, that, in the event that during the foregoing [***] period,
Vendor notifies Reliance in writing that Vendor is unable to invoice Reliance
for Work during such [***] period for specific reasons to be explained, then
Vendor shall have an additional [***] in which to invoice Reliance for such
Work.  If Vendor fails to so invoice Reliance during such second [***] period,
then Vendor shall waive any right it may otherwise have to invoice for and
collect such amount.

SECTION 14.       ORDERING AND DELIVERY

14.1        Forecasts of Products and Services.

Subject to the terms of the applicable Contract, on the Effective Date, and on
the first of each month thereafter and throughout the Term, Reliance may deliver
to the Vendor a forecast (“Forecast”) specifying its non-binding estimate of
Reliance’s expected customer base and traffic expectations on the Broadband
Access Reliance Network or any part thereof.  The Vendor shall be responsible
for providing sufficient capacity and demand planning services so as to
efficiently and effectively forecast Reliance’s Product and Service requirements
and by each type of Equipment, Software and Services that Reliance and Reliance
Affiliates should anticipate purchasing during the Forecast Period.  The
Forecasts will be in a format mutually acceptable to the Parties.  The Vendor’s
forecasting and demand planning Services shall be subject to specific
Specifications set forth in the Documents.Further, from [***] onwards, Vendor
shall obtain from Reliance [***] rolling non-binding forecasts for the supply of
Products for the following [***] and the [***] following the said [***] period.
Reliance shall issue Purchase Orders at least [***] prior to the complete
delivery of the shipment of the Products.

14.2        Ordering.

14.2.1         Each Purchase Order submitted to the Vendor shall be solely for
either Software or Equipment or Services, and no combination thereof is
permitted; provided, that the existence of firmware within any Equipment shall
not implicate the foregoing restriction. Reliance shall have no obligation to
submit any Purchase Order and/or to purchase any Equipment, Software or Services
from the Vendor except as otherwise set forth in the Documents. All

 

69

--------------------------------------------------------------------------------


 


Purchase Orders shall materially conform to the applicable Timetables.  Each
Purchase Order, in combination with the relevant Documents, shall contain
sufficient information to enable the Vendor to proceed with the execution of
such Purchase Order.

14.2.2         Vendor shall be required to accept any Purchase Order, other than
any Purchase Order that contradicts or is not in conformance with the terms of
the Documents including Schedule 4 (Pro-forma Purchase Order format) hereto.  In
no event shall Vendor reject a Purchase Order due to non-availability of
Products or Services.  In the event Vendor rejects any Purchase Order in
contravention of this Section, Reliance shall have the right to acquire products
and services similar to the Products and Services subject to such rejected
Purchase Order from Other Contractors at Vendor’s risk and cost. Notwithstanding
any provision to the contrary, the remedies set forth in this subsection shall
be in addition to any other remedies available to Reliance under the Documents
at law or in equity.

14.2.3         Subject to the terms of the applicable Contract, Purchase Orders
for Equipment and Software shall specify the quantity of each type, model,
release or version to be purchased, the date(s) upon which such Deliverables are
required to be shipped, the shipping method and the location to which such
Products should be shipped.

14.2.4         Each Purchase Order shall be submitted to the Vendor at 1275
Harbor Bay Parkway, Alameda, California 94502, United States of America (or any
other location as designated to Reliance in writing by the Vendor from time to
time) and shall be acknowledged by the Vendor in writing to the Reliance
designated authorized representative within [***] of receipt; provided, that the
Vendor hereby agrees to accept any and all Purchase Orders that materially
conform to the scope, terms and conditions of the Documents.  Failure of the
Vendor to acknowledge to Reliance in writing receipt of any Purchase Order shall
be deemed to render any such Purchase Order acknowledged and accepted.  In no
way limiting the terms of Section 14.2.1, to the extent that the Vendor is
actually aware that any Purchase Order in any way contradicts or is not
otherwise in conformance with the terms of the Documents, the Vendor agrees to
promptly notify Reliance of any such contradiction or non-conformance as soon as
possible upon becoming actually aware of such contradiction or non-conformance
so that Reliance shall have a reasonable opportunity to correct or acknowledge
any such contradiction or non-conformance.

14.2.5         The Vendor shall cooperate with Reliance, and/or any Person
designated by Reliance for such purpose, to develop processes and systems that
shall maximize and optimize delivery logistics.  Metrics and targets shall be
defined by the Parties for stocking percentages, delivery times and total
logistics costs that satisfy Reliance business requirements and the provisions
set forth in the Documents.

 

70

--------------------------------------------------------------------------------


 

14.2.6         Unless the Parties otherwise expressly agree in writing, each
Purchase Order shall be deemed to incorporate by reference all of the terms and
conditions of these General Terms and the applicable Documents.  The General
Terms and the applicable Documents shall continue to apply to all Purchase
Orders until all obligations herein and thereunder are fully performed.

14.3        Change Orders.

14.3.1         If Reliance requests that Vendor perform any New Services, or if
Reliance requests a material modification to an existing Purchase Order (each a
“Change”) Reliance shall prepare and deliver to Vendor a request that Vendor
provide Reliance with a proposal to provide such a Change. Vendor shall promptly
prepare such proposal for such Change for Reliance’s consideration. Vendor shall
prepare such proposal at no additional charge to Reliance and shall deliver to
Reliance such proposal as soon as reasonably practicable, but in no event later
than [***] after its receipt of Reliance’s request; provided, that Vendor shall
use all commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation. Such proposal shall include,
among other things:

(a)           a detailed performance schedule and project plan for providing the
Change,

(b)           the price for the Change,

(c)           a detailed description of any additional service levels to be
associated with such services,

(d)           a description of the new hardware or software to be provided in
connection with the service, and

(e)           a compliance matrix which defines whether the Vendor’s proposed
solution is fully Interoperable and Backwards Compatible with the Broadband
Access Reliance Network, and if not fully Interoperable and Backwards
Compatible, a complete description of any failures in Interoperability or
Backwards Compatibility.

Reliance may accept, reject or modify any such proposal in its sole discretion. 
Vendor shall not provide any Change prior to Reliance’s written acceptance of
Vendor’s proposal. Upon acceptance of Vendor’s proposal Reliance shall issue an
order to Vendor to provide such Change in accordance with the accepted Vendor
proposal (a “Change Order”). Such Change shall be subject to the Forward Price
Assurance provisions set forth in Section 3.16.

14.4        Delivery.

14.4.1         Reliance may request that the Vendor provide more extensive
logistical and distribution capabilities to Reliance, which capabilities the
Vendor shall use its best efforts to provide.  If the Vendor agrees to provide
such services,

 

71

--------------------------------------------------------------------------------


 


there may be, depending on the level and scope of such services, additional
charges to Reliance on a per unit basis. Any such additional logistical Charges
and distribution Services Charges shall be mutually agreed upon by the Parties;
provided, that Vendor shall procure best available rates for such additional
logistical charges and Reliance shall be deemed the Vendor’s most important and
preferred customer in India and shall further receive such services at actual
costs, on payment terms and subject to all other contract terms on terms no less
favorable to Reliance than those offered or available to any Other Customer.

14.4.2         Upon request, Vendor agrees to provide appropriate shipping
invoices in such forms and manners reasonably requested by Reliance to
facilitate the importation of the Equipment and Software, based on the Net Price
for such items.  Notwithstanding any provision to the contrary, Reliance shall
have no obligation to pay amounts based solely on the shipping invoice.  All
payment obligations of Reliance shall be solely on the invoicing and payment
provisions set forth in the Documents.

14.4.3         Vendor agrees, on receipt of written notice from Reliance, to
delay delivery of any Product for up to [***], and at the discretion of,
Reliance.

14.4.4         If there is any overage, shortage or defect in any Products,
Vendor shall promptly correct such overage, shortage or defect at its sole cost
and expense, including the payment of any additional fees, duties or taxes.

14.4.5         Notwithstanding anything aforesaid, Vendor [***].

14.4.6         In determining delivery dates for Products ordered under a
Purchase Order (including without limitation for purposes of the determination
of Liquidated Damages for delay in delivery), the time to manufacture such
Equipment that is factored into such delivery dates shall not exceed the
standard manufacturing intervals for such Equipment set forth in the
Specifications.

14.5        Cancellation.

During the Term, Reliance shall have the right, but not the obligation, at any
time to cancel, in whole or in part, any Purchase Order or Change Order made
pursuant to the terms of the Documents upon advance written notice to the
Vendor. Reliance may cancel delivery of Products at any time upon written notice
to Vendor at least [***] prior to the scheduled shipment date of the Products so
canceled [***]. In the event Reliance cancels delivery of Products at least
[***] but less than [***] prior to the scheduled shipment date of the Products
so canceled, Vendor may invoice Reliance for cancellation charges equal to [***]
of the Net Price of the Products so canceled. In the event Reliance cancels
delivery of Products at least [***] but less than [***] prior to the scheduled
shipment date of the Products so cancelled, Vendor may invoice Reliance for
cancellation

 

72

--------------------------------------------------------------------------------


 

charges equal to [***] of the Net Price of the Products so canceled.  In the
event Reliance cancels delivery of Products at least [***] prior to the
scheduled shipment date of the Products so cancelled, Vendor may invoice
Reliance for cancellation charges equal to [***] of the Net Price of the
Products so cancelled. In the event Reliance cancels delivery of Products less
than [***] prior to the scheduled shipment date of the Products so cancelled,
Vendor may invoice Reliance for cancellation charges equal to [***] of the Net
Price of the Products so cancelled.  The foregoing notwithstanding, in the
aggregate, Reliance shall have the right to cancel delivery of Products with a
value not to exceed [***] of the value of such Purchase Orders at any time prior
to shipment of such Products without incurring any cancellation charges or
expenses from Vendor. The aggregate value of such canceled Products shall not
exceed [***] of the cumulative value of all issued Purchase Orders. The payment
of the charges described in this Section shall be Vendor’s sole remedy and
Reliance’s sole obligation for such canceled Purchase Order(s) or Change
Order(s) provided however that such cancellations shall not relieve Reliance of
the purchase commitments set forth in the Documents.

14.6        No Payment in Event of Material Breach.

If at any time the Vendor is in material breach of any Document and until and
unless such material breach is cured or waived by Reliance in accordance with
the terms set forth in the Documents, then notwithstanding any other provision
to the contrary contained herein, Reliance shall have no obligation to make any
payment with respect to all portions of the Work affected by such material
breach.

SECTION 15.       INTELLECTUAL PROPERTY

15.1        License Grants.

15.1.1         Subject to the terms of this Section 15, upon delivery of
Software, Vendor hereby grants to Reliance or its Affiliates (and to third
parties whom Reliance or its Affiliates have contracted to operate the Broadband
Access Reliance Network on their behalf (and to the extent of the same)) upon
payment of, or agreement to pay, the relevant license fees by Reliance and/ or
its Affiliates, a [***] license, to use such Software for the benefit of
Reliance in direct connection with the ownership, operation maintenance and use
of the Broadband Access Reliance Network in the Territory and the provision of
relevant services in the Territory to Reliance’s customers.  The Software shall
be used in accordance with the relevant Documents.

15.1.2         For the avoidance of doubt, the licenses referred to in Section
15.1.1 above are not intended to restrict the provision by Reliance of
telecommunications services between the Broadband Access Reliance Network and
customers outside the Territory via appropriate gateways either through
appropriate interconnect agreements that Reliance may enter into with other
operators or otherwise, provided always that, unless otherwise agreed in
writing, Reliance and its Affiliates shall not be permitted to deploy or use the
Software acting as a carrier outside the Territory.

15.1.3         The aforementioned licenses set forth in Section 15.1.1 shall
hereinafter be referred to as the “Software Licenses”.  Such Software Licenses
shall not be

 

73

--------------------------------------------------------------------------------


 


transferred, assigned, sublicensed by, or used by outsourcees of, Reliance
without Vendor’s consent except with respect to: (i) the sale of the Broadband
Access Reliance Network (or any relevant component thereof); (ii) the financing
of the Broadband Access Reliance Network (or any component thereof); or (iii)
the outsourcing by Reliance of any operating or maintenance functions related to
the Broadband Access Reliance Network; or (iv) the transfer, assignment or
sublicense by Reliance of the Software Licenses to a Reliance Affiliate (or vice
versa) or between Reliance Affiliates, in conjunction with a transfer of a
portion of the Broadband Access Reliance Network provided that in each such
case, such transferee, assignee, sublicensee or outsourcee agrees in writing to
abide by all the terms and conditions set forth in this Section 15 and the
Vendor is informed of the same in writing by Reliance and provided further that
the rights transferred, assigned sublicensed or granted to outsourcees, as the
case may be, shall be those reasonably necessary to fulfill the commercial
purposes of such transaction.

15.1.4         Except as otherwise expressly set forth in the Documents and
except for the purpose described in the relevant Purchase Order, Reliance shall
use such Software only for the operation of the Broadband Access Reliance
Network, or, in the case where the Software is purchased by or on behalf of
Reliance Affiliates, for the operations of such Reliance Affiliates in the
Broadband Access Reliance Network.  The Software Licenses grant Reliance or
Reliance Affiliates no right to, and Reliance or Reliance Affiliates will not,
sublicense such Software or modify, decompile, reverse engineer, or disassemble,
or in any other manner decode Software furnished as object code for any reason. 
Reliance and Reliance Affiliates shall not copy the Software, including
firmware, except for the purposes of making a limited number of archival copies
(for backup use in operating and maintaining the Broadband Access Reliance
Network) in accordance with the Documentation and/ or the relevant Contract, or
as otherwise authorized in writing by the Vendor or as otherwise set out in the
relevant Documentation.  Except as provided below, no license is granted to
Reliance to use the Software outside of the Territory.  For the avoidance of
doubt, the changing by Reliance or Reliance Affiliates of tables and values in
the Software, modification by Reliance and/or its Affiliates of the Software by
using the tools provided in or with the Software or any modification, in
accordance with and pursuant to the relevant Documentation, shall not constitute
‘modification’ of the Software, provided always that Reliance may only change,
amend or modify Software which is designed for “customer access” and to be so
modified.

15.1.5         In the event that Reliance or any licensed Reliance Affiliates
wishes to use the Software outside of the Territory (or to transfer, assign or
sublicense Software to its Affiliate(s) or third party transferee, assignee or
sublicensee, as applicable, located outside the Territory), Vendor shall neither
unreasonably withhold or delay its consent to such use or transfer, assignment
or sublicense nor (subject to the terms of the relevant Purchase Order) have any
right to claim any fees or payment of monies from Reliance or its Affiliate,
provided that the transferee, assignee or sublicensee, as the case may be,
enters into an

 

74

--------------------------------------------------------------------------------


 


appropriate license agreement with the Vendor or an Affiliate of Vendor carrying
on business in the territory in which the Software is to be located, on terms
substantially similar to the license terms set forth in this Section 15 and such
transfer, assignment or sublicense occurs in conjunction with the transfer of
the relevant portion of the Broadband Access Reliance Network to such person,
provided, however, that Reliance acknowledges and agrees that support and
maintenance obligations set forth herein are only applicable for Software
resident on products located within the Territory.  Support and maintenance
Services offered by Vendor or Vendor’s Affiliates differs in various
territories, and may be subject to the local practices maintained in such
territories and shall be subject to relevant mutually agreed fees.
Notwithstanding the generality of the foregoing, Reliance should be aware that
Software may not be designed to operate satisfactorily in countries outside the
Territory and may not comply with the regulations of another territory’s
Regulatory Authorities.  Reliance shall, therefore, consult with Vendor to
address such non-compliance to the mutual satisfaction of the Parties, prior to
initiating any such transfer, assignment or sublicensing.

15.1.6         Reliance agrees that the Software, whether or not modified, and
all copies thereof made by Reliance, are owned by, and are copyrights of,
Vendor, its Subcontractors or its suppliers, as appropriate, and Reliance shall:

(a)           ensure that all copies of the Software shall, upon any
reproduction by Reliance authorized by Vendor (where such authorization is
required under the Documents) and whether or not in the same form or format as
such Software, contain the same proprietary, confidentiality and copyright
notices or legends (if any) which appear on the Software provided pursuant
hereto; and

(b)           hold secret and not disclose the Software to any person, except
to: (i) such of its employees, contractors, agents representatives or Reliance
Affiliates that are involved in the operation, maintenance or management of the
Broadband Access Reliance Network and need to have access thereto to fulfill
their duties in such capacity, or (ii) other Persons who need to use such
Software to permit integration of Equipment with other products and software of
other suppliers and customers; provided that such persons agree, or are
otherwise obligated, to hold secret and not disclose the Software to the same
extent as if they were subject to the Documents, and provided further that if
any such Person is a competitor of Vendor, involved in the manufacture of
communications equipment Vendor must approve such use (such approval not to be
unreasonably withheld or delayed).

(c)           when and if Reliance determines that it no longer needs the
Software or if Reliance’s Software Licenses are cancelled or finally terminated
in accordance with and pursuant to the terms of this Section 15 of these General
Terms, return all copies (except for any required back-up or archival copies) of
such Software to Vendor or follow commercially reasonable written disposition
instructions provided by Vendor.  If

 

75

--------------------------------------------------------------------------------


 


Vendor authorizes disposition by erasure or destruction, Reliance shall remove
from the medium on which Software resides all electronic evidence of the
Software, both in its original form and in all copies and derivations thereof,
in such manner that prevents subsequent recovery of such original or derived
Software.

15.1.7         If, as contemplated in Section 15.1.3, Reliance or its
Affiliate(s):

(i)            elects to transfer, assign or sublicense any Software in
conjunction with any portion of the Broadband Access Reliance Network to a third
party, and where such Software shall remain in place or be moved within the
Territory and used for substantially the same purpose as used by Reliance and
where such third party resides in the Territory and is approved by the Vendor
(which approval shall not be unreasonably withheld or delayed); or

(ii)           elects to transfer, assign or sublicense Software to a Reliance
Affiliate, in conjunction with any portion of the Broadband Access Reliance
Network,

then Reliance may so transfer, assign or sublicense its Software Licenses for
the Software furnished under the Documents for use with such portion of the
Broadband Access Reliance Network, without the payment of any additional fees or
monies to the Vendor. If, however, the Software Licenses for the Software
contains usage or per subscriber limits and/or the processor to be used by
transferee, assignee or sublicensee, as applicable, requires additional memory
or hard disk space to meet the transferee’s, assignee’s or sublicensee’s new or
different requirements, then, unless otherwise agreed in writing, Reliance shall
only transfer its existing rights to the transferee and the transferee may be
required to enter into an appropriate agreement with the Vendor to cover
requirements over and above the rights which Reliance has already purchased and
has transferred.  The following conditions shall apply to transfers, assignments
or sublicenses and relocations pursuant to this Section 15.1.7:

(a)           the right to use of such Software may be transferred, assigned or
sublicensed, only together with the right to use in the environment under which
it is generally utilised.

(b)           before any such Software is transferred, assigned or sublicensed,
Reliance shall notify Vendor of such transfer, assignment or sublicense and the
transferee, assignee or sublicensee, as applicable, shall have agreed in writing
(a copy of which shall be provided to Vendor) to keep the Software in confidence
and to corresponding conditions respecting possession and use of Software as
those imposed on Reliance under this Section 15; and

 

76

--------------------------------------------------------------------------------


 

(c)           the transferee, assignee or sublicensee, as applicable, shall have
the same right and obligations to Software warranty and Software maintenance for
such Software as the transferor, provided the transferee continues to pay the
fees, including recurring fees, if any, associated with such Software warranty
or maintenance pursuant to the relevant Documents.

15.1.8         Except as otherwise provided in this Section 15 or in any of the
Documents, Reliance, or any successor to Reliance’s title in the relevant
portion of the Broadband Access Reliance Network, shall have no right to
transfer, assign or sublicense Software furnished by Vendor under the Documents
without the consent of Vendor, which consent shall not be unreasonably withheld
or delayed.  If Reliance or such successor elects to transfer or assign any
portion of the Broadband Access Reliance Network purchased under the Documents
for which it does not, under the Documents, have the right to transfer, assign
or sublicense related Software, Vendor agrees that, upon written request of the
transferee or assignee as applicable, of such portion of the Broadband Access
Reliance Network, or of Reliance or such successor, Vendor shall not
unreasonably refuse or fail to grant to the transferee, assignee or sublicensee,
as applicable, a license to use such Software, whether to be located within the
Territory or elsewhere, upon payment by the transferee of a re-licensing fee to
Vendor on commercially reasonable terms.

15.1.9         The rights and obligations of Reliance under the Software
Licenses shall survive the termination of all or any portion of the Documents,
regardless of the cause of termination, provided Reliance has met its material
obligations as set forth in this Section 15.  In the event that Reliance
breaches its obligations under Section 15.1.5, and if Vendor has provided
Reliance with prior written notice describing the alleged breaches and given
Reliance a reasonable time (in no event less than [***]) to cure any such
breaches, Vendor may terminate Reliance’s Software License(s) relating to the
breach.  Such rights of termination shall be without prejudice to Vendor’s right
to seek injunctive or other equitable relief from a court of competent
jurisdiction.  In the event that Reliance fails to pay applicable and undisputed
Charges, Vendor may terminate Reliance’s right to use the Software to which such
Charges apply; provided that Vendor has given written notice and details of such
breach to Reliance and has advised Reliance of its intention to terminate, and
Reliance has failed to make such payment within [***] from Vendor’s notice
thereof.  Such terminated rights shall be immediately reinstated upon payment of
all applicable license fees.  In no event other than as set forth in this
Section 15.1.9 may Vendor terminate the Software Licenses or Reliance’s right to
use the Software.  Notwithstanding any other provision of the Documents, if
there is a dispute hereunder, pending final resolution of such dispute, all of
Reliance’s rights under the Documents shall continue in full force and effect,
and Vendor will not terminate the Software Licenses, and so long as Reliance
continues to pay Vendor applicable fees, Vendor will not terminate, suspend,
interrupt or delay maintenance and support of the Software.

 

77

--------------------------------------------------------------------------------


 

15.2        Ownership Rights.

15.2.1         Except as otherwise expressly agreed by the Parties in writing,
all Custom Work Software shall be the sole and exclusive property of the Vendor,
including, without limitation, all copyrights, trademarks, patents, trade
secrets, and any other proprietary rights inherent therein and appurtenant
thereto, and the Vendor hereby grants to Reliance and its Affiliates a [***]
license, [***] to use, copy, sublicense, transfer (subject to similar
restrictions as set forth in Section 15.1.3), make derivative works in relation
thereto, modify such Custom Work Software within the Territory. Prior to the
development of any Custom Work Software, Reliance and the  Vendor shall agree in
writing with respect to exploitation rights.

15.2.2         All intellectual property rights with respect to the Software
(other than the Intellectual Property Rights) are and shall remain the sole and
exclusive property of Vendor or its suppliers, including, without limitation,
all copyrights, trademarks, patents, trade secrets, and any other proprietary
rights inherent therein and appurtenant thereto.  All intellectual property
rights with respect to the Reliance Software are and shall remain the sole and
exclusive property of Reliance, including, without limitation, all copyrights,
trademarks, patents, trade secrets, and any other proprietary rights inherent
therein and appurtenant thereto.

15.3        Vendor Disclosure and Cooperation.

Vendor shall promptly make a complete written disclosure to Reliance of all
Custom Work Software, Inventions and Derivative Works in relation thereto,
specifically pointing out features or concepts that Vendor believes to be new or
different.

15.4        Marks.

Except as otherwise expressly provided herein, each Party agrees to submit to
the other for prior written approval all press releases and other materials
using or incorporating the other Party’s insignia, logos, trademarks, trade
names or service marks (collectively, “Marks”).  All use by either Party of the
other Party’s Marks shall inure to the benefit of the Party owning the Marks. 
Except as may otherwise be stated herein, upon termination or expiration of
these General Terms, neither Party shall have any continuing right to use the
other Party’s Marks and each Party shall immediately cease all such use of the
other Party’s Marks.

15.5        Required Consents.

Vendor shall obtain all Required Consents, at no additional cost or expense to
Reliance and shall pay any fees (such as transfer, re-licensing or upgrade fees)
associated with obtaining any Required Consents and any other costs that result
from the termination or under utilization of any agreement with a third party. 
If Vendor requests, Reliance shall cooperate with and assist Vendor in
connection with obtaining the Required Consents, at no additional cost to
Reliance.  With respect to any Purchase Order or other Work, if a Required
Consent is not obtained during the first [***] following the Commencement Date
of such Purchase

 

78

--------------------------------------------------------------------------------


 

Order or other Work, then unless and until such Required Consent is obtained,
Vendor shall use best efforts to determine and adopt, subject to Reliance’s
prior approval, such alternative approaches as are necessary and sufficient to
provide the Work without such Required Consents.  Failure to obtain any Required
Consent shall not relieve Vendor of its obligations under the Documents and
Vendor shall pay any additional costs incurred by Reliance as a result of such
failure in addition to any other remedies available to Reliance hereunder.
Notwithstanding the foregoing, in cases in which infringement of any Third Party
Intellectual Property Right is alleged against either Reliance or Vendor, this
Section 15.5 shall not be construed as a remedy for such allegations.  The sole
remedies with respect to any such allegations shall be as provided in Section
15.7 and Section 20.

15.6        Intellectual Property Warranties.

15.6.1         Vendor represents, warrants and covenants that:

(a)           Vendor is the owner, valid licensee, or authorized user of the
Software and the Vendor Internal Use Tools;

(b)           The Software and Reliance’s proposed use thereof does not and
shall not infringe the patent, copyright, trade secret or other intellectual
property right of any third party;

(c)           The Software complies with all applicable legislation, rules and
regulations;

(d)           The Software shall be free from viruses, worms, Trojan horses,
Disabling Code and Malicious Code;

(e)           Vendor has and shall have full and sufficient right to assign or
grant the Intellectual Property Rights, including without limitation to
sublicense the Software, hereunder;

(f)            the Intellectual Property Rights are, or prior to Acceptance of
any Item will be, sufficient for such items to perform in accordance with the
relevant Specifications and Reliance’s business objectives expressed herein;

(g)           all Work does not and shall not infringe any patents, copyrights,
trademarks, or other intellectual property rights (including trade secrets) or
similar rights of any third party, nor has any claim of such infringement been
threatened or asserted, nor is such a claim pending against Vendor;

(h)           Vendor has no obligations to any third party that in any way
limits or restricts its ability to perform the Work; and

(i)            Vendor shall not disclose to Reliance, nor make use in the
performance of the Work, any trade secrets or other proprietary information of
any third party, unless Vendor may do so without Vendor or Reliance incurring
any obligation (past or future) to such

 

79

--------------------------------------------------------------------------------


 


third party for such disclosure or work or any future application thereof.

15.7        Infringement.

15.7.1         The Vendor agrees that it shall defend, [***] all proceedings,
suits and claims against and/or affecting Reliance, any Reliance Affiliate, any
User or any of their officers, directors or employees and/or the Products with
respect to infringement, breach or violation of any patent, trademark,
copyright, trade secret, mark or other intellectual property rights of any third
party (collectively, “Third Party Intellectual Property Rights”), covering, or
alleged to cover, the Work or any component thereof or the use thereof, in the
form furnished or as subsequently modified by the Vendor or any Vendor
Affiliate.  The Vendor agrees that it shall pay [***]; provided, that:

(a)           the Vendor shall be given written notice of all claims of any such
infringement or violation and of any suits or claims brought or threatened
against Reliance, the Reliance Affiliates, the Users or the Vendor of which
Reliance has actual knowledge;

(b)           the Vendor shall be given full authority to assume control of the
defense thereof through its own counsel at its sole expense but shall not
compromise or settle any suits or claims or admit any criminal liability or
wrongdoing by Reliance, the Reliance Affiliates or the Users without the express
prior written consent of Reliance; unless such compromise or settlement includes
an unconditional release of any claims against Reliance, the Reliance Affiliates
and the Users and does not involve any stipulation, judgment or injunction
against Reliance, the Reliance Affiliates or the Users, in which event such
written consent of Reliance shall not be required; and

(c)           Reliance shall reasonably cooperate (at the Vendor’s expense) with
the Vendor in the defense of such proceeding, suit or claim.

15.7.2         If in any such suit so defended, all or any part of the Equipment
or Software or any component thereof or the Work or the use thereof is held to
constitute an infringement or violation of Third Party Intellectual Property
Rights and its use is enjoined, or if in respect of any claim of infringement or
violation the Vendor deems it advisable to do so, the Vendor shall [***] take
one or more of the following actions: (a) procure the right to continue the use
of the same without interruption for Reliance; (b) replace the same with
non-infringing Equipment, Software or Work that meets the Specifications; or (c)
modify said Equipment, Software, or Work or any component thereof so as to be
non-infringing; provided, that (i) the Equipment, Software or any component
thereof or Work as modified complies with all of the Specifications and (ii)
Vendor shall [***].  If Vendor is unable to fulfill its obligations set forth in
preceding sentence despite its best efforts, Reliance shall have the right, at
the sole cost and expense of Vendor, to procure the right to continue the use of
such infringing Product.

 

80

--------------------------------------------------------------------------------


 

15.7.3         The Vendor’s obligations under this Section 15.7 shall not apply
to any infringement or violation of Third Party Intellectual Property Rights
caused solely by (i) Reliance’s use and maintenance of the Products other than
in accordance with the Specifications or the purposes contemplated by the
Documents to the extent not otherwise authorized or permitted by the Vendor or
any Vendor Affiliate, or (ii) Reliance’s use of the Products in conjunction with
products provided to Reliance by a Third Party Provider, which use is not
authorized or approved by the Vendor.  Reliance shall [***].

15.8        Survival.

Notwithstanding anything to the contrary herein, the provisions of this 0 shall
survive the expiration or termination of the Documents.

SECTION 16.       TITLE AND RISK OF LOSS

16.1        Title.

16.1.1         Free and clear title to each Product shall pass to Reliance
(without any liens, encumbrance or security interest, including purchase money
security interests) upon delivery to the carrier at the port of shipment. 
Nothing contained herein shall, in any manner, affect the Vendor’s obligations
under the Documents.

16.1.2         With respect to the Initial Broadband Access Reliance Network,
the Vendor shall assume end to end responsibility as set forth in the
Specifications till the Acceptance of the Products, except for transportation of
the Products from the warehouse to the designated Sites. Vendor shall, if
required by Reliance, depute a reasonably skilled Vendor Personnel (to be
approved by Reliance) to assist Reliance in ensuring that the Products are
delivered and installed as set forth in the Documents.

16.1.3         Within [***] of receipt of the first Purchase Order the Vendor
shall deliver to Reliance a detailed estimated schedule specifying all
logistical details, including the date of shipment, the number of shipments,
list of equipment, weight, volume and quantity of Products under each shipment,
point of shipment, date of arrival at Indian port, expected date of delivery at
Reliance designated site, details of the carrier, details of the freight
forwarder, copy of insurance cover and all other relevant shipment documents as
applicable and the Parties shall agree on the same before the placement of the
first Purchase Order.  After the first Purchase Order, the Parties will agree on
a procedure to provide the above information to Reliance with respect to
subsequent Purchase Orders.

16.1.4         Except as otherwise mutually agreed between the Parties, Vendor
shall be responsible for delivery of Products to Sites designated by Reliance
and Reliance shall bear the costs of air and sea freight, clearing and
forwarding,

 

81

--------------------------------------------------------------------------------


 


warehousing, handling, and inland transportation in the Republic of India with
respect to Products.  These costs shall be budgeted and controlled by the
Parties.  However, to the extent that any excess costs are incurred as a result
of fault, errors or omissions of the Vendor, Vendor shall be responsible for
such excess costs.

16.2        Risk of Loss.

Risk of loss of any Products furnished to Reliance as part of the Initial
Broadband Access Reliance Network shall pass from the Vendor to Reliance upon
Acceptance. Risk of loss of any Products furnished to Reliance as Expansions
shall pass from the Vendor to Reliance upon delivery of the Products to the
carrier at the port of shipment.

SECTION 17.       FORCE MAJEURE

17.1.1         Either Party may make a claim for excusable failure or delay with
respect to any obligation of such Party under the Documents, excluding any
obligation to make payments when due.  Excusable failure or delay shall be
allowed only in the event of an event of Force Majeure.  Notwithstanding the
foregoing, the Vendor shall not be entitled to relief under this Section 17 to
the extent that any event otherwise constituting an event of Force Majeure
results from the negligence or fault of the Vendor or any Subcontractor, and
Reliance shall not be entitled to relief under this Section 17 to the extent any
event otherwise constituting an event of Force Majeure results from the
negligence or fault of Reliance.

17.1.2         The Party claiming the benefit of excusable delay hereunder shall
(a) promptly notify the other Party of the circumstances creating the failure or
delay and provide sufficient documentation to establish to the reasonable
satisfaction of the other Party the impact of such Party failure or delay and
(b) use reasonable efforts to avoid or remove such causes of nonperformance,
excusable failure or delay.  If an event of Force Majeure prevents the Vendor
from performing its obligations under the Documents for a period exceeding sixty
(60) days, Reliance may, upon prior written notice to the Vendor, suspend or
terminate (without payment or penalty of any kind) the Documents and/or any
Purchase Order to which such excusable delay applies.

17.1.3         The Party not claiming the benefit of excusable delay hereunder
shall likewise be excused from performance of its obligations hereunder on a
day-for-day basis to the extent such Party’s obligations are affected due to the
other Party’s delayed performance.

 

82

--------------------------------------------------------------------------------


SECTION 18.       TAXES, DUTIES, OTHER LEVIES OR INCIDENTAL CHARGES

18.1.1                            The Parties’ respective responsibilities for
taxes arising under or in connection with this Contract shall be as follows:

(a)                                  Each Party and/or Subcontractors shall be
liable for any personal property or use taxes on equipment or property it owns,
uses, or leases from a third party, for franchise and privilege taxes on its
business; and for taxes based on its net income or gross receipts.  Vendor shall
be liable for payment of taxes on equipment leases for which Vendor and/or any
Subcontractor has financial responsibility.

(b)                                 Vendor shall be liable for [***].

(c)                                  Customs Duty: The amounts to be paid by
Reliance under the Documents do not include any customs duties payable on
importation in India, however designated, which may be levied or assessed on any
Products or any component thereof.  Reliance shall be responsible for customs
duties and clearing and forwarding charges on the importation of the Products
into the Republic of India at the rate applicable to such imports.  To the
extent permitted Reliance may import under the Export Promotion Capital Goods
(“EPCG”) Arrangement at the concessional rate of duty specified in the relevant
customs notification.  The Parties will work together and mutually determine the
quantum of customs duty which should be payable before any shipments are made
for a given Purchase Order or group of Purchase Orders.  Reliance shall bear and
pay customs duty based on the applicable rates in the relevant customs tariff
read with any relevant notification that may be in force.  Reliance shall also
be liable for any increase in customs duties attributable to changes in
published rates and for compliance with any obligation under the EPCG
Arrangement.  Subject as below, Vendor shall be liable [***]

(d)                                 Except as otherwise agreed by Vendor and
Reliance in writing, Reliance shall be responsible for taxes imposed by a
Governmental Entity in India on (i) sales of Products by Vendor to Reliance, if
any (ii) entry of the Products into states within the Republic of India, if any;
and (iii) octroi, if any.  The Parties shall mutually decide and agree for each
Purchase Order or group of Purchase Orders within [***] of issuance of the
Purchase Order(s) and before commencement of any delivery, an arrangement for
handling taxes as aforementioned, which will include procedures and formats and
the quantum of taxes applicable.  Reliance will not be liable for any excess
over this quantum or any liability arising due to non-compliance with the
arrangement agreed, except as covered below. Reliance shall be responsible for
(i) additional amounts due as a result of an increase in the applicable rates
for such foregoing taxes, as is generally applicable to all tax payers, (ii) any
new tax introduced by a Governmental Entity in the Republic of India in lieu of
the foregoing taxes, and (iii) any new taxes by a Governmental Entity in the
Republic of India relating to sales of Products by

 

83

--------------------------------------------------------------------------------


 


Vendor to Reliance. Vendor shall be liable for the amounts required to be paid
to any Governmental Entity with respect to the foregoing taxes that are not
attributable to errors or omissions of Reliance.

(e)                                  Reliance has no obligation to pay any other
taxes, including, but not limited to, those relating to franchise, net or gross
income, revenue, receipts, license, occupation, and/or taxes on real or personal
property of Vendor or any Subcontractor or any taxes on income of Vendor or
Subcontractor personnel.

(f)                                    The Parties shall collaborate together to
administer all commercial matters arising from or related to the Work
efficiently to their mutual advantage.  Vendor’s Invoices shall separately state
the amount of any taxes included therein.  Each Party shall provide and make
available to the other any certificates, information regarding sales/purchases
or use of equipment, materials, or services, and other exemption certificates or
information reasonably requested by either Party.

(g)                                 Vendor shall comply with all regulations and
other requirements to the extent reasonable to enable Reliance to avail of the
EPCG Arrangement, or other similar arrangements, for the import of Products into
India.

(h)                                 Vendor, using Reliance’s appointed customs
clearing agent, shall be liable [***] on behalf of Reliance through customs in
the Republic of India if required under the Documents and shall be liable to
deliver the Products to the location where the Products are intended to be
installed, paying all taxes, imposts, duties and levies necessary subject only
to Reliance paying the taxes and duties as set forth in paragraphs (c) and (d)
above.  The liability for clearing and forwarding charges will be governed on
the same basis as for as customs duty as set forth in Subsection (c) above.

(i)                                     Reliance shall withhold taxes applicable
on payments to Vendor as per the Income Tax Act, 1961.  All price compensation
agreed herein to the Vendor are gross of taxes in India except as specified
above and Reliance shall pay only the amounts after deduction of necessary
withholding tax, as applicable.

(j)                                     Notwithstanding anything aforesaid,
Vendor shall be responsible [***].

(k)                                  Each Party shall promptly notify the other
of, and reasonably coordinate with the other, the response to, any claim for
taxes asserted by applicable taxing authorities for which the other Party is
responsible hereunder.  With respect to any claim arising out of a form or
return signed by a Party to this Contract, such Party shall have the right to
elect to control the response to and settlement of the claim, but the other
Party shall have all rights to participate in the

 

84

--------------------------------------------------------------------------------


 


responses that are appropriate to its potential responsibilities or liabilities.

(l)                                     Notwithstanding anything aforesaid,
Vendor shall be responsible for payment of any extra cost or expense incurred by
Reliance due to any non compliance, omission, negligence, inefficiency or
default by or on behalf of the Vendor or its Subcontractors with respect to the
Vendors/Subcontractors responsibilities hereunder.

18.1.2                            Each Party represents, warrants and covenants
that it shall file appropriate tax returns, and pay applicable taxes owed
arising from or related to the Work in applicable jurisdictions. The Vendor
shall, prior to filing any such returns, discuss with Reliance the basis of such
filings and the assumptions used in or related to such filings, relating to the
Work.

SECTION 19.       DISCONTINUATION AND TECHNOLOGY FORECAST

19.1        Discontinuation.

The Vendor shall continue to manufacture and otherwise provide and support
Products, including but without limitation, spare and replacement parts and
Technical Support Services and related Services to and for Reliance for at least
[***] after the time of each such Product’s first being provided to Reliance
pursuant to the Documents.

Upon any discontinuation of manufacturing of the Products (after the period
specified above) the Vendor shall notify Reliance  at least [***] prior to the
final production of any Products so that Reliance is able to order enough
extension, spares and or functionally equivalent replacements parts for the
maintenance and operation of the Network. The spare and functionally equivalent
replacement parts shall be functionally identical or at least equivalent or
capable of direct substitution such that no direct or indirect side effects
shall be caused whatsoever to the Products, Reliance Network and or the
operation and maintenance of the same.

In addition the Vendor shall provide Reliance with complete manufacturer’s
standard technical specifications for all the Products (including the spares,
functionally equivalent replacements ) as well as  the contacts of all other
sources other than the Vendor from where such spares and or functionally
equivalent replacements can be procured. No separate licence fees, royalties or
other payments shall be payable by Reliance  for the use of such technical
specifications and documents supplied in accordance with this Section. The Net
Price of  such spares and or functionally equivalent replacements shall not
exceed [***] of the Net Price at which the such spares are supplied by the
Vendor before the discontinuation.

 

85

--------------------------------------------------------------------------------


 

19.2        Technology Forecast.

19.2.1                            Vendor shall provide Reliance with a
technology forecast every [***]. Such forecast shall contain at a minimum the
following:

(a)                                  The evolution of all of Vendor’s and
Vendor’s Affiliates Broadband Access network products, either hardware or
software, relevant to the Broadband Access Reliance Network;

(b)                                 The introduction of all new wireless
telecommunication and Broadband Access network products, either hardware or
software, relevant to the Broadband Access Reliance Network;

(c)                                  The date of first office application and/or
general commercial introduction (“General Availability”) of the products
mentioned in (a) and (b) above;

(d)                                 The known or forecasted technical
specifications for the products mentioned in (a) and (b) above.

(e)                                  The Vendor or Vendor’s Affiliates plans
relating to discontinuation of any Product purchased by Reliance.

Such technology forecast shall be given on the basis of a rolling eighteen (18)
month period.

19.2.2                            [***]

19.2.3                            The Vendor hereby acknowledges Reliance’s
commercial need to know and understand the anticipated useful life of any
Product prior to purchasing such Product under the Documents.

19.2.4                            In consideration of Reliance’s contemplation
of purchasing any Product hereunder, the Vendor hereby covenants to provide to
Reliance a detailed description of the planned evolutionary path of such
Product, including, without limitation, the Product’s anticipated life cycle and
the time period for which the Vendor intends to support such Product, provided,
however, that any such description of an anticipated life cycle or planned
support shall not affect Vendor’s obligations to manufacture, provide and
support Products as set forth in Section 19.1.

SECTION 20.       INDEMNIFICATION AND LIABILITY LIMITATION

20.1        Vendor Indemnity.

Subject to the provisions of this Section 20, the Vendor shall [***].

 

86

--------------------------------------------------------------------------------


 

20.2        Reliance Indemnity.

Subject to the provisions of this Section 20, Reliance shall [***]

20.3        Liability

Except as expressly provided in this Section 20.3 and except also in relation to
where the Vendor is obliged to pay Liquidated Damages under the Documents (and
in such instance, the payment of Liquidated Damages shall be the sole remedy for
such damages), it is the intent of the Parties that each Party shall be liable
to the other Party for any actual damages incurred by the non-breaching Party as
a result of the breaching Party’s failure to perform its obligations in the
manner required by the Documents.

20.4        LIMITATION ON LIABILITY.

Notwithstanding anything to the contrary herein contained:

20.4.1                            The aggregate liability of any Party to
another Party in respect of all claims for Liabilities arising under any
Contract shall not exceed [***].

20.4.2                            EXCEPT IN RESPECT OF VENDOR’S LIABILITY
PURSUANT TO SECTION 20.5 AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
DOCUMENTS, IN NO EVENT, AS A RESULT OF BREACH OF CONTRACT OR BREACH OF WARRANTY
OR OTHERWISE, [***].

20.4.3                            For the avoidance of doubt, the performance of
the Vendor’s obligations with respect to Liquidated Damages and Section 5.2
(Performance Warranty) shall not in any way be reduced, made void or affected by
virtue of the provisions of Section 20.4.2 above. 

20.5        Damages for Fraud, Gross Negligence or Willful Misconduct.

[***]

20.6        Claims Procedure.

If a claim for Liabilities (a “Claim”) is to be made by a Person entitled to
indemnification hereunder (the “Indemnified Person”) against a Party responsible
for indemnification hereunder (the “Indemnifying Party”), the Indemnified Person
shall give written notice of such Claim (a “Claim Notice”) to the Indemnifying
Party as soon as practicable after the Indemnified Person becomes aware of any
fact, condition or event which may give rise to Liabilities for which
indemnification may be sought under the General Terms, provided, however, that
no delay on the part of an Indemnified Person in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is thereby actually
prejudiced.  If any lawsuit or enforcement action is filed against Indemnified
Person, written notice thereof shall be given

 

87

--------------------------------------------------------------------------------


 

to the Indemnifying Party as promptly as practicable (and in any event within
[***] after the service of the citation or summons).  The Indemnifying Party
shall be entitled, if it so elects, (i) to defend such lawsuit or action, (ii)
to employ and engage attorneys of its own choice to handle and defend the same,
at the Indemnifying Party’s sole cost, risk and expense, and (iii) to compromise
or settle such Claim, which compromise or settlement shall be made only with the
written consent of the Indemnified Person (which may not be unreasonably
withheld), unless such compromise or settlement includes an unconditional
release of any claims against the Indemnified Person and does not involve any
stipulation, judgment or injunction against the Indemnified Person, in which
event such written consent of the Indemnified Person shall not be required.  If
the Indemnifying Party fails to assume the defense of such Claim within [***]
after receipt of the Claim Notice, the Indemnified Person against which such
Claim has been asserted shall (upon delivering notice to such effect to the
Indemnifying Party) have the right to undertake, at the Indemnifying Party’s
cost and expense, the defense, compromise or settlement of such Claim on behalf
of and for the account and risk of the Indemnifying Party.  In the event the
Indemnified Person assumes the defense of the Claim, the Indemnified Person will
keep the Indemnifying Party reasonably informed of the progress of any such
defense, compromise or settlement.  The Indemnifying Party shall be liable for
any settlement of any action effected pursuant to and in accordance with the
General Terms and for any final judgment (subject to any right of appeal), and
the Indemnifying Party agrees to indemnify and hold harmless the Indemnified
Person from and against any Liabilities by reason of such settlement or
judgment.

SECTION 21.       REPRESENTATIONS AND WARRANTIES

21.1        Representations and Warranties of the Vendor.

The Vendor hereby represents and warrants to Reliance as follows:

21.1.1                            Due Organization of the Vendor.

The Vendor is a corporation duly incorporated, validly existing and in good
standing under the laws of the United States of America and in countries in
which the Vendor conducts its business and has all requisite corporate power and
authority to own and operate its business and properties and to carry on its
business as such business is now being conducted and is duly qualified to do
business in all jurisdictions in which the transaction of its business in
connection with the performance of its obligations in connection with the
Documents makes such qualification necessary.

21.1.2                            Due Authorization of the Vendor; Binding
Obligation.

The Vendor has full corporate power and authority to execute and deliver the
Documents and to perform its obligations hereunder, and the execution, delivery
and performance of the Documents by the Vendor have been duly authorized by all
necessary corporate action on the part of the Vendor; the Documents have been
duly executed and delivered by the Vendor and are the valid and binding
obligations of the Vendor enforceable in accordance with their terms, except as
enforcement thereof may be limited by or with respect to the following: (i)
applicable insolvency,

 

88

--------------------------------------------------------------------------------


 

moratorium, bankruptcy, fraudulent conveyance and other similar laws of general
application relating to or affecting the rights and remedies of creditors; (ii)
application of equitable principles (whether enforcement is sought in
proceedings in equity or at law); and (iii) provided the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.

21.1.3                            Non-Contravention.

The execution, delivery and performance of the Documents by the Vendor and the
consummation of the transactions contemplated hereby and thereby do not and will
not contravene the certificate of incorporation or by-laws of the Vendor and do
not and will not conflict with or result in (i) a breach of or default under any
indenture, agreement, judgment, decree, order or ruling to which the Vendor is a
party that would materially adversely affect the Vendor’s ability to perform its
obligations under the Documents; or (ii) a breach of any Applicable Law.

21.1.4                            Regulatory Approvals.

All authorizations by, approvals or orders by, consents of, notices to, filings
with or other acts by or in respect of any Governmental Entity or any other
Person required in connection with the execution, delivery and performance of
the Documents by the Vendor have been obtained or shall be obtained in due
course.

21.1.5                            Non-Infringement.

The Vendor represents and warrants that there are no threatened or actual claims
or suits in connection with patents and other intellectual property matters that
would materially adversely affect the Vendor’s ability to perform its
obligations under the Documents.

21.1.6                            Scope.

The representations and warranties of the Vendor pursuant to this Section 21.1
shall be deemed to apply to all of the Work performed by any Subcontractor
employed by the Vendor as though the Vendor had itself performed such Work.

21.1.7                            Requisite Knowledge.

The Vendor represents and warrants that it has all requisite knowledge,
know-how, skill, expertise and experience to perform the Work in accordance with
the terms of the Documents.

21.1.8                            Work Standards

The Work shall be rendered with promptness and diligence and shall be executed
in a workmanlike manner, in accordance with the reasonable best industry
prevailing practices of the information technology and telecommunication
outsourcing industry

 

89

--------------------------------------------------------------------------------


 


and the Documents.  Vendor shall use adequate numbers of qualified individuals
with suitable training, education, experience, competence and skill to perform
the Work.  Vendor shall provide such individuals with training as to new
products and services prior to the implementation of such products and services
in the User environment.

21.1.9                            Efficiency and Cost Effectiveness

Vendor shall use commercially reasonable efforts to provide the Work in the most
cost-effective manner.  Without limiting the generality of the foregoing, such
actions shall include:

(a)                                  making adjustments in the timing of actions
(consistent with Reliance’s and User’s priorities and schedules for the Work and
Vendor’s obligation to meet the Specifications);

(b)                                 tuning or optimizing the systems, including
memory, used to perform the Work;

(c)                                  using alternative technologies to provide
the Products and perform the Work in accordance herewith; and

(d)                                 efficiently using resources for which
Reliance and/or User is charged hereunder, consistent with industry norms, and
compiling data concerning such efficient use in segregated and auditable form
whenever possible.

21.2        Bring Down.

The Vendor hereby acknowledges and agrees that, upon execution of each Contract
and Purchase Order, the Vendor shall be deemed to make the representations and
warranties of Section 21.1 as of the effective date of, and with respect to, any
such Contract or Purchase Order.

21.3        Representations and Warranties of Reliance.

Reliance hereby represents and warrants to the Vendor as follows:

21.3.1                            Due Organization of Reliance.

Reliance is a corporation, validly existing and in good standing under the laws
of the Republic of India and has all requisite power and authority to own and
operate its business and properties and to carry on its business as such
business is now being conducted and is duly qualified to do business in the
Republic of India and in any other jurisdiction in which the transaction of its
business makes such qualification necessary.

 

90

--------------------------------------------------------------------------------


 

21.3.2                            Due Authorization of Reliance; Binding
Obligation.

Reliance has full corporate power and authority to execute and deliver the
Documents and to perform its obligations hereunder, and the execution, delivery
and performance of the Documents by Reliance have been duly authorized by all
necessary corporate action on the part of Reliance; the Documents have been duly
executed and delivered by Reliance and are the valid and binding obligation of
Reliance enforceable in accordance with their terms, except as enforcement
thereof may be limited by or with respect to the following: (i) applicable
insolvency, moratorium, bankruptcy, fraudulent conveyance and other similar laws
of general application relating to or affecting the rights and remedies of
creditors; (ii) application of equitable principles (whether enforcement is
sought in proceedings in equity or at law); and (iii) provided the remedy of
specific enforcement or of injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

21.3.3                            Non-Contravention.

The execution, delivery and performance of the Documents by Reliance and the
consummation of the transactions contemplated hereby and thereby do not and will
not contravene the Memorandum and Articles of Association and do not and will
not conflict with or result in (i) a breach of or default under any indenture,
agreement, judgment, decree, order or ruling to which Reliance is a party that
would materially adversely affect Reliance’s ability to perform its obligations
under the Documents, or (ii) a breach of any Applicable Law.

21.4        Bring Down

Reliance hereby acknowledges and agrees that, upon execution of each Contract
and Purchase Order, Reliance shall be deemed to make the representations and
warranties of Section 21.3 as of the effective date of, and with respect to, any
such Contract or Purchase Order.

SECTION 22.       DISPUTE RESOLUTION

22.1        Interpretation.

The validity, construction and performance of the Documents shall be governed by
the laws of India, excluding its conflicts-of-laws provisions. Subject to the
provisions of Section 22.3 below, the courts in [***] shall have exclusive
jurisdiction.  All communication between the parties shall be in English.  In
fulfilling the obligations hereunder, Vendor and its subcontractors and
suppliers shall abide by all Applicable Laws, rules, regulations, codes
including tax laws and regulations prevailing in India and all other applicable
jurisdictions.

 

91

--------------------------------------------------------------------------------


 

22.2        Negotiation.

The Parties shall first use their best efforts to settle amicably any dispute
arising out of or in connection with the Documents, including without
limitation, their existence, interpretation, performance, or termination, by
negotiation in accordance with this Section 22.2, as follows:

(i)                                     The Party raising the dispute shall
address to the other Party a notice requesting an negotiation of the dispute
within [***] of notification.

(ii)                                  The dispute shall then be referred for
resolution between the President and CEO or the Chief Financial Officer or the
Vice President (International Sales) of Vendor and Mr. Prakash Bajpai of
Reliance.  Vendor and Reliance shall attempt to resolve such dispute by
negotiation, and document any settlement that may be agreed, within a further
period of [***].

22.3        Arbitration.

22.3.1                            Any dispute arising out of or relating to the
Documents which cannot be settled by negotiation shall be first attempted to be
resolved through conciliation between the Parties by appointing a conciliator
mutually acceptable to the Parties.

22.3.2                            If the parties are unable to resolve the
dispute through conciliation within [***] of the appointment of the conciliator
then the Parties shall refer such dispute to arbitration in accordance with this
Section 22.3.

22.3.3                            In case of any dispute or difference arising
at any time between the parties hereto as to the interpretation or effect of the
Documents or any clause or matter herein contained or the rights or liabilities
of the Parties hereto or otherwise howsoever in relation to the Documents, the
same shall be referred to the arbitration by an arbitral tribunal consisting of
three arbitrators: one each nominated by the Parties and the third chosen by the
two arbitrators nominated by the Parties. The arbitration shall be governed by
the provisions of the Arbitration and Conciliation Act, 1996 or any statutory
modification or enactment thereof for the time being in force.

22.3.4                            [***]

22.3.5                            The Parties agree that any award of the
arbitral tribunal shall be final and binding on them and shall be enforceable in
any court of competent jurisdiction.

22.3.6                            Notwithstanding any dispute under the
Documents, the Parties shall continue to perform their undisputed obligations
under the Documents (subject to any right of termination or suspension in the
Documents).

 

92

--------------------------------------------------------------------------------


 

SECTION 23.       TERMINATION AND EVENTS OF DEFAULT

23.1        Reliance’s Right of Termination.

23.1.1                            Termination by Reliance for Convenience. 
Reliance may, at its sole option, terminate all or any portion of the Documents,
for convenience upon [***] prior written notice at any time provided that no
termination under this Section 23.1.1 shall relieve Reliance from the
obligations set forth in Section 3.2 of the Broadband Access Equipment
Contract.  Any Purchase Orders made prior to any such termination shall, subject
to the terms hereof and the applicable Contract, remain in effect and shall be
fulfilled to the extent that such orders are outstanding as of the date of such
termination.

23.1.2                            Termination by Reliance for Cause. Reliance
has the right to terminate all or any portion of the Documents without any
penalty to, or payment obligation of, Reliance (other than undisputed
outstanding payment obligations relating to the Work performed by Vendor as of
the date of any such termination, with disputed payment obligations being
subject to the dispute resolution provisions of Section 22) upon the occurrence
of any Vendor event of default (each, a “Vendor Event of Default”) set forth
below.  References to “Vendor” in this Section 23.1.3 shall include Vendor and
any assignee of Vendor.  The occurrence of any one of the following shall
constitute a Vendor Event of Default:

(a)                                  the Vendor (i) is insolvent, (ii) files a
voluntary petition in bankruptcy or has an involuntary petition in bankruptcy
filed against it that is not dismissed within thirty (30) days of such
involuntary filing, (iii) admits the material allegations of any petition in
bankruptcy filed against it, (iv) is adjudged bankrupt, or (v) makes a general
assignment for the benefit of its creditors, or a receiver is appointed for all
or a substantial portion of its assets and is not discharged within thirty (30)
days after his appointment;

(b)                                 the Vendor commences any proceeding for
relief from its creditors in any court under any state insolvency statutes;

(c)                                  the Vendor disregards or violates material
Applicable Laws or material Applicable Permits;

(d)                                 the Vendor persistently fails to timely
correct Defects and Deficiencies in accordance with the terms of the Documents;

(e)                                  the Vendor persistently fails to fulfill
its obligations with respect to the satisfaction, discharge or bonding of Liens
as set forth in Section 3.13 hereof;

(f)                                    the Vendor abandons or ceases its
performance of the Work (except as a result of an event of Force Majeure or a
casualty for which Reliance is fully covered by insurance or as to which other
provisions

 

93

--------------------------------------------------------------------------------


 


reasonably acceptable to Reliance are being diligently pursued, or pursuant to
Section 23.2);

(g)                                 the Vendor assigns or subcontracts Work
other than in accordance with the terms and conditions of Section 10;

(h)                                 the Vendor fails to materially comply with
any accepted Change Order pursuant to Section 14.3;

(i)                                     the Vendor fails to pay to Reliance any
material amount due not otherwise disputed in good faith to Reliance by the date
required for such payment;

(j)                                     the Vendor fails to accept or materially
comply with any Purchase Order issued by Reliance in accordance with the
Documents;

(k)                                  Reliance elects to exercise its termination
rights set forth in Section 24.17;

(l)                                     the Vendor otherwise materially breaches
any provision of the Documents; or

(m)                               A Critical Performance Failure with respect to
(i) a failure of any individual Network Element to meet the applicable
Specifications or (ii) the failure of multiple Network Elements, regardless of
whether any one of which individually constitutes a Critical Performance
Failure, or Vendor fails to remedy a material breach of the Performance
Warranty.

23.1.3                            If any of the Vendor Events of Default exists,
Reliance may, without prejudice to any other rights or remedies of Reliance in
the Documents or at law or in equity, terminate the Documents upon written
notice to the Vendor; provided, however, that Reliance shall have first provided
to the Vendor the following periods of notice and opportunity to cure:

(a)                                  in the case of a Vendor Event of Default
specified in the foregoing Sections 23.1.2(d) and 23.1.2(l), Reliance shall have
provided [***] prior written notice to the Vendor, and the Vendor shall have
failed to remedy such breach entirely by the end of such [***] period;

(b)                                 in the case of a Vendor Event of Default
specified in the foregoing Sections 23.1.2(a), 23.1.2(b), or 23.1.2(k) [***];
and

(c)                                  in the case of any other Vendor Event of
Default, Reliance shall have provided [***] prior written notice, and the Vendor
shall have failed (A) to commence to cure the default within [***] after receipt
of such notice, and (B) to diligently pursue such cure and remedy the breach
entirely by the end of said [***] notice period.

 

94

--------------------------------------------------------------------------------


 

23.1.4                            If Reliance elects to terminate the Documents,
Reliance may, without prejudice to any other rights or remedies of Reliance in
the Documents or at law or in equity, do one or more of the following:

(a)                                  Take possession of all engineering and
design data, manufacturing data, construction and erection data, start-up and
testing data, materials, and Products that shall become part of the specified
Markets, or the Work and which Reliance shall have the right of ownership to
and/or possession of under the terms of the Documents, whether any of the same
is in a partial state of completion or completed condition, and title to any of
said items vests in Reliance (if not already vested by the provisions of the
Documents);

(b)                                 Take possession of all engineering and
design data, manufacturing data, construction and erection data, start-up and
testing data, materials, and Products that shall become part of the specified
Markets, or the Work whether any of the same is in a partial state of completion
or completed condition (if not already vested in Reliance by the provisions of
the Documents);

(c)                                  Take temporary possession and control of
all of the Vendor’s installation equipment, machinery, and the Vendor’s
materials, supplies, Software and any and all tools at any project site
including, but not limited to, any Network Location, within the specified
Markets that in Reliance’s opinion, are necessary to finish the Work, subject to
any enforceable licenses related thereto or any confidentiality restrictions
otherwise contained in these General Terms;

(d)                                 Direct that the Vendor assign its
Subcontractor agreements to Reliance without any change of price or conditions
therein or penalty or payment therefore to the full extent permitted by such
agreement or agreements; or

(e)                                  Take over and finish the Work by whatever
reasonable methods Reliance may deem expedient;

provided, that nothing contained in clauses (a) through (e) above shall require
the Vendor to relinquish to Reliance any of its manufacturing facilities,
specific Product designs (other than such designs previously provided to
Reliance pursuant to the terms of the Documents), trade secrets or proprietary
information not previously provided or made available to Reliance, the Market or
any part thereof or any materials, supplies, inventories, tools, software,
engineering and/or designs that are not integral or relevant to the completion
of the Work.

23.1.5                            Upon such notification of termination, the
Vendor shall immediately discontinue all of the Work (unless such notice of
termination directs otherwise), and, as more fully set forth in Section 23.1.4,
deliver to Reliance copies of all data, drawings, specifications, reports,
estimates, summaries,

 

95

--------------------------------------------------------------------------------


 


and such other information, and materials as may have been accumulated by the
Vendor in performing the Work, whether completed or in process.  Furthermore,
the Vendor shall assign, assemble and deliver to Reliance all purchase orders
and Subcontractor agreements (and in connection with such agreements, to the
full extent permitted by such agreements) requested by Reliance.

23.1.6                            In the event Reliance terminates the Documents
pursuant to Section 23.1.2, the Vendor shall not be entitled to receive further
payment, other than payments due and payable under the Documents and not subject
to dispute prior to such termination (with disputed payment obligations being
subject to the dispute resolution provisions of Section 22).  Notwithstanding
anything herein to the contrary, Reliance may withhold payments, if any, to the
Vendor for the purposes of offset of amounts owed to Reliance pursuant to the
terms of the Documents until such time as the exact amount of damages due to
Reliance from the Vendor is fully determined; provided, however, that the amount
of any such offset pursuant to this Section 23.1.6 shall not be greater than the
amounts otherwise owed to the Vendor and claimed hereunder.

23.1.7                            In the event of a termination due to a Vendor
Event of Default, Reliance shall be entitled to the costs in connection with
finishing the Work (exclusive of any late fees or penalties already paid and/or
owing to Reliance upon termination of the Documents), and if such costs exceed
the unpaid balance of the prices hereunder for such Work, the Vendor shall be
liable to pay such excess to Reliance.  The amount to be paid by the Vendor
pursuant to this Section 23.1.7 shall survive termination of the Documents.

23.2        Vendor’s Right of Termination.

The Vendor shall have the option to suspend or terminate the Documents without
any penalty or payment obligations, other than undisputed outstanding payment
obligations relating to the Work performed by Vendor as of the date of any such
termination (with disputed payment obligations being subject to the dispute
resolution provisions of Section 22) pursuant to the terms of the Documents if:

23.2.1                            Reliance (i) files a voluntary petition in
bankruptcy or has an involuntary petition in bankruptcy filed against it that is
not dismissed within sixty (60) days of such involuntary filing, (ii) admits the
material allegations of any petition in bankruptcy filed against it, (iii) is
adjudged bankrupt, or (iv) makes a general assignment for the benefit of its
creditors, or if a receiver is appointed for all or a substantial portion of its
assets and is not discharged within sixty (60) days after his appointment, and
any such filing, proceeding, adjudication or assignment as described herein
above shall otherwise materially impair Reliance’s ability to perform its
obligations under the Documents;

 

96

--------------------------------------------------------------------------------


 

23.2.2                            Reliance commences any proceeding for relief
in any court under any state insolvency statutes; or

23.2.3                            The Vendor shall have the option to suspend
the Vendor’s performance of Work (other than Services for which Reliance has
paid in advance) if Reliance fails to make payments of undisputed amounts in
excess of U.S. Dollars [***] due to the Vendor pursuant to the terms of the
Documents that are more than [***] overdue; provided, that such failure has
continued for at least [***] after the Vendor has provided written notice to
Reliance of its right and intent to so suspend on account of such overdue amount
(which written notice with respect to any overdue undisputed amounts may be
given no earlier than [***] after date of receipt of relevant conforming invoice
along with all supporting documents)

23.3        Continuing Obligations; Survival.

Notwithstanding anything to the contrary in the Documents, termination or
expiration of the Documents for any reason (i) shall not relieve either Party of
its obligations with respect to the confidentiality of the Proprietary
Information as set forth in Section 24.14, (ii) shall not relieve either Party
of any obligation that expressly or by implication survives termination, and
(iii) except as otherwise provided in any provision of these General Terms
expressly limiting the liability of either Party, shall not relieve either Party
of any obligations or liabilities for loss or damage to the other Party arising
out of or caused by acts or omissions of such Party prior to the effectiveness
of such termination or arising out of its obligations as to portions of the Work
already performed or of obligations assumed by the Vendor prior to the date of
such termination.  In addition to, and in no way limiting the foregoing, Section
15, Section 19.1, Section 20, and Sections 22, 24.2, 24.5, 24.10, 24.12, 24.14
and 24.18 shall survive termination or expiration of these General Terms, in
addition to any other provisions that by their content are intended to survive
the performance, termination, expiration or cancellation of these General Terms.

SECTION 24.       MISCELLANEOUS

24.1        Amendments.

The terms and conditions of the Documents, including the provisions of these
General Terms, may only be amended by mutually agreed amendments.  Each
amendment shall be in writing and shall identify the provisions to be changed
and the changes to be made.  Amendments of the Documents shall be signed by duly
authorized representatives of each of the Vendor and Reliance as set forth in
these General Terms.

24.2        Offset.

Either Party may offset, deduct or retain out of any monies, which may be due or
become due to the other Party hereunder or otherwise, any amounts such other
Party owes to such first Party hereunder.

 

97

--------------------------------------------------------------------------------


 

24.3        Assignment.

24.3.1                            Except as otherwise permitted herein, neither
the Documents nor any portion thereof may be assigned by Reliance without the
express prior written consent of the Vendor, such consent not to be unreasonably
withheld, conditioned or delayed.  Except as otherwise permitted herein, neither
the Documents nor any portion hereof may be assigned by Vendor without the
express prior written consent of Reliance, which may be withheld, conditioned or
delayed at the sole discretion of Reliance.  Notwithstanding the foregoing,
Reliance may, without the prior consent of the Vendor, assign its rights under
all or any portion of the Documents to any of Reliance’s Affiliates, direct or
indirect successors, parent and may collaterally assign its rights under the
Documents to any or all financial institutions providing financing for any part
of the Broadband Access Reliance Network.  The foregoing rights and obligations
are in addition to those set forth in Section 24.3.3 below.  No assignment by
the Vendor of all or any portion of the Documents or any of the Vendor’s
obligations under any of the Documents shall release the Vendor from liability
for the full performance of all of Vendor’s obligations under the Documents,
unless otherwise expressly agreed by Reliance in writing. No assignment by
Reliance to its Affiliates, direct or indirect successors or parent or a
financial institution of this Broadband Access Equipment Contract or any of
Reliance’s obligations under this Broadband Access Equipment Contract shall
release Reliance from liability for the full performance of all of Reliance’s
obligations under this Broadband Access Equipment Contract, unless otherwise
expressly agreed by the Vendor in writing. Any attempted assignment in violation
of Section 24.3 shall be null and void.

24.3.2                            The Parties agree that Reliance may enforce
the provisions of the Documents regarding assignment by an action for injunction
or other equitable remedies.

24.3.3                            Subject to the foregoing, the Documents shall
bind and inure to the benefit of the Parties, their successors and permitted
assigns.

24.4        Notices.

Any notice, request, consent, waiver or other communication required or
permitted hereunder shall be effective only if it is in writing and shall be
deemed received by the Party to which it is sent (i) upon delivery when
delivered by hand, (ii) three days after being sent, if sent with all sending
expenses prepaid, by an express courier with a reliable system for tracking
delivery, (iii) when transmitted, if sent by confirmed facsimile, or (iv) 14
days after the date sent, if sent by certified or registered mail, postage
prepaid, return receipt requested, addressed as follows:

If to Reliance:

 

[***]

 

 

98

--------------------------------------------------------------------------------


 

 

If to the Vendor:
Chuck Farrell
UTStarcom Inc.
1275 Harbor Bay Parkway
Alameda, California 94502, U.S.A.

 

With a copy to:
Russell Boltwood
UTStarcom Inc.
1275 Harbor Bay Parkway
Alameda, California 94502, U.S.A.

 

24.5        Independent Contractor.

24.5.1                            Nothing in the Documents shall be deemed to
constitute either Party a partner, agent or legal representative of the other
Party, or to create any fiduciary relationship between the Parties.  The Vendor
is and shall remain an independent contractor in the performance of the Work,
maintaining complete control of its employees, agents, Subcontractors and
operations required for performance of the Work.  The Documents shall not be
construed to create any relationship, contractual or otherwise, between Reliance
and any Subcontractor, except to establish Reliance as a third party beneficiary
of the contracts with Subcontractors.

24.5.2                            The Vendor shall be responsible for its
employees’ compliance with Applicable Laws while performing all Work under the
Documents.  The Vendor has the responsibility for, and control over, the means
and details of performing the Services, subject to Reliance’s inspection.  The
Vendor shall provide all training, hiring, supervising, hours of work, work
policies and procedures, work rules, compensation, payment for expenses and
discipline and termination of its Subcontractors and employees.  Reliance shall
incur no responsibility or obligation to employees, agents, Subcontractors or
other parties utilized by the Vendor to perform the Work set forth in the
Documents.  Such person or parties shall, at all times, remain employees, agents
or Subcontractors (whichever is applicable) of the Vendor.  The Vendor shall
indemnify and defend Reliance from all claims by any person, government or
agency relating to payment of taxes and benefits to employees, agents,
Subcontractors or other parties utilized by the Vendor.

24.6        Inducements

Vendor represents and warrants that it has not given and will not give
commissions, payments, kickbacks, lavish or extensive entertainment, or other
inducements of more than minimal value to any employee or agent of Reliance in
connection with this contract.  Vendor also represents and warrants that, to the
best of its knowledge, no officer, director, employee, agent or representative
of Vendor has given any such payments, gifts, entertainment or other thing of
value to any employee or agent of Reliance.  Vendor also acknowledges that the
giving of any such payments, gifts, entertainment, or other thing of value is

 

99

--------------------------------------------------------------------------------


 

strictly in violation of Reliance’s policy on conflicts of interest, and may
result in the cancellation of this and all future contracts between the parties.

24.7        Headings.

The headings given to the sections, sub-sections, chapters, paragraphs and other
sub-divisions herein are inserted only for convenience and are in no way to be
construed as part of the Documents or as a limitation of the scope of the
particular sections, sub-sections, chapters, paragraphs and other sub-divisions
to which the heading refers.

24.8        Severability.

Whenever possible, each provision of the Documents shall be interpreted in such
a manner as to be effective and valid under such Applicable Law, but, if any
provision of the Documents shall be held to be prohibited or invalid in any
jurisdiction, such provision shall be deemed to be restated to reflect as nearly
as possible the original intentions of the Parties in accordance with Applicable
Laws.  The remaining provisions of the Documents shall remain in full force and
effect and the prohibited or invalid provision shall remain in effect in any
jurisdiction in which it is not prohibited or invalid.

24.9        Waiver.

Unless otherwise specifically provided by the terms of the Documents, no delay
or failure to exercise a right resulting from any breach of the Documents shall
impair such right or shall be construed to be a waiver thereof, but such right
may be exercised from time to time as may be deemed expedient.  All waivers
shall be in writing and signed by the Party waiving its rights.  If any
representation, warranty or covenant contained in the Documents is breached by
either Party and thereafter waived by the other Party, such waiver shall be
limited to the particular breach so waived and not be deemed to waive any other
breach under the Documents.

24.10      Public Statements.

The Vendor shall not and shall not permit its Subcontractors to issue any public
statement, except as stated below, relating to or in any way disclosing any
aspect of the Work, including the scope, extent or value of the Work.  The
express written consent of Reliance is required prior to the invitation of or
permission to any reporter or journalist to enter upon the Broadband Access
Reliance Network or any part thereof.  The Vendor agrees not to use for
publicity purposes any photographs, drawings and/or materials describing the
Broadband Access Reliance Network, or any portion thereof, without obtaining the
prior written consent of Reliance.  This Section 24.10 is not intended to
exclude the provision of necessary information to prospective Subcontractors and
the Vendor’s personnel.  All other such public disclosures require the written
consent of Reliance.  The obligations of the Parties under this Section 24.10
are in addition to their respective obligations pursuant to Section 24.14.

 

 

100

--------------------------------------------------------------------------------


 

24.11      Records and Communications.

To the extent not already established, promptly after the Work begins,
procedures for keeping and distributing orderly and complete records of the Work
and its progress shall be established by the Parties.  The procedures so
established shall be followed throughout the course of the Work unless Reliance
and the Vendor mutually agree in advance in writing to revise such procedures.

24.12      Specifications.

24.12.1                      Neither the Vendor nor any Subcontractor, nor any
other Person performing or furnishing the Work, whether or not under a direct or
indirect contract with Reliance, shall have or acquire any title to or ownership
rights in any of the Specifications, or in any other part or portion of the
Documents (or copies of any of the Specifications or the Documents); and no such
Party shall re-use any of the Specifications on and/or with respect to any other
project without the prior written consent of Reliance.  The Specifications and
the Documents (and any and all copies thereof), are owned by and title resides
in Reliance, unless otherwise agreed between Reliance and any other Person. 
Notwithstanding anything contained in this Section 24.12 to the contrary,
Reliance shall not acquire any patent, copyright or trade secret rights as a
result of these General Terms, except pursuant to licenses and other approvals
provided in connection with the performance of the Work and except to the extent
that a non-exclusive license of any of the Vendor’s patent, copyright or trade
secret rights is required to perform the Work and as further provided for in the
Documents.

24.12.2                      Reliance acknowledges that parts of the
Specifications are comprised of specifications prepared by the Vendor and that
the Vendor contributed significantly to many other portions thereof.  Reliance
also acknowledges that, during the normal design, evolution and development
process, portions of the Specifications may appear in design and procurement
documents prepared by the Vendor in its normal course of business; provided,
however, that Reliance shall have no liability for any third party claims for
contributor infringement or the like with respect to such Specifications
prepared by the Vendor or portions thereof to which the Vendor contributed
significant portions or use and the Vendor shall hold Reliance harmless from any
such third party claims.

24.13      Financing Parties Requirements.

The Vendor acknowledges that Reliance represents that attainment of financing
for construction of the Broadband Access Reliance Network may be subject to
conditions that are customary and appropriate for the providers of such
financing.  Therefore, the Vendor shall execute promptly any reasonable
amendment to or modification of the Documents required by such providers
(including, without limitation, any pertinent industrial development authority
or other similar governmental agency issuing bonds for financing of any portion
of the Broadband Access Reliance Network) in order to obtain such financing,

 

101

--------------------------------------------------------------------------------


 

and Reliance shall reimburse the Vendor for related reasonable actual
out-of-pocket costs incurred by the Vendor.  The Vendor shall be responsible for
and pay all costs as a result of the Vendor’s or its Subcontractors’ failure to
promptly comply with the request for any such modification or amendment made by
any provider of financing described in this Section 24.13.

24.14      Confidentiality.

24.14.1                      All information including, without limitation, all
oral and written information, disclosed by a Party to the other Party is deemed
to be confidential, restricted and proprietary to the disclosing Party
(hereinafter referred to as “Proprietary Information”); provided, that in order
for Vendor to invoke the provisions of this Section 24.14 with respect to
information disclosed by Vendor to Reliance, the Vendor shall, (i) identify any
and all written Proprietary Information by placing the word “CONFIDENTIAL”
conspicuously on such material or otherwise mark such material so as to clearly
indicate such material is in fact confidential and (ii) identify any and all
oral Proprietary Information by reducing such disclosed oral Proprietary
Information to a writing that conforms to clause (i) immediately above within
seventy-two (72) hours of such disclosure by the Vendor.  Each Party agrees to
use the Proprietary Information received from the other Party only for the
purpose of the applicable Documents.  Except as specified in the Documents, no
other rights or licenses to trademarks, inventions, copyrights, patents, or any
other intellectual property rights are implied or granted under the Documents or
by the conveying of Proprietary Information between the Parties.  Proprietary
Information supplied is not to be reproduced in any form except as required to
accomplish the intent of, and in accordance with the terms of, the Documents. 
The receiving Party shall provide the same care to avoid disclosure or
unauthorized use of Proprietary Information as it provides to protect its own
similar proprietary information.  All Proprietary Information shall be retained
by the receiving Party in a secure place with access limited to only such of the
receiving Party’s employees or agents who need to know such information for
purposes of the Work and the Documents and to such third parties as the
disclosing Party has consented to by prior written approval.  All Proprietary
Information, including all copies of such information, unless otherwise
specified in writing (x) remains the property of the disclosing Party, (y) shall
be used by the receiving Party only for the purpose for which it was intended,
and (z) shall be returned to the disclosing Party or destroyed after the
receiving Party’s need for it has expired or upon request of the disclosing
Party, and, in any event, upon expiration or termination of the Documents.  At
the request of the disclosing Party, the receiving Party shall furnish a
certificate of an officer of the receiving Party certifying that Proprietary
Information not returned to disclosing Party has been destroyed.  For the
purposes hereof, Proprietary Information does not include information that:

(a)                                  is published or otherwise in the public
domain through no fault of the receiving Party at the time such information was
received by the receiving Party;

 

102

--------------------------------------------------------------------------------


 

(b)                                 prior to disclosure to the receiving Party,
is properly within the legitimate possession of the receiving Party as evidenced
by reasonable applicable documentation;

(c)                                  subsequent to disclosure to the receiving
Party, is lawfully received from a third party having rights in the information
without restriction of the third party’s right to disseminate the information
and without notice of any restriction against its further disclosure;

(d)                                 is independently developed by the receiving
Party, by itself or through parties who have not had, either directly or
indirectly, access to or knowledge of such Proprietary Information;

(e)                                  is transmitted to the receiving Party after
the disclosing Party has received written notice from the receiving Party that
it does not desire to receive further Proprietary Information; or

(f)                                    is obligated to be produced under order
of a court of competent jurisdiction or other similar requirement of a
Governmental Entity, provided that the Party required to disclose the
information provides the other Party with prior notice of such order or
requirement.

24.14.2                      Notwithstanding any provision to the contrary,
Reliance may disclose, as necessary or required under Applicable Law, the
Vendor’s Proprietary Information to Governmental Entities within the Republic of
India, and financial institutions and insurance companies to the extent
necessary or desirable for Reliance or any Reliance Affiliate to obtain
financing or insurance.  Reliance shall request that such Governmental Entities
within the Republic of India, and financial institutions and insurance companies
shall maintain such information in confidence.  Vendor may disclose, as
necessary or required under Applicable Law, Reliance’s Proprietary Information
to Governmental Entities within the Republic of India and insurance companies to
the extent necessary or desirable for Vendor or any Affiliate of Vendor to
obtain insurance.  Vendor shall request that such Governmental Entities within
the Republic of India and insurance companies shall maintain such information in
confidence.

24.14.3                      Because damages may be difficult to ascertain, the
Parties agree that, without limiting any other rights and remedies specified
herein, an injunction may be sought against the Party who has breached or
threatened to breach this Section 24.14.

24.15      Entirety of Contract; No Oral Change.

The Documents referenced herein constitute the entire contract between the
Parties with respect to the subject matter hereof and thereof, and supersede all
proposals, oral or written, all previous negotiations, and all other
communications between the Parties with respect to the subject matter hereof. 
No modifications, alterations or waivers of any provisions herein

 

103

--------------------------------------------------------------------------------


 

contained shall be binding on the Parties hereto unless evidenced in writing
signed by duly authorized representatives, of both Parties as set forth in
Section 24.1.

24.16      Publicity

Both Parties shall submit to the other, all advertising, written sales
promotion, press releases, other publicity matters and public announcements
relating to the Documents where the name, identity or mark of such other Party,
an Affiliate or any User is disclosed or mentioned or from which the connection
of said name or mark may be inferred or implied, and the publishing Party shall
not publish or use such advertising, sales promotion, press releases, publicity
matters or public announcements without submitting the full text and format to
the other Party for review and prior written approval.

24.17      Change of Control of the Vendor.

24.17.1                      In the event (a) the Vendor consolidates with or
merges with or into any other Person or conveys, transfers or leases all or
substantially all of its assets to any Person or Persons, or (b) Vendor or
Parent conveys, transfers or distributes a business or assets that includes the
supply of the Products and Services provided to Reliance under the Documents
(the “Broadband Access Business”), or (c) any Person (either alone in
conjunction with such Person’s Affiliates) directly or indirectly own or acquire
fifty percent (50%) of the voting interest of the Vendor where such Person (or
any of its Affiliates) directly or indirectly did not own as of the Effective
Date in excess of ten percent (10%) of such voting interest (in the case of (a),
(b) or (c) above the surviving entity or entity that acquires Vendor’s assets or
the Broadband Access Business or such Person or group being referred to as the
“Vendor’s Succeeding Entity”), and in any case if:

(a)                                  the Vendor’s Succeeding Entity does not
agree, in writing to assume all of the obligations of the Vendor under these
Documents; or

(b)                                 Reliance is not satisfied, in its sole
discretion, with the transaction, based on (A) the creditworthiness of the
Vendor ‘s Succeeding Entity, (B) whether the Vendor’s Succeeding Entity is a
competitor of Reliance and (C) whether in Reliance’s judgment the Vendor’s
Succeeding Entity will be able to fulfill all of the obligations of Vendor under
the Documents, (including without limitation providing Reliance with a guarantee
from a creditworthy entity in such a  form acceptable  to Reliance)

then Reliance shall have the right to terminate all or any part of the
Documents, in Reliance’s sole discretion in accordance with Section 23.1.2.

24.18      Non-Recourse.

The Parties understand and agree that none of the direct or indirect
shareholders, equity holders, limited or general partners, owners, directors,
employees or representatives of

 

104

--------------------------------------------------------------------------------


 

Reliance, nor any Reliance Affiliates shall guarantee or otherwise be in any way
liable with respect to any obligations or liabilities of Reliance or any of its
subsidiaries pursuant to the Documents.  The sole recourse of the Vendor for
satisfaction of the obligations of Reliance under the Documents shall be against
Reliance and Reliance’s assets.

24.19      Further Assurances.

The Parties shall execute and deliver all reasonable further instruments and
documents, and take all reasonable further action, including, but not limited
to, assisting Reliance in filing notices of completion with the appropriate
state, provincial and local lien recording offices, that may be necessary or
that either of the Parties may reasonably request in order to enable such Party
to meet its respective obligations under the Documents or the Vendor’s
performance of the Work or to effectuate the purposes or intent of the
Documents.

24.20      Counterparts.

The Documents may be executed on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

24.21      Time is of the Essence.

Time is of the essence with respect to each of the Vendor’s responsibilities
under the Documents.

24.22      Construction

Each Party represents, warrants and acknowledges that it has been represented by
effective counsel and that the Documents will not be construed in favor of or
against either Party due to that Party’s drafting of the Documents.

24.23      Improvements, Inventions and Innovations

All rights in any improvements, inventions, and innovations made solely by
Reliance shall vest in Reliance, and Reliance shall have the right to exploit
such improvements, inventions, and innovations.  All rights in any improvements,
inventions and innovations made solely by the Vendor shall vest in the Vendor,
and the Vendor shall have the right to exploit such improvements, inventions and
innovations.  All rights in any improvements, inventions and innovations made by
the substantial contribution of both Parties (“Joint Improvement”) shall vest
jointly in both parties. Joint Improvement does not include Custom Work Software
or any underlying information owned by one of the parties prior to commencement
of such joint activities or developed beyond the scope of such joint activities,
including Products and Product information, technical information or inventions
developed prior to the commencement of any joint activities, developed outside
of the scope of such joint activities or developed solely by either Party.  The
rights of joint ownership to such Joint Improvement shall be rights of full
non-exclusive worldwide ownership, including rights to license and transfer. 
Each Party may exploit its rights to the Joint Improvement independent of the
other and may retain all economic benefits thereof, neither Party shall have any
obligation to account to the other for profits derived from

 

105

--------------------------------------------------------------------------------


 

the Joint Information and each Party shall have full rights to enforce the Joint
Information intellectual property rights against non-authorized users.

 

 

*  *  *  *  *

 

 

 

 

106

--------------------------------------------------------------------------------


 

 

RELIANCE AND THE VENDOR HAVE READ THESE GENERAL TERMS INCLUDING ALL SCHEDULES
AND EXHIBITS ATTACHED HERETO AND AGREE TO BE BOUND BY ALL THE TERMS AND
CONDITIONS HEREOF AND THEREOF.

 

IN WITNESS WHEREOF, the Parties have executed these General Terms as of the date
first above written.

 

 

 

RELIANCE INFOCOMM LIMITED

 

 

 

 

By:

/s/ Prakash C. Bajpai

 

 

Name:

 

 

Date:

 

 

 

 

By:

/s/ S. Ramesh

 

 

Name:

 

 

Date:

 

 

 

 

 

 

 

UTSTARCOM INC

 

 

 

 

By:

/s/ Michael J. Sophie

 

 

Name:

 

 

Date:

 

 

--------------------------------------------------------------------------------


Schedule 1

 

 

 

[NOT USED]

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Insurance

 

SCOPE OF INSURANCE COVER REQUIRED BY RELIANCE FROM THE VENDOR FOR THE INITIAL
BROADBAND ACCESS RELIANCE NETWORK

 

 

1.                                       The Vendor shall offer insurance cover
for all Products supplied till Acceptance.  The cover also should include spares
if any and any risk of damage or loss during transit, temporary storage and
permanent storage.  The cover also will include delivery to Test Bed Laboratory
and all operations thereat. The premium for covering marine cum erection from
CFA delivery point up to Acceptance shall be reimbursed by Reliance to the
Vendor.

 

 

2.                                       The insurance cover should include
costs of all Services including installation, commissioning and testing and
other per diem costs.

 

3.                                       Insurance should cover risks from the
Vendor’s warehouse/ up to the Site to the point of handing over of the system to
the Operation and Maintenance team after Acceptance.

 

4.                                       Vendor should keep adequate spare
Products ready at overseas/Indian storage points to be able to ship out in case
there is any calamity in any Site.

 

5.                                       The Marine insurance should provide
coverage of all risks of loss or damage to consignments as per Institute Cargo
Clause-A and War and Strikes, Riots, and Civil Commotion clauses.

 

6.                                       The policy shall cover the respective
interests of Vendor and Reliance so that claims get settled accordingly.

 

7.                                       For periods other than transit, the
items should be covered for all types of loss/damage including breakdown to the
Products.  Accident to the items supplied due to damage to facilities and
surrounding items should also be covered.  The cover provided should also take
care of any loss due to the Vendor’s negligence during warranty period, even
after handing over the properties to the Operation and Maintenance team.

 

8.                                       Third party liability insurance cover
should be provided by the Vendor by an amount not less than [***].

 

9.             Cover should include any accidental damage/breakdown to the
Products due to any inadvertent act or other accidental causes until Substantial
Completion of the Initial Broadband Access Reliance Network to the extent it
relates to Vendor’s Products and Services and products and services provided by
Third Party Providers as set forth in the Specifications.

 

10.                                 The Vendor shall in addition maintain other
insurances, including worker’s compensation, employer liability, medical, and
insurance coverage against physical loss or damage to Vendor’s equipment, and
the Test Bed Laboratory.

 

--------------------------------------------------------------------------------


 

Schedule 3

Reliance Policies

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Project Procedures

 

A—   PAF & Roster Process

B—   Business Travel Process

C—   Time Reporting / Invoicing Process

 

 

 

[ex10-83ag1123image002.gif]

Reliance Infocomm Ltd

 

 

 

--------------------------------------------------------------------------------


 

 

A-PAF & Roster Process


1.0          PURPOSE OF INSTRUCTION

 

This instruction documents the process for the addition, deletion or
modification of CONTRACTOR personnel on the Reliance program.  In addition, it
provides Reliance with an up to date record of these individuals approved to
apply time to the contract.


2.0          RESPONSIBILITY

 

Responsibility for the upkeep and updating of this process shall be with the
CONTRACTOR, including the responsibility of generation of PAF (Personnel
Authorisation Form) for Reliance’s approval in advance:

 

Reliance will update and maintain PAF form folder.


3.0          APPROVAL OF ITEMS

 

This process instruction can be modified by Reliance.  The CONTRACTOR shall
carry out those modifications.  The PAF form (given in Annexure-I) will be
prepared by the CONTRACTOR and submitted for approval to Mr. Prakash Bajpai
before any personnel is booked to the Reliance contracts referred to above. 
Reliance may at its sole discretion refuse to approve the PAF without assigning
any reason.  The PAF shall give details related to budgeted cost and days and
shall be in line with the organisation chart provided and it should give
reference of the same.  PAF shall indicate any excess over the project plan.  It
is mandatory that every PAF be accompanied by a CV.  Any change in start / end
dates will also require Reliance’s approval.


4.0          UPDATION

 

This procedure shall not be continuously updated.  Recommended changes are
encouraged Proposed changes should be addressed to CONTRACTOR’s Project
Manager.  Updation will be on a periodical basis


5.0          ROSTER INFORMATION

 

The following information is required to be kept in each record of the roster
file, which will be provided, once in every two week to Mr. Prakash Bajpai or
any alternative personnel of Reliance, designated from time to time.  The
information shall be sorted by Project name.

 

 

1

--------------------------------------------------------------------------------


 

 

Sr. No

 

Name

 

Project Name

 

Grade

 

Actual/Sch. Start Date

 

Actual/Sch. End Date

 

Period for which PAF is Approved

 

Location

 

Contract Lead

 

Part time/ Full time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After perusal of the report, Reliance may require CONTRACTOR to carry out
modifications/corrections CONTRACTOR shall carry out the
modifications/corrections required by Reliance.


6.0          THE PAF FORM, USING THE DEPARTMENT FIELD SHOULD CLEARLY STATE IF
THE PERSON PROPOSED TO BE ENGAGED IS

 

•      an employee of CONTRACTOR (or)

•      proposed to be hired from market by CONTRACTOR or any of its associates
(or)

•      proposed to be engaged through a sub-contractor & who is such
sub-contractor.


7.0          CHANGES IN CONTRACTOR’S PERSONNEL

 

CONTRACTOR shall forthwith demobilise any of its Personnel found unsuitable by
Reliance for the job [***] and replace the position through the PAF procedure
[***].

 

Any Personnel on the Reliance job will not be changed by the CONTRACTOR unless
the change is due to resignation/illness/termination of services or by mutual
agreement between Reliance and CONTRACTOR.


8.0          REFERENCES

 

Reliance Infocomm Ltd Project Process Instructions

Construction Supervisory Services Contract - Business Travel Process, PM-003,
Latest Version

Time Reporting / Invoicing Process, PM-004, Latest Version

 

 

 

2

--------------------------------------------------------------------------------


 


B) BUSINESS TRAVEL PROCESS


1.0          PURPOSE OF INSTRUCTION

 

This procedure documents the process for travel on the program by the CONTRACTOR
including lodging and boarding as follows:

 

•              For travel to/from India as per requirements envisaged

•              For travel within [xxxx] and to areas other than India


2.0          SCOPE:

 

•      To provide instruction for travel by CONTRACTOR’s personnel (including
its subcontractors, vendors etc.)

 

•      To provide guidelines for completion of Travel Expense Reports and
Business Visit Reports.


3.0          RESPONSIBILITY.

 

•      Responsibility for the upkeep and updating of this process shall be
Reliance.

 

•      Responsibility for the upkeep and updating of the Program Travel
Authorization

Request found in Attachment l -of this document with CONTRACTOR upon Request to
modify by Reliance.


4.0          APPROVAL OF ITEMS

 

This process instruction can be modified by Reliance.  The CONTRACTOR shall
carry out those modifications.


5.0          UPDATION

 

This procedure shall not be continuously updated.  Recommended changes are
encouraged Updation will be on a Periodical basis.


6.0          INSTRUCTIONS


A)     ALL CONTRACTOR’S PERSONNEL TRAVELLING TO INDIA MUST OBTAIN A VISA. 
UNLESS OTHERWISE INSTRUCTED THE VISA SHALL BE A BUSINESS VISA WITH MULTIPLE
ENTRY.

 

 

3

--------------------------------------------------------------------------------


 


B)    CONTRACTOR’S PERSONNEL ARE INDIVIDUALLY RESPONSIBLE FOR MAINTAINING
CURRENT VISAS AND COMPLYING WITH ALL REGULATIONS INCLUDING PENALTIES (IF ANY) TO
RENEW EXPIRED VISAS.  IF THE VISA EXPIRES IN INDIA, RELIANCE WILL PROVIDE
ASSISTANCE TO RENEW THE SAME.  [***].  HOWEVER, ALL EFFORTS TO BE MADE BY THE
CONTRACTOR THAT SUCH AN EVENTUALITY DOES NOT ARISE.


C)     CONTRACTOR’S PERSONNEL ARE INDIVIDUALLY RESPONSIBLE FOR MAINTAINING THEIR
INOCULATIONS CURRENT.  INOCULATIONS SHOULD BE SCHEDULED SUFFICIENTLY BEFORE THE
TRIP SO THAT ANY SIDE EFFECTS WILL BE OVER PRIOR TO THE TRIP.


D)    CONTRACTOR’S PERSONNEL SHALL COMPLETE THE PROGRAM TRAVEL AUTHORISATION
FORM IN ATTACHMENT 1.  THE APPROVAL OF CONTRACTOR PROJECT MANAGER AND RELIANCE
PROJECT MANAGER SHOULD BE TAKEN IN ADVANCE PRIOR TO ANY PROJECT TRAVEL-TAKING
PLACE (INTERNATIONAL AND DOMESTIC).  ALL TRAVEL SHOULD BE AT THE MOST ECONOMICAL
RATES POSSIBLE.  THE APPROVAL TAKEN SHOULD INCLUDE A FULL DESCRIPTION OF PURPOSE
OF THE BUSINESS VISIT INCLUDING NAME(S) OF PEOPLE BEING VISITED


 


E)     THE PROGRAM TRAVEL AUTHORISATION FORM SHALL BE DIRECTED TO MR. PRAKASH
BAJPAI IN ADVANCE OF TRAVEL.  UPON RECEIPT MR. GOENKA SHALL EITHER APPROVE OR
DENY THE TRIP, SIGN THE FORM WITH HIS DISPOSITION.  MR. N.V.S. MENON SHALL FAX
THE APPROVED FORM TO CONTRACTOR’S CONTACT PERSON VIA FAX AND ALSO INFORM THE
TRAVELER BY EMAIL OF THE DECISION TAKEN.


F)     FOR TRAVEL TO INDIA:

I.      ON RELIANCE’S APPROVAL OF THE PROGRAM TRAVEL AUTHORISATION FORM, TRAVEL
PLANS AND PASSPORT DETAILS OF THE TRAVELER (AS PER ATTACHMENT 2) SHOULD BE
E-MAILED AND FAXED TO RELIANCE’S TRAVEL COORDINATOR [***] FOR PREPARATION OF
PREPAID TICKET ADVICE (PTA) AND MAKING PICK-UP AND STAY ARRANGEMENTS IN MUMBAI.

II.     RELIANCE’S TRAVEL COORDINATOR SHALL ARRANGE FOR TWO WAY PTA TO BE ISSUED
AND ADVISE THE PTA NUMBER AND THE AIRLINE(S) TO CONTRACTOR’S CONTACT PERSON VIA
FAX AND ALSO TO THE TRAVELER BY EMAIL.  TRAVEL WILL BE BY [***].  UPON ARRIVAL
THE RETURN LEG OF THE TICKET HAS TO BE EXCHANGED FOR A TICKET ISSUED IN INR.

III.    USING THE PTA NUMBERS THE TRAVELER MAY EITHER OBTAIN THE TICKET AT THE
AIRLINE OFFICE OR HAVE THE TICKET ISSUED AT THE AIRPORT ONE HOUR BEFORE
DEPARTURE.  THE TICKET SHOULD BE ISSUED AND COLLECTED PRIOR TO THE ORIGINAL
JOURNEY DATE.

IV.    ALL TRAVELERS SHOULD INDICATE THE DATE OF TRAVEL AT LEAST [***] IN
ADVANCE.  BOOKINGS WILL BE DONE BY THE AIRLINE OF CHOICE DEPENDING ON SEAT
AVAILABILITY.  RELIANCE MAY AT ITS DISCRETION CHANGE THE AIRLINE IN CASE SEATS
ARE NOT AVAILABLE FOR THE DATE(S) IN QUESTION.

 

 

4

--------------------------------------------------------------------------------


 

V.     PICKUP ARRANGEMENT FOR ALL THE TRAVELERS SHALL BE MADE BY RELIANCE.  THE
DRIVER OF THE VEHICLE ASSIGNED SHALL STAND OUTSIDE IMMIGRATION CLEARANCE AREA
WITH A PLACARD DEPICTING THE NAME OF THE TRAVELER.  THE TRAVELER SHALL ASK THE
DRIVER TO PRESENT A WELCOMING LETTER.  THIS LETTER IS FROM RELIANCE THAT
WELCOMES YOU TO MUMBAI AND REFERS TO YOU BY NAME.  IF THE DRIVER CAN NOT PRESENT
ONE, THEN HE IS NOT THE DRIVER HIRED BY RELIANCE AND YOU ARE NOT TO PROCEED
ANYWHERE WITH THAT PERSON.  THIS IS A SECURITY PRECAUTION TO PREVENT PROBLEMS
WITH FALSE DRIVERS GIVING YOU THE IMPRESSION THAT THEY ARE RESPONSIBLE TO PICK
YOU UP BY WRITING YOUR NAME ON A PLACARD IN AN ATTEMPT TO GET YOU TO RIDE WITH
THEM.

VI.    ACCOMMODATION: RELIANCE HAS A NUMBER OF GUEST HOUSES WHICH ARE AT PAR OR
IN SOME CASES BETTER THAN THE BEST AVAILABLE HOTELS IN INDIA.  ALL ATTEMPTS
SHALL BE MADE TO HOUSE THE TRAVELERS IN THE RELIANCE OWNED GUESTHOUSES.  THE
IDEA OF THIS IS TO MAKE THE TRAVELER FEEL MORE AT HOME AND TO AVOID UNDUE LONG
DISTANCE COMMUTING AS MOST OF OUR GUEST HOUSES ARE NEARBY TO THE OFFICES.  IN
CERTAIN CASES IF THE GUESTHOUSE IS NOT AVAILABLE THE TRAVELER SHALL BE
ACCOMMODATED IN REASONABLE QUALITY HOTELS.  ALL ACCOMMODATION WILL BE ON A
SINGLE STATUS BASIS ONLY.

VII.   UPON ARRIVAL IN INDIA THE REPRESENTATIVE OF THE CONTRACTOR SHOULD GET
HIMSELF REGISTERED WITH THE NECESSARY AUTHORITIES IN INDIA.

VIII.  ALL OFFICIAL ONWARD TRAVEL TO OTHER LOCATIONS IN INDIA WILL BE ORGANISED
BY ECONOMY CLASS BY AIR OR AIR CONDITIONED FIRST CLASS BY RAIL OR AIR
CONDITIONED CAR OR OTHER MODE OF TRANSPORT AS APPLICABLE TO A SENIOR MANAGEMENT
LEVEL PERSONNEL OF RELIANCE.

IX.    AT LOCATIONS OTHER THAN MUMBAI, STAY WILL BE ORGANISED IN SIMILAR QUALITY
HOTELS AS IN MUMBAI, IF AVAILABLE, OR RELIANCE OPERATED GUESTHOUSES.

X.     ALL LODGING, BOARDING AND LAUNDRY EXPENSES AND LOCAL TRAVEL WHILE IN
INDIA WILL BE BORNE [***].  NO LIQUOR/TOBACCO ARE ALLOWED TO BE CHARGED TO
[***].  ALL OTHER EXPENSES SHOULD BE KEPT WITHIN REASONABLE LIMITS.

XI.    RELIANCE SHALL PROVIDE OFFICE ACCOMMODATION, SECRETARIAL ASSISTANCE,
INCLUDING TELEGRAMS, TELEXES, FAXES, TELEPHONES, COMPUTERS, E-MAILS ETC.
REQUIRED FOR CONTRACTOR’S PERFORMANCE IN INDIA OF THIS CONTRACT.  HOWEVER, ALL
THE CONTRACTORS PERSONNEL SHOULD USE THE TELEPHONE, INTERNET AND FAX FOR USAGE
OF RELIANCE OFFICIAL WORK.  WHEN PUT UP IN A HOTEL ANY PERSONAL TELEPHONE CALL,
FAX AND INTERNET SHOULD BE PAID FOR DIRECTLY BEFORE CHECKING OUT OF THE HOTEL.

 

 

5

--------------------------------------------------------------------------------


 

XII.   [***]

XIII.  EMERGENCY CONTACT NUMBER:

Should travelers require assistance after having landed in Mumbai the following
Reliance employees are to be available to provide assistance:

1.     MR. NVS MENON [TEL NOS: 4916800 / 4916883 / 4916851]

2.     TO BE ANNOUNCED


G)    FOR TRAVEL OTHER THAN TO INDIA:

I.      ON RELIANCE’S APPROVED PROGRAM TRAVEL AUTHORISATION FORM, CONTRACTOR MAY
GO AHEAD AND ARRANGE FOR TRAVEL, ON REIMBURSABLE BASIS.

II.     ALL AIR TRAVEL IS BY ECONOMY CLASS.

III.    HOTELS OF STAY SHOULD BE DECENT WITHOUT BEING OSTENTATIOUS.  (HOLIDAY
INN, HILTON, MARRIOTT EQUIVALENT)


H)    TRAVEL EXPENSE REPORTS SHALL BE PREPARED BY ALL TRAVELLING PERSONNEL OF
CONTRACTOR, FOR TRAVEL OTHER THAN TO INDIA WITHIN [***] OF COMPLETION OF THE
BUSINESS VISIT, DETAILING BILLABLE AND NON-BILLABLE EXPENSES.  [***].  ALL THESE
EXPENSES ARE EXPECTED TO BE INCURRED AT REASONABLE RATES.  RELIANCE HAS AN
OPTION TO PROPOSE TO THE CONTRACTOR AN ALTERNATIVE OF ARRANGING TRAVEL
FACILITIES DIRECTLY, IF POSSIBLE, INCLUDING MATERIAL SUPPLY.  [***].  THESE
EXPENSE REPORTS ALONG WITH ORIGINAL BILLS WILL BE MAINTAINED BY CONTRACTOR, AND
THEY WOULD BE REQUIRED TO BE PRODUCED TO RELIANCE’S AUDIT GROUP FROM TIME TO
TIME.  THE PHOTOCOPY OF TICKET JACKET, HOTEL BILLS, RESTAURANT BILLS, CAR
RENTALS IRRESPECTIVE OF AMOUNT (NO LOWER LIMIT) SHOULD BE SUBMITTED ALONG WITH
THE INVOICE RAISED.


I)      A TRIP REPORT PROVIDES THE LINK BETWEEN PROGRAM TRAVEL AUTHORISATION
REQUEST, PROJECT PLAN INSTRUCTION AND WORK PERFORMED FOR COMPLETE TRANSPARENCY
WHILE BILLING.  THESE REPORTS SHOULD BE PREPARED WITHIN [***] OF COMPLETION OF
EACH BUSINESS VISIT AND MAINTAINED BY CONTRACTOR.  RELIANCE’S AUDIT GROUP MAY
REQUIRE THESE REPORTS TO BE PRODUCED FROM TIME TO TIME.


7.0          REFERENCES

 

Reliance Infocomm Ltd. Project Procedures

Technical Services Contract —

Time Reporting / Invoicing Process, PM-004, Latest Version

Personnel Authorization Form & Roster Process, PM-006, Latest Version

 

 

6

--------------------------------------------------------------------------------


 

 

Attachment — 1:

PROGRAM TRAVEL AUTHORISATION REQUEST

DATE OF APPLICATION:____________

 

Name of Traveler:

:

Contractor Employee

No:

:

 

Flight Itinerary (From — To)

:

 

Departure Airline & Flight No

:

 

Departure date & Time

:

 

Arrival Date & Time

:

 

Connecting Airline & Flight No

:

 

Departure Date & Time

:

 

Arrival Date & Time

:

 

Flight Itinerary (From — To)

:

 

Return Departure Airline & Flight No

:

 

Departure Date & Time

:

 

Arrival Date & Time

:

 

Return Connecting Airline & Flight No

:

 

Departure Date & Time

:

 

Arrival Date & Time

:

 

 

 

 

Class of Travel

: Business/Economy

 

 

 

 

Hotel Arrangements (India Travel Only)*

:

 

Date of Arrival

:

 

Date of Departure

:

 

 

 

 

Emergency Contact Information (India Travel Only)

 

 

Emergency Contact Person

:

 

Emergency Contact Address

:

 

Emergency Contact Telephone No

:

 

 

 

 

Reason for trip

:

 

 

 

 

PAF Period

 

 

To___________

: From__________

 

 

 

 

 

APPROVED

DENIED

 

 

 

 

REMARK

 

 

 

 

 

SIGNATURE

 

 

 

 

 

DATE

 

 

 

*Ensure dates are for the day BEFORE you arrive since you will arrive at 12.30
am the following day (i.e. if you arrive on May 9th at 12:30 am, your
reservation arrival date needs to be for May 8th).  Departure date should be for
the date of departure as you leave at 2:00 am or so (i.e. if you leave on May
12th even though you will leave the hotel the night of May 11th)

 

 

7

--------------------------------------------------------------------------------


 

 

Send this completed form to Mr. N.V.S. Menon.

 

Attachment 2:

Program Travel Information Form

Name of Person on Passport

: First Name, Middle Name, Family

Name

 

 

 

Passport No.

:

Place of Issue of Passport

:

Date of Issue of Passport

:

Validity date of Passport

:

Nationality as mentioned in Passport:

:

Date of Birth as mentioned in Passport

:

Place of Birth as declared in Passport:

:

Phone No

:

Contact Address

:

Fax Nos.

:

Email address

:

Visa no and date (recommend 1-year visas)

:


 

8

--------------------------------------------------------------------------------


 


C) TIME REPORTING AND INVOICING PROCESS


1.0          PURPOSE OF INSTRUCTION

 

This instruction documents the process for time reporting on the program
comprising the contracts executed on [Date] between CONTRACTOR & Reliance

 

All contractor personnel approved by Reliance under the PAF and Roster Procedure
(Document no. PM-006) will charge their time to the relevant job order number
assigned to the program.  This process also explains the invoicing process
required for preparation of invoice by CONTRACTOR, processing & payment thereof
by Reliance.


2.0          RESPONSIBILITY

 

Responsibility for the upkeep and updating of this process shall be with the
CONTRACTOR.

 

Additional information/documents as required by Reliance is to be provided by
CONTRACTOR in a timely manner in order to not unduly delay the invoicing
process.


3.0          APPROVAL OF ITEMS

 

This procedure can be modified by Reliance.  The CONTRACTOR shall carry out
those modifications.


4.0          UPDATION

 

Recommended changes are encouraged.  Updation will be done on a periodical basis
on the approval of both the parties.


5.0          JOB ORDER NUMBERING & CONTROL :


6.0          TIME RECORDING/REPORTING PROCESS

 

This section covers the time recording and reporting process.

1.     CONTRACTOR PERSONNEL SHALL RECORD THEIR TIME IN THE CONTRACTOR’S SYSTEM
(CONTRACTOR’S INTERNAL RECORDING/REPORTING SYSTEM) ON A DAILY BASIS.

2.     CONTRACTOR SHALL PREPARE AND SUBMIT WEEKLY TIME SHEETS ALONG WITH SUMMARY
FOR APPROVAL BY RELIANCE’S DESIGNATED AUTHORITY — I.E., MR. ----------.  BEFORE
SUBMISSION OF THE INVOICE TO RELIANCE CONTRACTOR SHALL ENSURE THAT THE BILLING
IS AS PER THE CONTRACT.  CONTRACTOR’S FINANCE PERSONNEL SHALL CHECK THE SUMMARY
AND FORWARD IT TO RELIANCE FOR THEIR APPROVAL.  INVOICING WILL NOT BE DONE BY
THE CONTRACTOR TILL THE SUMMARY IS APPROVED BY RELIANCE.

 

 

9

--------------------------------------------------------------------------------


 


7.0                          INVOICING PROCESS :

 

                This section covers the invoicing process in detail:

 

[***]

 

The invoice format found in Attachment I is the cover invoice that CONTRACTOR
will use.  [***].  The format is the same for off-shore/on-shore except that for
on-shore services components (B) & (C) will be absent.


8.0          INVOICING FOR ONSHORE & OFFSHORE WORK


A)     SEPARATE INVOICES SHALL BE PREPARED FOR ON-SHORE WORK, AND OFFSHORE
WORK.  INVOICES SHOULD BEAR THE CONTRACT NUMBER.  THE INVOICE SHOULD BE
SUPPORTED WITH TIMESHEETS DULY SIGNED BY RELIANCE DESIGNATED REPRESENTATIVE,
THIS INVOICE WILL BE ONLY FOR RELIANCE APPROVED MAN-HOURS ACTUALLY WORKED ON THE
JOB BASED ON DAILY RATES AS PER CONTRACT.  ALONG WITH THE INVOICE A REPORT (OR
REPORTS) HAS TO BE ATTACHED IN LINE WITH THE PROJECT PLAN WORK UNDERTAKEN FOR
THE BILLING MONTH CONCERNED.  THE INVOICE SHALL BE SUBMITTED TO THE ADDRESS
MENTIONED IN THE CONTRACT:

 

The invoice will cover all approved visits to India and back-up information to
be provided along with the invoices as follows.  Documents numbered I to IV
below should be submitted with the first invoice and the rest with all the
subsequent invoices:

I.      CERTIFICATE OF INCORPORATION/REGISTRATION OF CONTRACTOR’S COMPANY.

II.    CONTRACTOR’S TAX RESIDENCY CERTIFICATE*

III.   NO PERMANENT ESTABLISHMENT(PE) IN INDIA CERTIFICATE*

IV.   AUTHORIZATION LETTER TO MAKE AN APPLICATION TO INCOME TAX DEPARTMENT IN
INDIA SEEKING TAX CLEARANCE FOR REMITTANCE OF FEES TO CONTRACTOR UNDER THE
CAPTIONED AGREEMENT.*

V.    ORIGINAL TIMESHEETS DULY SIGNED BY CONTRACTOR AND RELIANCE’S
REPRESENTATIVE.

VI.   RECEIPTS AS REQUIRED.

VII.  PERSONAL DETAIL PAGE, INDIAN VISA PAGE AND ENTRY / EXIT STAMPS OF THE
PASSPORT.

VIII. COPY OF BUSINESS VISIT REPORT [REFER DOCUMENT NO. 003, THE BUSINESS TRAVEL
PROCESS]

 


* SPECIMEN FORMATS ENCLOSED.


B)    THE INVOICE FOR OFFSHORE AND ON-SHORE SERVICES SHALL NOT CONTAIN ANY OTHER
ELEMENT OF CHARGE, INCLUDING CHARGE TOWARDS VISA, INOCULATION, WITHHOLDING OR
OTHER TAXES, INCLUDING TAXES ON ACCOUNT OF CONTRACTOR’S EMPLOYEES.


C)     RELIANCE SHALL MAKE THE PAYMENT FOR THE INVOICE IN [***] TIME FROM THE
DATE OF RELIANCE’S APPROVAL OF THE INVOICE, AS BEING IN CONFORMITY WITH THESE

 

 

10

--------------------------------------------------------------------------------


 



INSTRUCTIONS.  RELIANCE SHALL APPROVE THE INVOICE AFTER ALL THE
CLARIFICATIONS/INFORMATION ETC IF ANY NEEDED ARE GIVEN BY THE CONTRACTOR TO
RELIANCE.


9.0          OTHER CONDITIONS

1.     THE MATERIAL THAT HAS BEEN ALREADY INVOICED TO RELIANCE WILL BE OWNED BY
RELIANCE AND THE SAME WILL BE TRANSFERRED AND DELIVERED TO RELIANCE AT THE
CONCLUSION OF THE WORK.

2.     RELIANCE OR ITS REPRESENTATIVE CAN EXAMINE ALL
BOOKS/RECORDS/ACCOUNTS/OTHER DOCUMENTATION OF THE CONTRACTOR TO VERIFY THE
AMOUNTS CHARGED TO RELIANCE.

3.     CONTRACTOR IS RESPONSIBLE FOR TAKING OUT AND MAINTAINING INSURANCE
POLICIES FOR ALL ITS PERSONNEL.


10.0        DELIVERABLES: CONTRACTOR TO GIVE LIST OF DELIVERABLES GIVEN DURING
THE INVOICING PERIOD V/S WHAT WAS PLANNED IN TASK ORDER.


11.0        REFERENCES

Reliance Infocomm Limited Project Procedures

Construction Supervisory Services Contract —

Business Travel Process, PM-003, Latest Version

Personnel Authorization Form & Roster Process, PM-006, Latest Version

 

 

 

11

--------------------------------------------------------------------------------


 

Schedule 4

Pro-forma Purchase Order

 

 

--------------------------------------------------------------------------------


 

 

Reliance Infocomm Limited

[***]

 

PURCHASE ORDER FORM

VENDOR

167315
UTSTARCOM INC.

Purchase Order No. XW2/
Date:

 

 

1275, Harbour Bay Parkway,
Alameda, California,
Pin-94502 USA

 

 

Total number of pages:

Phone:
Fax:  0015108648802
E-Mail:
Attention:  Chuck Farrel

 

 

Prices of the individual items are indicated in the Exhibit A against each item
of the equipment.  The information contained herein is confidential and is not
to be released or disclosed for any other use or purpose other than for the
execution of this Purchase Order.  The supply and delivery instructions are
annexed herein.  Vendor shall mean UTSTARCOM INC. and Reliance Infocomm Limited
shall be referred to as “Reliance”.

 

 

TOTAL PO Value:  USD _____________ for the Equipment listed in the “EXHIBIT-A”

 

 

Delivery Terms:  FCA _______________

(Value in Words):  USD ___________________

 

 

Payment: _________________________

RELIANCE INFOCOMM LTD.

 

 

Pre-Dispatch Inspection (PDI) required:
No/Yes.

 

 

Authorized Signatory

 

 

 

 

For detailed Terms and Conditions, please refer Enclosures.

VENDOR’S ACCEPTANCE

 

 

 

 

 

 

 

Authorized Signatory

 

 

2

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

EXHIBIT “A”

 

 

 

 

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

Supply and Delivery Instructions:

 

Vendor must not ship any Product until receipt of a shipment release note,
definite shipping instructions and SCN number.  Partial shipment is strictly
prohibited unless agreed in writing by Reliance.

 

1.0           COMMUNICATION

All communications, correspondence and documentation requested in this purchase
order except those in item-3(A) below, shall be addressed as follows:

 

Procurement related

 

[***]

 

Shipping and Logistics; related

 

[***]

 

2.0           DELIVERY TERMS

 

Vendor shall deliver the Products export packed as per standard international
packing and marked in accordance with the packaging and shipping instructions. 
The Equipment will first be delivered to the Reliance freight forwarder at
Shanghai International Air Port.  Vendor shall have to provide Reliance with the
detailed shipment schedules for the Equipment within [***]. of receipt of this
Purchase Order.

 

3.0           SHIPPING DOCUMENTS

 

A.            Before effecting Shipment Vendor shall submit, One (1) copy of the
draft invoice and packing list, for approval to Reliance at the following
address:

 

Reliance Infocomm Limited

 

[***]

 

After receipt of SCN number and shipping Instructions such as freight forwarder
details, port of shipment and related information, Vendor shall proceed with the
shipment.  Vendor shall ensure ETD/ETA of the goods to Reliance, as soon as the
respective SCN’s are allotted by Reliance.

 

The Products shall be:

 

 

2

--------------------------------------------------------------------------------


 

 

Purchase Order No. XW2/

 

(i)            Invoiced in duplicate to:

 

Reliance Infocomm Limited

 

[***]

 

(ii)           Shipped to:

 

Reliance Infocomm Limited

 

[***]

 

B.            Vendor shall submit the following manually signed non negotiable
set of documents at the time of shipment to the designated freight forwarder and
along with advance copies (by fax and e-mail of scanned documents) of the same
to Reliance EXIM clearance department.  These advance documents shall
specifically include:

 

a)             Invoice detailing item-wise breakdown of values.

b)            Copy of HAWB /Clean Bill of Lading (as applicable).

c)             Packing List.

d)            Certificate of Origin duly signed and issued by the local Chamber
of Commerce.

e)             Copy of Inspection certificate (if applicable).

f)             Copy of Insurance Certificate.

g)            Export Certificate, if applicable from their respective Export
Regulating Agency.

 

Vendor is solely responsible to ensure reaching of aforesaid non-negotiable
documents, at least [***] (except for the Certificate of Origin, HAWB and
freight forwarder’s Receipt) in advance of the anticipated landing of goods in
India.  Any demurrage or payment liability arising out of the improper or
delayed documentation directly attributable to the Vendor shall be recovered
from the Vendor.

 

4.0           SHIPPING INSTRUCTIONS

 

a)             Vendor and Reliance will work in close co-ordination with each
other for the selection of the Reliance appointed Freight Forwarder.  Vendor
shall assist Reliance with the shipment booking arrangements through the
provision of a Logistics Plan, in the agreed format, which will be made
available to Reliance prior to shipment release and which will be updated on a
weekly basis.  In the unlikely event of an emergency, Vendor shall, at
Reliance’s request, make arrangements directly with Reliance’s appointed Freight
Forwarder to expedite shipment on next available flight basis [***].

 

b)            Reliance assisted by Vendor shall arrange to book through the
nominated Freight Forwarder space as per requirements, in the aircraft or ship.

 

 

3

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

c)             In the event of any change in the schedule not reflected in the
Logistics Plan, Vendor shall arrange for cancellation of the initial booking and
arrange for alternate booking [***] but with prior approval in writing.  In the
event of any cancellation of flight / vessel Vendor shall arrange through the
Freight Forwarder for alternate arrangement immediately with any other
air/shipping lines and ensure immediate movement of goods.

 

d)            Shipment Release / overseas warehousing:  As indicated above,
Vendor is required to obtain Shipment Release Note from Reliance prior to
effecting any dispatch.  During such request from Vendor, for specific reasons,
Reliance prior to effecting any dispatch.  During such request from Vendor, for
specific reasons, Reliance reserves the right to withhold such Release Note and
to postpone the shipment despite its readiness for dispatch.  For this purpose
such decisions shall be communicated to the Vendor in writing.  Vendor shall
comply with such request and arrange for temporary storage of the packed
consignment in its own warehouse.  Vendor is responsible for safe and proper
storage / handling of the consignment in the warehouse.  The insurance cover to
be arranged by the Vendor for the purpose of execution of the contract shall
also include the risk to be covered during temporary storage.

 

e)             [***].  Vendor shall keep Reliance informed about such temporary
arrangements.

 

f)             Vendor shall send Cargo dispatch intimation advice after shipment
in the mutually agreed format.

 

g)            PACKING:

 

1.             Customer hereby provides the methodology to be adopted by the
Contractor with respect to the Packing of various materials during the execution
of the order.  However, Contractor is to note that it is neither a packing
manual, nor a substitute for professional packing practices.  CONTRACTOR is
fully responsible for the quality of his packing.  Packing may be subject to
surveillance by Customer at the sole option of Customer

2.             Packing shall be standard to efficiently and effectively protect
the Products from the moment that they leave the factory for a period of [***]
both during loading, transport by road, rail, air or sea, and unloading.  The
method of packing and packaging the Products shall also be sufficient to protect
purchased items against the hazard associated with handling, Transportation and
storage for a period of at least [***] while in transit or in storage at the Job
Site.

3.             Packing shall include all pre-crating protection activities
including but not limited to the suitable application of approved
anti-corrosion, coating, vacuum, pealing, desiccants, solvents, inert blankets
and end caps.  Depending

 

 

4

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/


on their type, the Products are to be protected against both mechanical damage
(shocks, rupture, breakage, loss) and corrosion (rain, salty atmosphere, sand,
wind).  Each individual equipment and component must be bar coded.

 

For the purpose of this instruction, the term “shipping unit” may be used as a
generalized description of a freight piece representing, but not limited to any
of the following:  carton, crate, box, barrel, keg, drum, tower, tank, pipe,
bar, steel, pallet, bundle or applicable package type.

 

4.             Each unit of the BN Terminal is to be packed independently
without intermixing of it’s parts or accessories with any other unit so as to
enable the Customer to redistribute the units to various Sites in India without
involvement of unpacking or re-packing upon arrival in India.  Each independent
package or box or carton shall be packed as per the requirements of airfreight
worthiness and they shall be able to withstand handling, transit shock, load of
stacking etc. during transportation.  The size and shapes of the boxes must meet
the requirements of the passenger aircrafts from the designated FOB
International Gateway Airport.

5.             Due to restrictions in movement of Air Cargo, the independent
units of the BN Terminal are not be palletized without prior approval of the
Customer or their authorized Freight Forwarding Agent(s).

6.             Any Product/s that is found to be below standard or damaged due
to inadequate or improper packing shall be repaired or replaced by the Vendor
[***].  The Vendor upon notification to Reliance shall carry out such repairs or
replacement and the Vendor shall use all reasonable efforts not to jeopardize
Reliance site roll out plan as per delivery Schedule.

7.             In addition Vendor is responsible to ensure that all material is
packed to:  Acceptable airline industry standards and in such a way as to afford
items maximum mechanical protection.  Allow stacking on airline pallets and the
reduction of total weight of the shipping units.  Acceptable industry standards
to enable item maximum mechanical protection and withstand environmental
conditions in Indian Sub-Continent during storage.

 

h)            Hazardous Product/s:  All outside containers and packing shall be
in accordance with rules and regulations of applicable governmental agencies
such as I.C.A.O. / UN / I.MC.O. and I.A.T.A. for all hazardous Product/s. 
Vendor must certify that the Product/s have been packaged for transportation in
accordance with all applicable government agency requirements / standards and
Hazardous Product/s Certificates must be provided for all items identified as
Hazardous in the above regulations rules.

For each Purchase Order the vendor shall pack the Product/s in a separate
shipping unit.

 

 

5

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

i)              Export Packing:  Vendor shall package the Product/s in
accordance with relevant requirements, and where instructions are not provided
or fully defined, the best practice and standards for packaging shall be
followed.

 

j)              Packing List:  Each Packing List shall incorporate the reference
of corresponding invoice and relevant Purchase Order.  The Packing List for each
packages or shipping units shall factually state the material code or part nos.
of all individual items packed in the package.  Packing lists itemizing contents
on each box or crate must be placed inside each shipping unit.  A second copy,
together with any special instructions regarding preservation of contents, must
be sealed in a water-proof envelope and securely fastened to the outside of each
shipping unit.  Spare parts marking shall include the part name and number
listed in the service manual bill or material.

 

Packing Lists must state Job site name, Job site identification number,
Reliance’s Purchase Order Number and Reliance’s Purchase Order line item number,
SCN and full description of the contents.  Only the contents of the shipping
unit to which the Packing List is attached may appear on the Packing List. 
Individual cartons or packages within a shipping unit shall be labeled with the
Purchase Order Item Number and content details.

 

k)             Marking:  Vendor shall mark each package with the following:

 

 

SPECIMEN SHIPPING MARKS

 

 

 

CONSIGNOR:

 

 

 

CONSIGNEE:

 

 

 

P.O. No.:

 

 

 

SCN Number:

 

 

 

Case No.:               of

 

 

 

Dimensions:  L                      xW                          xH           cm

 

 

 

Gross Weight:                      Kilos

 

 

 

Net Weight: _______________________________Kilos

 

 

 

Airport \ Port of Entry: _____________________________

 

 

 

Job site: __________________________________________

 

 

 

6

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

 

Job site identification number: ________________________

 

Destination:  C/o Cotton Corporation of India Ltd.

 

Warehouse Complex

 

Plot no. S-5

 

Kalamboli

 

Navi Mumbai — 410218

 

India

 

Made in:

 

l)              Labels:  Shipping units which cannot be marked in accordance
with the above shall be marked with labels, which shall be printed on durable,
weather resistant material using waterproof ink.  Labels shall be affixed to the
shipping unit by waterproof glue.

 

m)            Bar Coding:  All the Equipment and their components are to be Bar
Coded as agreed by the parties for easy identifications and storage.  The box or
the cartons containing the Equipment are also to be Bar Coded for the above
reason.

 

n)            Special Handling Instructions:  Special Handling requires
International Maritime symbol.  Symbols shall be applied with exterior grade
paint or waterproof ink in a color that produces a high contrast with the
surrounding background.  Which are easily damaged Product/s shall be marked
“FRAGILE” and also when required, “HANDLE WITH CARE”, “COOL STORAGE”, and/or
“USE NO HOOKS” and as provided in the special handling instructions.  When
required, due to length or unbalanced weight, creates or boxes shall have a
center of gravity, indicated by the relevant symbol.

 

o)            Appointment of Freight forwarding Agent:  Vendor to provide all
inputs, support, experience, assistance / advice to Reliance for selecting the
Freight Forwarder.  Reliance shall be responsible for appointing freight
forwarder for transportation of the Product/s from International airport/seaport
up to seaport / airport of entry in India.

 

p)            Contact details:  Vendor shall provide the complete details of One
point Contact for various geographical locations of their factory from where the
goods are expected to be dispatched and the corresponding Vendor’s Inland
Freight Forwarding Agents located in such place.  These details shall be
provided within a week from the date of placement of Purchase Order by Reliance,
as per agreed format.

 

Vendor’s request for shipping instructions shall be through e-mail or facsimile,
with the following information included in its fax:

•      Reliance’s Purchase Order number.

•      Number of packages with individual weights, dimensions and identification
marks.

•      Name and telephone number of person in Vendor’s organizations to be
contacted.

 

 

7

--------------------------------------------------------------------------------


 

Purchase Order No. XW2/

 

•      Vendor’s reference (i.e., shop order number).

•      Confirm documentation ready (shipping invoices/packing lists etc.).

•      Any special handling requirements, e.g., hazardous or fragile equipment.

•      PO line item and quantity ready for shipment.

 

q)            Overseas inland transportation:  Vendor shall be responsible for
the loading of the consignment at their works and to transport the same up to
agreed International airport / seaport of dispatch at its own cost.  For this
purpose, Vendor shall engage a reputed and experienced transporter and ensure
that the consignment reaches the international airport / seaport on time in good
condition.  In this connection, the Vendor shall keep the Reliance or its
designated Freight forwarder informed about such movements of goods on ongoing
basis.

 

r)             Export clearance:  All the export formalities including but not
limited to air /sea port handling and customs clearance in the Vendor’s country
of dispatch shipment shall be carried out by the Vendor or its appointed agency
[***].  For this purpose, [***].  Vendor shall keep Reliance informed about the
status of Export Clearance on ongoing basis.

 

 

*****

 

 

8

--------------------------------------------------------------------------------


 

Schedule 5

 

Form of Performance Security

 

 

--------------------------------------------------------------------------------


 

FORMAT

 

STANDBY LETTER OF CREDIT

 

 

Reliance InfoComm Limited

Reliance Centre,

19, Walchand Hirachand Marg,

Ballard Estate,

Mumbai — 400 001.

 

 

Standby Letter of Credit No:                                  
                                

 

Date:                                         Amount:                        
                                

 

Re Purchase Order (“PO”) No._________________ between ___________ &
________________ dated ______________, Broadband Access Network General Terms
And Conditions dated ___________________ and Broadband Access Equipment
Agreement/ Broadband Access Software Agreement/ Broadband Access Services
Agreement dated _________________ (hereinafter refer as “CONTRACT”)

 

Dear Sirs,

 

Whereas Reliance Infocomm Limited (hereinafter referred to as  “RELIANCE”) has
issued  a PO No.____________________ dated______________   with UTStarcom Inc.
                                                                 (hereinafter
referred to as “VENDOR”) for Supply of equipment/ software/ services; and

 

Whereas VENDOR is required under the CONTRACT to procure a Standby Letter of
Credit issued by an acceptable bank in favour of RELIANCE in support of the due
and proper performance of the obligations undertaken by VENDOR in respect of the
above mentioned CONTRACT.

 

Therefore, in consideration of the above, we
                                                                              

(Name of Bank) established in 
                                                                  and having our
address at 
                                                                                                 
 (this “Bank”), hereby irrevocably and unconditionally guarantee and undertake
to RELIANCE, without any right of defence, set off or counterclaim whether on
our behalf or on behalf of VENDOR and on demand and without demur to pay to
RELIANCE a sum not exceeding ……………………(Figures) ……………………………….(Words) or any
lesser sum specified by RELIANCE by transfer to an account in RELIANCE’s name at
such bank as RELIANCE shall stipulate or in

 

 

Page 1 of 3

--------------------------------------------------------------------------------


 

 

such other manner as shall be acceptable to RELIANCE upon presentation of a
letter of claim as specified below.

 

The letter of claim shall be drawn on this Bank, signed by the authorized
manager of RELIANCE.  Each draft must be accompanied by this original Standby
Letter of Credit (and any amendments hereto) and must bear on its face the
clause “Drawn under [name of bank] Standby Letter of Credit Number _________,
dated ______________, 200_” and the following certification:

 

“The undersigned certifies that that he/she is a duly authorized manager of
RELIANCE, and that VENDOR has failed, after being provided [***] written notice
of failure by RELIANCE, to perform its obligations to RELIANCE under the
Contract with respect to performance, in accordance with the Contract and any
dispute between VENDOR and RELIANCE with respect to such performance failure has
not been resolved through the procedures set forth in Section 22.2(ii) of the
Broadband Access Network General Terms And Conditions dated October 1, 2002,
except that the period to resolve such dispute as set forth in such Section
22.2(ii) was extended to [***].”

 

We agree that your draft drawn under and in compliance with this Standby Letter
of Credit will be duly honored by us upon presentation of said draft if
presented in the manner described herein on or before the date that is [***]
after the date hereof plus a claim period of [***] (“Expiry Date”) or amended
Expiry Date if applicable.  In case this Standby Letter of Credit is required to
be extended, and is not extended, for a further period, [***] prior to the
Expiry Date, then Reliance shall be entitled to encash this Standby Letter of
Credit.

 

We agree that any changes, modifications, additions or amendments which may be
made to the CONTRACT, or in the work to be performed thereunder, or in the
payments to be made on account thereof, or any extensions of the time for
performance or other forbearance on the part of either RELIANCE or VENDOR to the
other or to any other guarantor of the obligations of either of them, shall not
in any way release us from our continuing liability hereunder, and we expressly
waive our rights to receive notice of any such changes, modifications,
additions, amendments, extensions or forbearance.

 

We further agree that any payment made hereunder shall be made free and clear of
and without deductions for or on account of any present or future taxes, levies,
imposts, duties, charges, fees, deductions or withholdings of any nature
whatsoever and by whomsoever imposed.

 

Notwithstanding anything contained herein above, the liability of this Bank
under this Standby Letter of Credit shall be limited to ………………………….and shall
remain valid till the Expiry Date.  This Bank is liable to pay to the RELIANCE
the guaranteed amount or any part thereof under this Standby Letter of Credit
only and only if the RELIANCE serves upon this Bank a written letter of claim as
described above on or before the Expiry Date.

 

This Standby Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credit (1993 Revision) International Chamber of
Commerce Publication No. 500.

 

 

Page 2 of 3

--------------------------------------------------------------------------------


 

 

Yours faithfully,

Authorised Signature of Bank

 

 

 

 

 

Page 3 of 3

--------------------------------------------------------------------------------


 

FORMAT

 

STANDBY LETTER OF CREDIT

 

 

Reliance Infocomm Limited

Reliance Centre,

19, Walchand Hirachand Marg,

Ballard Estate,

Mumbai — 400 001.

 

 

Standby Letter of Credit No:                                  
                                

 

Date:                                         Amount:                        
                                

 

Re Purchase Order (“PO”) No._________________ between ___________ &
________________ dated ______________, Broadband Access Network General Terms
And Conditions dated ___________________ and Broadband Access Equipment
Agreement/ Broadband Access Software Agreement/ Broadband Access Services
Agreement dated _________________ (hereinafter refer as “CONTRACT”)

 

Dear Sirs,

 

Whereas Reliance Infocomm Limited (hereinafter referred to as  “RELIANCE”) has
issued  a PO No.____________________ dated______________   with UTStarcom Inc.
                                                                 (hereinafter
referred to as “VENDOR”) for Supply of equipment/ software/ services; and

 

Whereas VENDOR is required under the CONTRACT to procure a Standby Letter of
Credit issued by an acceptable bank in favour of RELIANCE in support of the due
and proper performance of the Products and Technical Support Services supplied
by VENDOR in accordance with the Specifications set forth in the above mentioned
CONTRACT.

 

Therefore, in consideration of the above, we
                                                                              

(Name of Bank) established in 
                                                                  and having our
address at 
                                                                                                 
 (this “Bank”), hereby irrevocably and unconditionally guarantee and undertake
to RELIANCE, without any right of defence, set off or counterclaim whether on
our behalf or on behalf of VENDOR and on demand and without demur to pay to
RELIANCE a sum not exceeding ……………………(Figures) ……………………………….(Words) or any
lesser sum specified by RELIANCE by transfer to an account in RELIANCE’s name at
such bank as RELIANCE shall stipulate or in

 

 

Page 1 of 3

--------------------------------------------------------------------------------


 

 

such other manner as shall be acceptable to RELIANCE upon presentation of a
letter of claim as specified below.

 

The letter of claim shall be drawn on this Bank, signed by the authorized
manager of RELIANCE.  Each draft must be accompanied by this original Standby
Letter of Credit (and any amendments hereto) and must bear on its face the
clause “Drawn under [name of bank] Standby Letter of Credit Number _________,
dated ______________, 200_” and the following certification:

 

“The undersigned certifies that that he/she is a duly authorized manager of
RELIANCE, and that VENDOR has failed in its obligations under and in accordance
with the Contract and the Specifications with respect to the performance of
Products and/or Technical Support Services as notified in writing by Reliance
and has not cured such failure within a period of [***] of such notification and
any dispute between VENDOR and RELIANCE with respect to such performance failure
has not been resolved through the procedures set forth in Section 22.2(ii) of
the Broadband Access Network General Terms And Conditions dated October 1, 2002,
except that the period to resolve such dispute as set forth in such Section
22.2(ii) was extended to [***].”

 

We agree that your draft drawn under and in compliance with this Standby Letter
of Credit will be duly honored by us upon presentation of said draft if
presented in the manner described herein on or before the date that is [***]
after the date hereof plus a claim period of [***] (“Expiry Date”) or amended
Expiry Date if applicable.  In case this Standby Letter of Credit is required to
be extended, and is not extended, for a further period, [***] prior to the
Expiry Date, then Reliance shall be entitled to encash this Standby Letter of
Credit.

 

We agree that any changes, modifications, additions or amendments which may be
made to the CONTRACT, or in the work to be performed thereunder, or in the
payments to be made on account thereof, or any extensions of the time for
performance or other forbearance on the part of either RELIANCE or VENDOR to the
other or to any other guarantor of the obligations of either of them, shall not
in any way release us from our continuing liability hereunder, and we expressly
waive our rights to receive notice of any such changes, modifications,
additions, amendments, extensions or forbearance.

 

We further agree that any payment made hereunder shall be made free and clear of
and without deductions for or on account of any present or future taxes, levies,
imposts, duties, charges, fees, deductions or withholdings of any nature
whatsoever and by whomsoever imposed.

 

Notwithstanding anything contained herein above, the liability of this Bank
under this Standby Letter of Credit shall be limited to ………………………….and shall
remain valid till the Expiry Date.  This Bank is liable to pay to the RELIANCE
the guaranteed amount or any part thereof under this Standby Letter of Credit
only and only if the RELIANCE serves upon this Bank a written letter of claim as
described above on or before the Expiry Date.

This Standby Letter of Credit shall be governed by and interpreted under the
laws of _________.

 

Yours faithfully,

 

 

 

Page 2 of 3

--------------------------------------------------------------------------------


 

 

Authorised Signature of Bank

 

 

 

 

 

 

 

 

Page 3 of 3

--------------------------------------------------------------------------------



SCHEDULE 6 - PROPOSED FEATURE DELIVERY SCHEDULE

 

 

[***]

 

 

 

 

--------------------------------------------------------------------------------


 

Reliance and UTStarcom Proprietary & Confidential`

 

Annexure 1A

TECHNICAL SUPPORT  SERVICES (‘TSS’)

 


SECTION 1.         INTRODUCTION

 

Vendor shall note that Reliance’s basic philosophy in delivering world class
service to its customers will be achieved mainly through:

•                  Deploying equipment of latest technology and made of high
quality components which are developed with the aim of achieving very long Mean
Time Between Failure (‘MTBF’) performance;

•                  Opting for redundancy in component level which are highly
critical in nature;

•                  Ensuring back-up features built into equipment and software
to minimize the loss of customer and operating data in the event of failure;

•                  Deploying advanced software programs to solve problems
through self-, and remote-diagnostic equipment capabilities;

•                  Network Operations Centers (‘NOCs’) which constantly monitor
the status of the network, and a full suite of software support systems (e.g.,
enterprise, operations and billing) to permit Reliance to provide all its
anticipated voice, data and enhanced services efficiently; and

•                  Upgrading the Products continuously in phase with development
in technology.

 


SECTION 2.         INTENT OF THIS DOCUMENT: -

 

This TSS document is meant to provide a structured framework for provision of
TSS of all the Products supplied by the Vendor. Also, the philosophy, scope, and
other terms and conditions are provided with an intention to enable the Vendor
to achieve the following:

•                  To understand the complete volume and scope of work;

•                  To understand the level of Service expected;

•                  To plan all the activities required to be carried out well in
advance;

•                  To forecast, derive and ensure availability of resources
required;

•                  To develop and implement a comprehensive system/procedure;

•                  To establish strategy and to deploy resources and ensure
achievement of Service Levels; and

•                  To define a system for continuous improvement and to enhance
the Service Levels on continuous basis.

 


2.1.1                               DEFINITIONS

 

1

--------------------------------------------------------------------------------


 

 

“Customer Service Request or CSR” means a document issued by Reliance personnel
specifying the fault observed in the Broadband Access Reliance Network and or
Network Element as the case may be and the efforts taken by Reliance to correct
the same.

 

“Depot’ shall mean the centre/office of the Vendor located within or outside
India where the Products  or part thereof or any spares are repaired or replaced
by the Vendor.

 

“FRU” means Field Replaceable Unit.

 

“GST” means the Global Product Support Centres of the Vendor located at various
places throughout the world.

 

“Products” shall have the same meaning as ascribed to it in General Terms.

 

“MTBF/Mean Time Between Failure” shall mean the time taken between two
successive failures of the individual FRU.

 

“MTTR/Mean Time to Repair” shall mean the total time taken from the time of
component failure to the time the FRU is repaired and made functional.

 

“NOC/s” mean operations centre/office of Reliance located at Mumbai  to manage
and monitor the Broadband Access Reliance Network.

 

“Broadband Access Reliance  Network” shall have the meaning as ascribed to it in
the General Terms.

 

“Uptime” shall mean the total time for which the Product(s) is in working
condition and able to provide the intended services.

 

“Technical Support Services or TSS” shall mean the preventive and or corrective
maintenance and all other services to be carried out by the Vendor as set forth
below..

 

“Network Location” shall have the meaning as ascribed to it in the General
Terms.

 

“Supervising Officer” shall mean the person for the time being or from time to
time duly appointed by Reliance and notified in writing to the Vendor, to act as
the Reliance representative.

 

“ MCN Locations” shall mean  Media Convergence Node location  of Reliance within
India.

 


SECTION 3.         TERMS AND CONDITIONS:

 

All TSS shall be provided to Reliance, by Vendor, during a period of [***]
including the applicable Product Warranty Period. Reliance shall, after expiry
of the applicable Product Warranty Period, pay for the Technical Support
Services at the rates set forth in Exhibit A to the Broadband Access Services
Contract. The Parties may renew the TSS after such [***] period on mutually
agreed terms. [***].

 

During the Product Warranty Period and under the Technical Support Services,
Vendor shall provide the services described hereunder and in the Contracts ,
[***].

 

 

2

--------------------------------------------------------------------------------


 

 

The Vendor shall be deemed to have inspected the Network Location where the
Products are installed and commissioned by the Vendor, the requirements
specified and the terms and conditions for the provision of the Technical
Support Services. No claim from the Vendor shall be entertained [***] for the
reason of misinterpretation of any matter relating to the Network Location, the
requirements specified hereunder and or conditions on which the Vendor has
reasonably satisfied itself by a visit to the Network Location, reference to the
Supervising Officer or such other means as may be appropriate.

 

(A)                                  [***]

(B)                                 THE SERVICE LEVELS REQUIRED TO BE ACHIEVED
BY THE VENDOR ARE SPECIFIED IN HEREUNDER. [***].

(C)                                  THE SUPERVISING OFFICER OF RELIANCE SHALL
AFFORD TO THE AUTHORISED PERSONNEL OF THE VENDOR, AT ALL REASONABLE TIMES AND
WITH PRIOR AGREEMENT, SUCH ACCESS TO THE NETWORK LOCATIONS  (BUT NOT NECESSARY
SOLE ACCESS) AS MAY BE NECESSARY FOR THE INSPECTION THEREOF AND FOR THE
PROVISION OF TSS, [***]. ANY NECESSARY ACTION TAKEN UNDER THIS CLAUSE SHALL
FORTHWITH BE CONFIRMED IN WRITING TO THE VENDOR BY THE SUPERVISING OFFICER,
HOWEVER THE SAME SHALL NOT RELIEVE THE VENDOR OF ITS OBLIGATIONS HEREUNDER. THE
VENDOR SHALL WORK IN THE NETWORK LOCATION ONLY AFTER THE PERMISSION FROM THE
SUPERVISING OFFICER.

(D)                                 THE VENDOR SHALL TAKE REASONABLE CARE TO
ENSURE THAT, IN THE PROVISION OF TSS, IT DOES NOT INTERFERE WITH THE OPERATIONS
OF THE RELIANCE, ITS EMPLOYEES, OR ANY OTHER THIRD PARTIES.

(E)                                  THE VENDOR SHALL BE RESPONSIBLE [***] FOR
THE DELIVERY TO, UNLOADING AT AND REMOVAL FROM THE NETWORK LOCATION OF ALL
PLANT, EQUIPMENT AND THINGS OF ALL KINDS NECESSARY FOR THE PROVISION OF TSS
EXCEPT THOSE PLANT, EQUIPMENT AND THINGS FOR WHICH RELIANCE SPECIFICALLY AGREES
FOR TAKING SUCH OBLIGATIONS. UNLESS AND OTHERWISE AGREED [***].

(F)                                    IN THE EVENT THAT RELIANCE SHALL REQUIRE
ANY REASONABLE ALTERATIONS OR ADDITIONS TO OR OMISSIONS FROM TSS OR ANY PART
THEREOF (HEREINAFTER REFERRED AS ‘VARIATION’) THE VENDOR SHALL STATE IN WRITING
THE EFFECT SUCH VARIATION SHALL HAVE ON TSS, LEVEL OF AVAILABILITY AND WHAT
ADJUSTMENTS, COSTS, IF ANY, ARE ASSOCIATED WITH SUCH VARIATIONS. THE VENDOR
SHALL FURNISH SUCH DETAILS IN A TIMEFRAME AS MAY MUTUALLY BE AGREED.

(G)                                 THE VENDOR SHALL NOT VARY TSS IN ANY RESPECT
UNLESS INSTRUCTED IN WRITING TO DO SO BY RELIANCE.

(H)                                 NEITHER THE VENDOR PERSONNEL NOR ANY THIRD
PARTY EMPLOYED BY THE VENDOR SHALL MODIFY, MOVE OR ADJUST THE PRODUCTS OR PART
THEREOF EXCEPT WITH PRIOR CONSENT OF RELIANCE.

 

3

--------------------------------------------------------------------------------


 

(I)                                     THE VENDOR SHALL PROVIDE DETAILS OF
ACTIVITIES SUB-CONTRACTED  AND ALSO COMPLETE DETAILS OF EACH SUB-CONTRACTOR.

 


SECTION 4.         LEVEL OF AVAILABILITY

 


4.1.1                               THE LEVEL OF AVAILABILITY SHALL BE [***],
DURING THE PERIOD OF TSS PROVIDED BY THE VENDOR. VENDOR UNDERTAKES THAT THIS
SHALL BE EQUIVALENT TO THE UPTIME  OF THE PRODUCT  REQUIRED FOR PROVIDING
SERVICE LEVEL OF [***] OF BROADBAND ACCESS RELIANCE NETWORK  AS LONG AS RELIANCE
COMPLIES WITH THE  PURCHASE OF RECOMMENDED LEVEL OF SPARES, O & M PROCEDURE
PRESCRIBED IN THE DOCUMENTATION CHAPTER, SERVICE RESTORATION AS ADVISED IN
WRITING BY VENDOR FROM TIME TO TIME AND PROCEDURE OF REPAIR AND RETURN AS
SPECIFIED HEREUNDER.

 


4.1.2                               THE STANDARD OF PERFORMANCE SHALL BE THE
ABILITY OF THE PRODUCTS TO MEET THE FUNCTIONALITY, RESPONSE TIMES AND OTHER
CRITERIA SPECIFIED HEREUNDER OR UNDER THE SPECIFICATIONS. IN THIS PROVISION OF
TSS VENDOR SHALL ENSURE THAT SUCH STANDARD OF PERFORMANCE IS NOT IMPAIRED FOR
REASONS ATTRIBUTABLE TO OR WITHIN THE CONTROL OF ITSELF AND OR ITS
SUB-CONTRACTORS. IN THE EVENT OF THE STANDARD BEING IMPAIRED FOR WHATEVER
REASON, VENDOR UPON NOTIFICATION FROM RELIANCE SHALL TAKE REMEDIAL ACTIONS TO
RESTORE SUCH STANDARD OF PERFORMANCE IN ACCORDANCE WITH THE TERMS SPECIFIED
HEREUNDER.

 


SECTION 5.         SCOPE OF WORK


 


5.1  GENERAL

The Vendor is responsible for providing TSS for the following:

a)              the  Products and other Items supplied by the Vendor in the
Broadband Access Reliance Network;

b)             All Products (hardware & software) and other items supplied by
Vendor’s Sub-contractor for the Broadband Access Reliance Network;

c)              All the Products (hardware & software) and other items supplied
by any other third party only to the extent of the scope of work as mutually
agreed between the parties.

 

The Vendor shall provide following TSS to ensure that the Service Levels and
performance criteria are achieved without any hindrance to the operation of the
Broadband Access Reliance Network. The overall scope is identified against major
headings (but not limited to the same) and is contained herein as follows:

•                  Assessment of the Broadband Access Reliance Network
Architecture;

•                  Designation of Account Maintenance Management Team and
Systems/Procedures;

•                  Global Service Centre;

 

4

--------------------------------------------------------------------------------


 

•                  Preventive Maintenance;

•                  Remote Dial-in Diagnostics;

•                  Breakdown Maintenance Support;

•                  Help Desk;

•                  Emergency Services;

•                  Technical Consultancy Services

•                  Root Cause Analysis of Repeated, Critical and Major Faults;

•                  Repair and Replacement Services;

•                  Spares Management;

•                  Management Information System;

•                  Quality Improvement Analysis;

•                  Software and Firmware Updates and Upgrades

•                  Meetings;

•                  Access to Database;

•                  Predictive and Analytical Reports; and

•                  Obsolescence and Up-gradation Activities Management.

 

Vendor and Reliance shall agree on a specific Vendor support engineer who will
act as one point of contact for all issues concerning maintenance activities,
resolution & expansion plan etc for provision of TSS for the Broadband Access
Reliance Network. While the said engineer may not personally respond all the
problems and or issues but should be appraised of all the support or
change/expansion and development activities, problems and operation status in
the Broadband Access Reliance Network.

 


5.2  ASSESSMENT OF THE BROADBAND ACCESS RELIANCE NETWORK ARCHITECTURE

The Vendor shall assess the complete architecture of Broadband Access Reliance
Network, and various Products and other third party equipment and items deployed
therein. Based on such assessment, Vendor shall, upon request by Reliance
clearly furnish details to Reliance in writing of the requirement of specific
personnel with respect to provision of Technical Support Services, and
maintaining the Broadband Access Reliance Network. Vendor shall provide to
Reliance the type and quantity of spare and replacement parts to be maintained
by Reliance, which shall attached as Schedule K (Spares Management). The Support
center(s) shall be established by Vendor for provision of TSS at  [***].

 

 

5

--------------------------------------------------------------------------------


 

 


5.3  DESIGNATION OF ACCOUNT MAINTENANCE MANAGEMENT TEAM AND SYSTEMS/PROCEDURES

Vendor shall notify its established personnel and management team respectively
to ensure that the same are utilised for the provision of TSS to the best of the
satisfaction of Reliance in accordance with the terms specified hereunder. For
this purpose the Vendor is required to furnish the details of personnel who are
responsible for TSS and to solve the problems during the escalation process at .

•                  Local field level ;

•                  Regional level;

•                  National level

•                  International level; and

•                  Vendor Corporate/management level.

 

The Vendor shall ensure that the personnel identified for providing such TSS
possess the required skill levels for performing the specified job and ability
to act timely and required manner to escalate the problems and solve the same.
The Vendor shall provide the above details as per mutually agreed format.

 

Vendor is also required to set an unambiguous system and procedure for the
purpose of rendering TSS hereunder at various levels as above for their
personnel and team.

 

[***].

 

The systems and procedure proposed by the Vendor shall be based on the
Escalation Procedure indicated hereinbelow:

 


5.4  CSR HANDLING AND ESCALATION PROCEDURE

 


5.4.1                               THE OVERALL PROCESS FLOW PROVIDED IN THE
FOLLOWING DIAGRAM. WHENEVER A NETWORK ELEMENT/SOFTWARE LEVEL FAULT IS REPORTED
IN THE BROADBAND ACCESS RELIANCE NETWORK, RELIANCE’S TRAINED PERSONNEL SHALL TRY
TO RESOLVE THE SAME BASED ON THE STANDARD DOCUMENTATION AND MAINTENANCE
PROCEDURE PROVIDED TO THEM BY THE VENDOR.


5.4.2                               IF THE FAULT CANNOT BE RESOLVED BY
RELIANCE’S REPRESENTATIVE PURSUANT TO THE ABOVE PROCESS PRESCRIBED IN THE
DOCUMENTATION FOR OPERATION AND MAINTENANCE, THEN HE/SHE SHALL INFORM THE NOC OF
RELIANCE IMMEDIATELY. AUTHORISED REPRESENTATIVE AT THE NOC OF RELIANCE SHALL
IMMEDIATELY GET IN TOUCH WITH THE HELP DESK OF THE VENDOR AND ALSO RAISE
RELIANCE SERVICE REQUEST (CSR)/CASE AS SPECIFIED IN SCHEDULE A WHICH SHALL
SPECIFICALLY MENTION THE TROUBLE / FAULT OBSERVED AND THE EFFORTS TAKEN TO
CORRECT THE SAME. THE CSR SHALL ALSO SPECIFY THE DETAILS OF THE PRODUCTS AND OR
PART THEREOF AND OTHER DETAILS AS NECESSARY TO ENSURE THE LOCAL SUPPORT
REPRESENTATIVE (‘LSR’), LOCATED AT MUMBAI SUPPORT CENTRE, UNDERSTANDS THE
PROBLEM IN LINE WITH THE RELIANCE’S REPRESENTATIVE. THE


 

6

--------------------------------------------------------------------------------


 



LSR INITIATES THE ACTION FOR RESOLVING THE PROBLEMS AND ALSO IN PARALLEL FOLLOW
THE ESCALATION LEVELS INDICATED BELOW:

 

RELIANCE SITE PERSONNEL

[ex10-83ai1123image001.gif]

RELIANCE (NOC)  OR PERSONNEL

[ex10-83ai1123image001.gif]

VENDOR’S LOCAL SUPPORT CENTRE (LSC)

VIA – PHONE /IN PERSON

[ex10-83ai1123image001.gif]

VENDOR’S GLOBAL SUPPORT TEAM

(GST) VIA – PHONE /IN PERSON

 


5.4.3                               THIS CSR SHALL BE FIRST COMMUNICATED THROUGH
TELEPHONE, WEB-BASED INTIMATION OR EMAILING THE CSR TO THE VENDOR’S IN-COUNTRY
SUPPORT OFFICE (‘LSC’). THIS LSC WHEN REQUIRED SHALL DEPUTE THEIR REPRESENTATIVE
(LSR) AT THE NETWORK LOCATION. THE LSC SHALL PROVIDE DIRECT SUPPORT TO THE
RELIANCE THROUGH THE FIELD SUPPORT OFFICE LOCATED WITHIN THE AREA WHERE THE
PRODUCTS ARE INSTALLED. SUCH SUPPORT SHALL BE EXTENDED EITHER BY PHONE, EMAIL OR
IN PERSON AS MAY BE MUTUALLY AGREED, DEPENDING ON THE NATURE AND SEVERITY OF THE
PROBLEMS.


5.4.4                               LSR SHALL ENSURE THE TIMELY RESPONSE AGAINST
THE CSR RAISED AND RESOLVE THE PROBLEM AS PER THE SERVICE LEVEL/PERFORMANCE
CRITERIA SPECIFIED HEREUNDER. WHILE TAKING ACTION FOR RESOLVING THE PROBLEM, LSC
ALSO KEEPS THEIR GLOBAL SUPPORT TEAM (‘GST’) INFORMED ABOUT THE PROBLEMS SO THAT
THEY ARE ON ALERT AND MONITOR THE SITUATION ON CONTINUOUS BASIS TO ENSURE
EARLIEST RESOLUTION. ALL INSTRUCTIONS AND TECHNICAL ASSISTANCE ARE PROVIDED BY
LSC. IN THE EVENT OF LSR FAIL TO SOLVE THE PROBLEM, THE LSC SHALL ENSURE THE
DEPUTATION OF SUITABLY QUALIFIED PERSONNEL TO THE NETWORK LOCATIONS OR ARRANGE
FOR NECESSARY CORRECTIVE ACTION WITHIN THE TIME-BOUND SCHEDULE (AS PER THE
SERVICE LEVELS/PERFORMANCE CRITERIA).


5.4.5                               IN THE EVENT OF LSC IS NOT ABLE TO SOLVE THE
PROBLEM THE SAME SHALL BE ESCALATED TO THE GST SIMULTANEOUSLY TO ENSURE FURTHER
ACTION TO BE TAKEN IN THIS REGARD. IT IS CONSIDERED THAT THIS FINAL ESCALATION
MEANS TO THE VENDOR THAT THE PROBLEMS ENCOUNTERED IS VERY SEVERE AND THE SAME
SHALL BE RESOLVED ON EMERGENCY BASIS. IT IS CONSIDERED THAT THE PERSONNEL AT GST
LEVEL ARE HIGHLY QUALIFIED AND EXPERIENCED PERSONNEL PROVIDED WITH ALL RESOURCES
AND TO BE ABLE TO ANALYSE THE PROBLEM IN DEPTH IN A DEDICATED MANNER AND SOLVE
THE SAME IRRESPECTIVE OF THE NATURE OF THE PROBLEM I.E., WHETHER IT IS HARDWARE
OR SOFTWARE FUNCTIONAL, DESIGN OR APPLICATION PROBLEMS. FOR THIS PURPOSE VENDOR
SHALL ENSURE FACILITATION OF ACCESS TO THE EXPERTISE AT GST EXPEDITIOUSLY.

 

7

--------------------------------------------------------------------------------


 


5.4.6                               DURING THE ABOVE ESCALATION PROCESS, EACH
LEVEL PERSONNEL SHALL ENSURE THE FOLLOWING:

•                  Keep in constant touch with the Reliance’s representative and
the next level personnel of the Vendor’s Team;

•                  Despite escalating the problem to the next level, keep
analysing the problem and try to resolve the same;

•                  Keep informing  Reliance and all Vendor’s personnel (at
different levels) about the action being taken to resolve the problems;

•                  Keep exploring all other resources available outside the
Vendor’s purview and try to use such resources for resolving the problems;

•                  Actively participate in the problem resolution activity and
contribute for early resolution;

•                  Keep collecting the maximum data from all the connected
sources and inform all the personnel involved in the process of resolution; and

•                  Registration of CSR and maintenance of other documents.

 


5.4.7                               HOWEVER IF IN THE OPINION OF RELIANCE AND IN
CASE OF AN EMERGENCY, RELIANCE SHALL HAVE THE RIGHT TO DIRECTLY ACCESS THE LSC
AND OR GST WHO IN TURN SHALL TAKE THE APPROPRIATE ACTIONS FOR RECTIFICATION OF
PROBLEM IN TERMS OF SUPPORT FROM/THROUGH ITS PERSONNEL, DOCUMENTATION, TECHNICAL
SUPPORT EITHER [***].


5.4.8                               AN ESCALATION PROCESS AND PROCEDURE WILL BE
SPECIFIED AND AGREED IN THE FOLLOWING CASES IN THE PROCEDURE MANUALS:

•                  Emergency CSR Escalations;

•                  Non Emergency CSR Escalations;

•                  Management Escalations;

•                  Return and Replace Escalations; and

•                  Customer Service Account Management Escalation.

 


5.5  SEVERITY LEVELS:

The first line maintenance for the Equipment will be performed by Reliance. In
order to establish the common understanding of the criticality of the
fault/problems and to enable the Vendor to take action accordingly, the same are
defined hereinbelow which shall be the base for categorising the nature of
faults/problems. Vendor shall be responsible for ensuring the response and
resolution times defined for each Severity level. For this purpose the Severity
Levels are defined in three categories as follows.

•                  Critical

•                  Major; and

•                  Minor

 

 

8

--------------------------------------------------------------------------------


 

 


5.5.1                               RESPONSE AND RESTORATION TIME

Vendor shall ensure that TSS are provided strictly in accordance with the
Response and Restoration Times (Service Levels) provided below and to achieve
the Service Levels/performance criteria of the Broadband Access Reliance
Network.

 

                [***]

 

The above figures shall be closely monitored to ensure that Vendor provides the
required level of support to the Reliance. The response time figures shall be
measured from the time that Reliance initially contacts the Vendor, until an
engineer from Vendor first responds to Reliance. The restoration time shall be
calculated from the time that Reliance initially contacts Vendor, until the
problem/fault is solved/ rectified.

 


5.6  GLOBAL SERVICE CENTER (GSC)

Vendor undertakes that its GSC located at various locations outside India
consisting of a large additional resource pools for support and problem
resolution shall be accessible to Reliance through LSCs. The support by GSC
shall be provided to Reliance is available in terms of following activities.

•                  Design Support Prime for the  Products;

•                  Provides support to in resolving highly complex issues;

•                  Develops patches/fixes and verifies their functionality and
performance;

•                  Provides design solution for hardware and software;

•                  Single point of contact for emergency recovery services;

•                  24hours x 365 days per year emergency recovery support;

•                  Escalation of emergency issues to specialized design support
terms following escalation process; and

•                  Follow-up actions and Root Cause Analysis of emergency
Conditions;

•                  Monitor , address  Vendor support performance issues  during
pre service and post service periods;

•                  Understand and manage customer priorities within the Vendor
support organization and ensure issues are managed within the support
organization; and

•                  Technical Consultancy Services.

 

The Vendor  shall provide  the details of all the Global Service Centre
including the contact numbers. The same shall be enlisted and specified in
Schedule.

 

 

9

--------------------------------------------------------------------------------


 

 


5.7  PREVENTIVE MAINTENANCE

Vendor shall provide the detailed Preventive Maintenance Plan/Schedule and
processes in the format as Schedule C for each of the items of the Products with
minimum of the details from time to time as requested by Reliance taking into
consideration the past history of the failures recorded by the Vendor. This
Preventive Maintenance Plan/Schedule is subject to the scrutiny and acceptance
of Reliance. Reliance reserves the right to add, delete or modify such plan.
However, such alteration will not relieve the Vendor from any of his obligations
defined hereunder.

 


5.8  REMOTE DIAL-IN DIAGNOSTICS

 

As part of the TSS, Vendor will carry out remote dial-in diagnostics service. By
this, Vendor shall as and when required monitor the relevant parameters of
Broadband Access Reliance Network and carry out required corrections as well as
make recommendations for improvement of the same . As part of this service,
Vendor shall also provide hands-off training for software handling, disturbance
reporting and software updates and upgrades/enhancements..

 


5.9  BREAKDOWN MAINTENANCE SUPPORT

 

In the event of any fault/problem, Reliance, as part of O&M activity, shall
undertake trouble-shooting as per the processes and procedure laid down in the
Maintenance Procedure Manual for such  Products and make effort to resolve the
issue prior to lodging the CSR with the Vendor. However, for Critical and Major
problems CSR shall be lodged simultaneously with the Vendor besides carrying out
the internal trouble-shooting process. In order to facilitate Vendor for
providing best services, Reliance shall carryout the following:

•                  Performing day to day in-house basic maintenance and Network
Operations as per OA&M;

•                  Monitoring network and system alarms;

•                  Performing diagnosis in accordance with instructions provided
by Vendor and carryout the initial remedial action including the Remote Dial-up
Diagnosis;

•                  Operating and controlling Reliance’s internal help desk for
logging and tracking fault inquiries, prioritizing events, and escalating as
required to Vendor’s Technical Support Team; and

•                  Gather data whatever required for Vendor to provide technical
support.

 

In the event of CSR raised by Reliance for Breakdown Maintenance Vendor shall
ensure resolution of the problems/faults as per the procedure indicated in the
CSR Handling within the resolution time as specified in Clause 19.7.4. Vendor,
as part of resolution activities, shall ensure minimum of the following:

 

 

10

--------------------------------------------------------------------------------


 

•                  Troubleshoot problems using diagnostic utilities;

•                  Diagnosis of routine hardware/software problems;

•                  Provide advice on how to detect and resolve hardware
problems;

•                  Advise on issues requiring hardware replacements;

•                  Diagnosis of issues related to interoperability;

•                  Analysis of trace/log/dump/operational measurement
information;

•                  Root Cause Analysis of emergency incidents;

•                  Identify and resolve code level problems as per severity
levels as specified hereinabove;

•                  Test and release code corrections;

•                  Provide regular on-going updates and upgrades; and

•                  Provide case resolution and agree closure.

 


5.10        HELP DESK SERVICE

Vendor shall provide, a Help Desk Service which will be adequately staffed and
shall be the  “One Point Contact” for the Reliance to lodge the CSR and to solve
all day to day minor problems/faults ( if the problem/fault is not resolved by
Reliance maintenance and operation engineer at first level) which impair
operation of Broadband Access Reliance Network.

 

Vendor customer support website – [***] is the front end for the provision of
TSS .  This website will allow Reliance  maintenance and operation engineers to
log in Broadband Access Reliance Network and Product  problems along with the
perceived severity and problem details.  Trouble tickets entered via this
website are continuously monitored and an acknowledgement will be available
within [***].  In addition to the web based trouble reporting system, Vendor
will also provide a 24 * 7 hotline toll free access number, which should be used
to report Critical or Major problems.

 

This Help Desk service shall be made available   for providing technical
assistance on [***] basis.

 

The person in charge of the Help Desk shall be one point contact and responsible
for establishing communication between Reliance’s engineers and the Vendor’s
local/regional/national/ Asia Pacific/corporate personnel. However, Reliance
reserves the right to contact directly any personnel of the Vendor if it is felt
necessary.

 

In the event of telephone contact is not sufficient to resolve the problems,
experienced personnel of Vendor shall remain available for dial-in-diagnostics
and visits to the Network Location.

 

 

11

--------------------------------------------------------------------------------


 

Vendor shall provide to Reliance its Help Desk process, management and
organisation and same shall be attached herewith as Schedule L (Vendor Help Desk
Process, Management and Organisation) engaged in providing the services through
its Help Desk.

 


5.11        EMERGENCY SERVICES

For Critical and Major Problems, as decided by Reliance emergency CSR shall be
raised against which Vendor is liable for providing Emergency Services. By this,
Vendor provides to Reliance the access to the experts available [***]. If any
emergency service is sought via Help Desk the same shall be provided on [***]
basis.

 

In order to take assistance during the emergency, the Vendor shall make
available of its experts either [***], as required, on telephone. Based on the
nature of problems, the Vendor’s experts shall advise the solution to Reliance
over phone or if necessary, he will arrange for remote access for the Broadband
Access Reliance Network through dial-up-link. In the event of failure to solve
the problems through phone, Vendor will arrange immediately for his expert’s
site visit to resolve the problems.

 


5.12        TECHNICAL CONSULTANCY SERVICES:

As part of this service to be provided by the Vendor hereunder technical
consultancy services shall be provided through Help Desk. Such services shall
include minimum of the following but not limited to the same:

•                  Any clarifications sought by Reliance with regard to either
the specifications, maintenance or operations of the equipment/software covered
hereunder. For this purpose, Vendor shall ensure timely response so that there
is no impact on the operations of the Broadband Access Reliance Network;

•                  To provide any information on the procedures/systems of
maintenance, operations or maintenance of the Broadband Access Reliance Network;

•                  To provide all information about the latest developments in
the Products, Specifications, configuration and functional aspects;

•                  To provide any information on statutory regulations and
assisting Reliance in meeting such regulations;

•                  To provide all Management Information System (‘MIS’) reports
as mutually agreed ;

•                  To provide implementation procedures and ways and means to
use the various existing features and provide work around with existing features
to give tailor made solutions to certain requirements; and

•                  To provide information on a continuous basis about the
developments took place in introducing new features and evaluation of the same
with respect to its functional aspects, acceptance in the market and business
opportunities.

 

 

12

--------------------------------------------------------------------------------


 

 

In the event of telephone contact is not sufficient to resolve the problems,
experienced personnel of Vendor shall remain available for dial-in-diagnostics
and site visit/s as may be mutually agreed.

 


5.13        ROOT CAUSE ANALYSIS OF REPEATED, CRITICAL & MAJOR FAULTS:

Vendor shall be responsible for monitoring and collecting data with respect to
the repeated and emergency failures (Critical and Major) analyse the same for
the cause of such failures and the resolution thereof. Root cause failure
reports are also to be provided to Reliance. The reports shall include:

•      Modules exchanged;

-                    By type;

-                    By network;

•      Non conformance from the specified parameters;

•      Customer specific statistics vs. global statistics;

•      Product enhancement actions;

•      Process enhancement actions;

•      Analyze the problem/fault for its causes;

•                  For this purpose, if required, experts from
region/national/Asia pacific/corporate levels shall be deputed for ascertaining
such causes;

•                  Ascertaining the concrete reasons for occurrence of such
causes;

•                  Action plan  for avoiding such failure/fault completely in
future;

•                  Implementation of such action plan after duly accepted by
Reliance;

•                  Monitoring the effect of the action taken, collecting data,
preparation of report and submission of the same to Reliance;

•                  MTBF analysis report/no trouble found analysis for all
Network elements based on the fault observed on the Broadband Access Reliance
Network; and

•                  Create reports recording Critical/Major problems and their
resolution for review which shall be done periodically by Vendor and Reliance.

 


5.14        REPAIR &  REPLACEMENT SERVICE

This Repair and Replacement Service covers the repair/replacement and return of
the defective Field Replaceable Unit (FRUs) for the  Products supplied by the
Vendor. Reliance shall  place the Purchase Order for Repair and Return Service
on the Vendor.

 

Vendor shall provide for Reliance’s approval, Vendor’s Repair and Replacement
procedures and processes that are in place to ensure Vendor’s compliance with
the MTTR as specified in Section 19.7 Response and Restoration Time, above.

 

 

13

--------------------------------------------------------------------------------


 

 

In the process of resolution of the Critical and Major problems/faults the
spares for field replacement units may be used from the stock of spares
maintained by Reliance The original components/parts which are defective and
removed from the Products shall be repaired and replaced by the Vendor with
[***] to Reliance during the Product Warranty Period. During  and after the
expiry of the Product Warranty Period Vendor shall repair and replace  the
defective Products within such time periods so as to comply with the Service
Levels.

 

For this purpose the Vendor shall be responsible for providing back up parts/
components, FRUs as spare in order to meet the MTTR as specified in Section 19.7
Response and Restoration Time, above. In addition if the spares stock of
Reliance for Critical spares falls below [***] of the recommended spares
stocking level at any Location within India, as recommended by the Vendor as per
Section 3.3.of the Broadband Access Equipment Contract then the Vendor shall 
replenish such  spare [***], upon notification by Reliance. For the spares other
than the Critical spares the same shall be replenished within a period of [***].
In addition if any non critical spare used for resolution of Critical/Major
fault , the level of which has fallen below [***] of the recommended level, the
same shall be replenished within a period of [***]. All the  logistics
activities and related costs  while replenishing the spare stock shall be the
responsibility of the Vendor. At the time of calculation of the aforesaid [***]
, rounding of be carried out to full number by ignoring the decimal, if any.

 

Any spares sent for repair either within India or outside India shall be
repaired and rectified immediately and made available for despatch to Reliance
designated location within [***] from the date of receipt of defective parts /
components at the Repair Centre of the Vendor.

 

Vendor shall provide, the details of their repair centres available within
India  and also worldwide (Schedule B) along with the specific details about
what level of repair and rectification process is carried out in such centres..

 

The Vendor shall be responsible for carrying out all logistics activities to
send the defective parts to the Vendor’s repair centre, getting the same back as
well as  the delivery at the Vendor’s location in India or  to Reliance’s
designated spare stock location OR MCN Location in India .   Vendor shall be
responsible for collection of all the defective FRUs from the designated MCN
locations , at its own cost including the transportation  and insurance costs

 

[***]

 

Vendor shall responsible for packing the Products or part thereof in such a way
that the same is worthy enough to bear the stress, strain and impact while in
transit or handling. Please also refer the clause “Packaging” in the chapter
“Logistics Management”.

 

In the event of failure to identify the defect or to repair the item or the
part/ component of the items can not be repaired, the Vendor is responsible for
replacement of the item

 

 

14

--------------------------------------------------------------------------------


 

 

with new one of same specification [***]. Such replaced parts shall become the
property of Reliance on receipt of the same.

 

The spares which are repaired and returned/replaced shall be subjected to
in-house testing and acceptance at Reliance’s end. within [***] of receipt of
such FRU. In the event of any defect found during the testing which renders the
repaired /replaced spare/parts unusable, Vendor shall take all responsibilities
and bear [***] to be incurred in making good such items including [***].

 

Reliance shall co-operate with the Vendor in all export/import documentation
required from Reliance for this activity .

 

In the event that a repaired or replaced FRU fails to function in accordance
with the Specifications when installed, Vendor shall replace the BN Terminal or
COT in which such FRU is installed at no additional cost to Reliance.

 


5.15        SPARES MANAGEMENT:

For provisions relating to management of spares, reference be made to the
Schedule K “Spares Management” attached herewith.

 


5.16        MANAGEMENT INFORMATION SYSTEM

Vendor is responsible for maintaining all documents and issue to Reliance, all
relevant  reports pertaining to TSS  and obligations covered hereunder. Reliance
reserves the right to audit such documents or reports at any time and to suggest
any addition/deletion and modification to the documents/information provided
they are mutually agreed upon. Such audit and suggestion shall not relieve the
Vendor from his obligations covered hereunder .

 

The Vendor shall maintain the following documents but not limited to the same
during the Request for Assistance – CSR  details;

•                                          The Initial Response Sheet  - IRA
details;

•                                          History of maintenance carried out;

•                                          Details of all the Products covered
under TSS;

•                                          Details of inventory of spares with
minimum details as per the SPIR form;

•                                          Details of upgradation carried out on
equipment/software;

•                                          Details of Sub-contractors and their
responsibilities;

•                                          Details of Service Levels achieved 
–  As per the Service Availability Report  –  SAR; and

•                                          Details of the invoices raised by
Vendor and the payments made by Reliance.

•                                          All documents concerning movement of
spares within India and outside India

 

 

15

--------------------------------------------------------------------------------


 

 

The above documents shall be maintained on online basis and shall be subjected
to audit by Reliance authorised personnel anytime during the subsistence of TSS.
For this purpose, the Vendor shall extend unlimited access to the records and
documents. Reliance reserves the right to take possession of the documents
either during the duration of  TSS or thereafter at its sole discretion.

 

Reliance reserves the right to suggest any other formats or information and
request Vendor to maintain such details as and when it becomes necessary Vendor
shall be liable to maintain such details on online basis.

 

Vendor is responsible for design, develop and maintain a comprehensive System
and database for the  Products. All the activities pertaining to TSS shall be
captured in the same and shall be available for deriving any type of reports
required for the Reliance. Reliance reserves the right to have direct access to
such maintenance module. Vendor shall furnish minimum of the following reports
but not limited to the same to Reliance:

•                  Service Availability report - Once in a  [***] (the Help Desk
Engineer shall submit to the  NOC in charge of Vendor who in turn will submit
the same to the O&M in charge identified from Reliance’s end) ;

•                  Root Cause Analysis Report - as and when it is required (this
shall be sent immediately to Reliance’s in-charge for O&M after resolution of
the Emergency/Major/Critical problems);

•                  Upgradation / Enhancement Report - as and when required (This
shall be submitted by the Vendor’s circle in-charge to the Reliance s circle
in-charge for O&M);

•                  Global Data Analysis Report;

•                  System Performance Analysis Report [***];

•                  Vendor’s/other Reliance Experience Report worldwide and
feedback on any issues and resolution passed etc., which are relevant to the
business of the Reliance.

•                  Spare in stock at Vendor’s premises under repair /in transit
report

 


5.17        QUALITY IMPROVEMENT ANALYSIS

Vendor will carry out analysis of the Broadband Access Reliance Network and
ensure the continuous improvement in the quality of the same . In this
connection, Vendor shall

•                  Analyze the configuration and performance of the Broadband
Access Reliance Network and makes specific recommendation for the action to be
taken for improvement;

•                  Review and provide report to identify intermittent problems
that may affect the Broadband Access Reliance Network including detection and
correction of database errors created during the operations of the Broadband
Access Reliance Network, which cannot be resolved during the day to day
operations;

 

 

16

--------------------------------------------------------------------------------


 

 


5.18        SOFTWARE AND FIRMWARE UPDATES AND UPGRADES

Vendor will provide all Software, firmware Updates/Upgrades (major/ minor) and,
Combined Releases as per the charges  specified in Exhibit A to the Broadband
Access Services Contract to to Reliance during a period of [***] including the
applicable Product Warranty Period. Software and firmware Updates/Upgrades
should be provided in case of an emergency problem with minimal testing to
correct the Critical problems. Any such  Update/Upgrade will be fully tested and
provided in the next available  Update/Upgrade.

 

Vendor shall be responsible for correcting any problems arising with the
Software  irrespective of any Software Updates/Upgrades are released or yet to
be released for such problems. Software Update shall include the following:

•                  Software correction for complete release of a feature; and

•                  Repair loads, or Software Updates to take care of critical
bug fixes and corrections into the generic software release.

 

Vendor shall be responsible for installation, testing and verification of all
Updates and Upgrades, Combined Releases and any other correction software
provided as part of  TSS.

 

If Reliance is operating a Software version which is not the current minimum
supported version, the Vendor is responsible for upgradation/enhancement of such
software to the most current version of the same and carry out TSS. However, in
the process of providing TSS for the Software Vendor shall not wait for
upgradation/enhancement of the Software and will ensure that the defect is fixed
without any delay. However, Vendor shall subsequently ensure upgradation and
enhancement.

 


5.19        MEETINGS

Reliance and Vendor agree to set up task force consisting of technical and
managerial personnel/executives from both the parties. The task force will meet
[***] and which meeting will be a forum to review, discuss, status of the
operation of the Broadband Access Reliance Network, technical support calls,
field visits, module replacements and configuration analysis status of Services
levels and improvements thereof, requirements of Reliance and recommendations
from the Vendor improvements in operation and maintenance of the Broadband
Access Reliance Network.

 

These meeting shall also be the occasion to share information between Reliance
and Vendor at a detailed operational level to find opportunities for improving
practices, product features or network reliability.

 

 

17

--------------------------------------------------------------------------------


 

 


5.20        ACCESS TO DATABASE

Vendor shall allow Reliance to access all available inventory management system
for tracking and analysing all  spares at all location of Vendor and provide
assistance to Reliance for interfacing the same with the inventory system
maintained by Reliance.

 

In addition, subject to the confidentiality arrangements Vendor shall provide
access to its database for the problems encountered and its solutions in
provision of services in other networks world wide and which are accessible and
available with Vendor’s local representative.

 


5.21        PREDICTIVE AND ANALYTICAL REPORTS

 

Reliance shall carry out the first level maintenance. Vendor shall assist to
carry out fault analysis and trending to adjust and conform to specifications
and to specify corrective measures. Vendor shall lead/support to analyze trends
and predict potential failures or service degradations before they are detected
by alarm/performance threshold crossings. The results of the predictive and
analytical reports shall contain the standard accessible information after
analysis as well as the data available in respect of the relevant module, during
the manufacturing and testing, which can be used as a guide for analyzing the
patterns and trending. These reports shall be used for development and
improvement of the Broadband Access Reliance Network.

 


5.22        OBSOLESCENCE AND UP-GRADATION ACTIVITIES MANAGEMENT:

Vendor is responsible for continuous monitoring of Products including spares for
its obsolescence. For this purpose, Vendor shall monitor the developments taking
place with respect to the improvements/enhancements/functional features either
in the market or in the research and development centres of different original
suppliers of the  Products and keep Reliance informed about the same well in
advance. Also, Vendor shall recommend specifically the new
products/developments/features/functional or capacity enhancements to Reliance
for approval and implementation.

 

 

Schedule A           :               Format of CSR Form

 

Schedule B           :               List of Repair Centres and Global Service
Centres

 

Schedule C           :               Preventive Maintenance Plan / Schedule

 

Schedule D           :               Repair and Replacement /Return Advice

 

Schedule E            :               Initial Response Sheet

 

Schedule F            :               Service Availability Report

 

Schedule G           :               Service Availability Payment Certification

 

 

18

--------------------------------------------------------------------------------


 

 

Schedule H           :               List of O& M In charge

 

Schedule I             :               Overall Maintenance Activity Report

 

Schedule J      :                     Process of Repair and Replacement

 

Schedule K           :               Spare Management

 

Schedule H :                         Vendor Help desk Process, Management and
Organisation

 

 

 

19

--------------------------------------------------------------------------------


 

Customer Service Request (Attachment A)

 

CSR no.

:

Circle Name

:

 

 

City Name

:

CSR Date

:

Site name

:

 

 

Site GIS UID

:

 

 

 

 

Target Resolution Time

:

Actual Resolution Time and Date

:

 

 

 

 

 

 

 

 

Category of Fault

:

(Critical\Major\Minor)

 

 

 

 

 

Time of raising the CSR

:

 

 

 

 

 

 

Copies sent to (Tick as Relevant)

 

 

 

Field

:

 

 

Regional

:

 

 

National

:

 

 

Asiapacific

:

 

 

Corporate

:

 

 

 

 

 

 

Nature of Fault

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Internal Maintenance
activity performed and result

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escalation Required

:

Y/N                         To:

 

Escalation Note

:

 

 

 

 

 

 

Action Required by Contractor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Reliance Field Engineer

 

 

 

 

 

 

 

Name :

 

 

 

 

 

 

 

Empl. No. :

 

 

 

 

--------------------------------------------------------------------------------


 

LIST OF REPAIR CENTRES AND GLOBAL SERVICE CENTRES

(ATTACHMENT B)

 

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

 

RELIANCE INFOCOMM BROADBAND FTTB ACCESS NETWORK

PREVENTIVE MAINTENANCE DOCUMENT (ATTACHMENT C)

 

Introduction:

 

This document highlights some of the important points that are to be taken care
of during the installation and routine operation of the AN FTTB to ensure smooth
and reliable operation of the system.  The AN FTTB is a reliable and maintenance
free Access Node and the amount of post installation maintenance required is
negligible.  The items given below can be considered as general guidelines for
maintenance in addition to the system configuration and system installation
rules already provided.

 

AUDIENCE

 

This document is intended as a guideline to the Installation and Commissioning
Engineers, O&M Staff and Network planning groups to create procedures and
processes for installation of the AN FTTB network

 

 

[***]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

R&RR No : -

 

Circle Name : -

 

Site Name : -

 

 

City Name : -

 

GIS UID : -

R&RR Date : -

 

Store Location : -

 

 

 

Sr. no.

 

Item

Description

 

 

Part No

 

UOM

 

Quantity

 

Fault

Identified

 

Corrective action

Suggested

 

Qty issued by Stores

 

Item Identification Reference

 

Items
Received by

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Items to be sent to

 

 

 

 

 

Root Cause Analysis

 

 

 

 

 

 

 

Prepared by

Verified & Authorised

 

 

 

 

Name & Signature

Name & Signature

 

--------------------------------------------------------------------------------


 

Description

 

 

 

 

 

 

 

IRS no.

:

CSR no.

:

 

 

 

 

IRS date

:

CSR date

:

 

 

 

 

IRS Time

:

Circle

:

 

 

City

:

 

 

Site

:

 

 

GIS UID

:

 

 

 

 

Fault Reported

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remedial Action suggested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor’s Engineer

Signature

Name :

 

 

 

Phone :

 

 

 

Fax no. :

 

 

--------------------------------------------------------------------------------


 

 

Downtime

Sr. No.

 

Circle Name

 

City Name

 

Critical

 

Major

 

Minor

 

Total Downtime

 

Service Level

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Service Availability-Certification for Payment (Annexure - 7)

 

Description

 

Circle Name

 

Operations Incharge Name :

 

Period From :

To :

 

Contractor’s Invoice Reference

(for the above period)

 

Invoice Amount

 

Service Level Achieved

 

Recommended for payment : In full \ In partial

 

 

 

If Partial

Amount to be withheld

Amount to be deducted

 

Special Remarks

 

 

 

Circle Operation Chief Signature

 

Note :

To Accounts : Original copy

To Contractor : Duplicate copy

To Operations Chief’s Office : Triplicate copy

 

--------------------------------------------------------------------------------


 

List of O and M In Charge (Annexure - 13)

 

 

 

 

 

 

 

O&M Incharge

 

 

 

 

 

 

 

 

 

 

 

Sr. no.

 

Circle

 

Address

 

Name

 

Designation

 

Phone

 

Mobile

 

Email

 

Fax

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Sr. No.

 

CSR No.

 

Category of Fault

 

Fault in brief

 

Equipment Name

 

Equipment Ref. No.

 

Component Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Component Part No.

 

CSR time

 

Initial Response Time

 

Restoration Time

 

Time taken to restore

 

Corrective Action

 

Total down time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROPOSAL FOR BROADBAND FTTB ACCESS NETWORK

PROCESS FOR REPAIR AND REPLACEMENT  (ATTACHMENT H)

 

1.                                      PURPOSE

THE PURPOSE OF THIS ‘RETURN MATERIAL PROCESS’ (HEREINAFTER REFERRED TO AS “RMC”)
IS TO PRESCRIBE A DETAILED PROCESS TO ENSURE PROPER HANDLING OF DEFECTIVE
PARTS/ITEMS REQUIRING REPAIRS AND/OR REPLACEMENT WITHIN  OUTSIDE THE CONTRACTED
WARRANTY PERIOD.

 

2.                                      DEFINITIONS

“FRU” (FIELD REPLACEMENT UNIT)  SHALL MEAN THE EQUIPMENT, SUB-ASSEMBLY,
COMPONENT, OR THE PART, SUPPLIED UNDER THE CONTRACT, WHICH HAVE BECOME
UNSERVICEABLE AND WHICH REQUIRE REPAIR, OR REPLACEMENT IN ORDER TO AGAIN BECOME
SERVICEABLE.

[***]

 

 

 

ANNEXURE – A

 

INFORMATION TO ACCOMPANY THE DEFECTIVE FRU : DEFECTIVE REPORT

 

 

Customer Name :

 

 

 

 

 

 

 

Complaint Date

 

Complaint Raised By :

 

 

 

 

 

 

Proprietary and Confidential

 

Page 1 of 4

--------------------------------------------------------------------------------


 

 

Site Name :

 

Location : MUMBAI/PUNE

 

 

 

 

 

Part No :

 

Serial No :

 

 

 

 

 

Description :

 

 

 

 

 

 

 

Invoice No :

Invoice Date :

 

B/E No. & Date :

 

 

 

 

REMARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEXURE – B

 

DOCUMENTS TO ACCOMPANY THE [***]

 


COMMERCIAL INVOICES FOR RE-EXPORT/IMPORT OF DEFECTIVE FRUS.

Vendor Manager  shall prepare the Commercial Invoice/Delivery Challan which will
contain the following information:

 

(a)          Invoice Number and Date.

 

Proprietary and Confidential

Page 2 of 4

--------------------------------------------------------------------------------


 

(b)          Carton No./Authorization Number.

(c)          Serial Number of [***].

(d)          Part number of [***].

(e)          Description of [***].

(f)            Quantity of [***].

(g)         Declared value (cost price) for Customs Purposes

(h)         Signature.

DOCUMENT REQUIRED

DOCUMENTS REQUIRED AT THE TIME OF RE-EXPORT

Following documents are required to facilitate export of [***].  Customer shall
furnish these documents to Vendor along with the [***].  Without these documents
no consignment can be exported.

(a)          Original Export Invoice

(b)          Original GR Waiver issued by Bank ( Original Triplicate Copy or
Exchange Control copy of  Bill of Entry)

(c)          Copy of Import Invoice  against which the items/parts/ equipment
was initially imported.

(d)          Original Duplicate Importers’ copy of Bill of Entry

(e)          Declaration by Vendor regarding price/serial no. of defective items
and address of the Repair Center.

(f)            Authority letter incase of RS&R for third party equipment.

(g)         Request letter to AC Exports regarding permission for Re-export.

(h)         Insurance Cover Note.

DOCUMENTS REQUIRED AT THE TIME OF  RE-IMPORT  AFTER REPAIRS

Following documents are required at the time of re-import of repaired/replaced
[***].

(a)          Original Invoice mentioning  serial no. of  repaired items/parts,
which should match with the corresponding export invoice.

(b)          Repair Certificate from Repair Center.

 

Proprietary and Confidential

Page 3 of 4

--------------------------------------------------------------------------------


 

(c)          Original Export Shipping Bill.

(d)          Original Export Airway Bill.

(e)          Original dispatch documents consisting of following :

•                  Master Airway Bill.

•                  House Airway Bill

•                  Airlines Delivery Order

•                  Freight Forwarders Delivery Order

•                  Import General Manifest

•                  Pre-condition: Items/Parts which are exported for repairs,
the same should come back after repair.

•                  Proper identity should be established at the time of
re-import in terms of serial nos.

REQUIREMENT FROM OTHER ORGANISATIONS/ DEPARTMENTS/  CUSTOMER

•                  All the Import documents pertaining to the import of original
Equipment shall be provided by the Customer

•                  All the Export Documents shall be given to the CFO department
for getting the GR - Waiver. Only on receipt of GR-waiver and Export Documents,
[***] can be sent to the repair center abroad.

 

 

Proprietary and Confidential

Page 4 of 4

--------------------------------------------------------------------------------


Reliance and UTStarcom Proprietary & Confidential

 

Schedule N

 

SPARES MANAGEMENT

 

 

1

--------------------------------------------------------------------------------


 

 

CHAPTER  : SPARES MANAGEMENT

 

1.1                                         INTRODUCTION :-  In order to ensure
the continuous operations of the entire Network and to provide the highest level
of service to the customers, it is Reliance desire to ensure the availability of
all the spares .  For this purpose, the entire Spares Management procedures and
processes are defined in this Chapter which depicts out the complete obligations
on both Reliance and Vendor.

 

1.2                                         PHILOSOPHY :-  It is Reliance
philosophy that the spares are stocked adquately in number for serving the
Equipment in the Network.  The spares shall be stocked in locations in such a
way that the same are available to the site within a very short time so that the
problem resolution times are met.  The spares shall strictly be used for the
purpose of Broadband Access Reliance Network and the Inventory management of the
same shall be strictly monitored scientifically.

[***]

 

 

2

--------------------------------------------------------------------------------


 

BROADBAND FTTB ACCESS NETWORK

HELP DESK PROCEDURE - ATTACHMENT J

 

 

[***]

 

 

Proprietary and Confidential

 

Page 1 of 1

--------------------------------------------------------------------------------


HIGHLY CONFIDENTIAL

MARCH 16 2002

 

 

BACKBONE NETWORK

RESPONSIBILITY MATRIX

ANNEXURE - R

 

To the Backbone Services Contract between

RELIANCE COMMUNICATIONS PRIVATE LIMITED,
“Reliance”

and

[INSERT NAME],
“Contractor” or “Contractor”

 

Dated as of                            , 2002

--------------------------------------------------------------------------------


 

RESPONSIBILITY MATRIX:$Inc=Included in cost of Equipment & Software supplied
under the Documents ; $C = Charges for Installation,Testing,Commisioning
services. ; $R = Retained expenses; $MS = Management services as laid down in
the Documents; $ TS = Training services as laid down in the Documents; $TSS =
Technical Support Services  as laid down in the Documents; $PT=Pass through
expenses.

 

 

[***]

--------------------------------------------------------------------------------

